Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of December 12, 2012 among

TEMPUR-PEDIC INTERNATIONAL INC.,

as the Parent and a Borrower

and

CERTAIN SUBSIDIARIES OF THE PARENT,

as Borrowers and as Guarantors,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

FIFTH THIRD BANK,

as Documentation Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

J.P MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

    PAGE   ARTICLE 1   DEFINITIONS AND ACCOUNTING TERMS  

Section 1.01. Defined Terms

    1   

Section 1.02. Interpretive Provisions

    45   

Section 1.03. Accounting Terms and Provisions

    46   

Section 1.04. Rounding

    47   

Section 1.05. Times of Day

    47   

Section 1.06. Letter of Credit Amounts

    47   

Section 1.07. Pro Forma Calculations

    47    ARTICLE 2   COMMITMENTS AND CREDIT EXTENSIONS  

Section 2.01. Commitments

    48   

Section 2.02. Borrowings, Conversions and Continuations

    49   

Section 2.03. Additional Provisions with Respect to Letters of Credit

    51   

Section 2.04. Additional Provisions with Respect to Swingline Loans

    59   

Section 2.05. Repayment of Loans

    61   

Section 2.06. Prepayments

    63   

Section 2.07. Termination or Reduction of Commitments

    67   

Section 2.08. Interest

    68   

Section 2.09. Fees

    68   

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage

    70   

Section 2.11. Payments Generally; Administrative Agent’s Clawback

    71   

Section 2.12. Sharing of Payments by Lenders

    73   

Section 2.13. Evidence of Debt

    73   

Section 2.14. Designated Borrowers

    74   

Section 2.15. Joint and Several Liability

    75   

Section 2.16. Cash Collateral

    76   

Section 2.17. Defaulting Lenders

    77   

Section 2.18. Incremental Facilities

    79   

Section 2.19. Amend and Extend Transactions

    81   

Section 2.20. Credit Agreement Refinancing Facilities

    82    ARTICLE 3   TAXES, YIELD PROTECTION AND ILLEGALITY  

Section 3.01. Taxes

    84   

Section 3.02. Illegality

    89   

Section 3.03. Inability to Determine Rates

    89   

Section 3.04. Increased Cost; Capital Adequacy

    90   

Section 3.05. Compensation for Losses

    91   

Section 3.06. Mitigation Obligations; Replacement of Lenders

    92   

Section 3.07. Survival Losses

    92   

 

i



--------------------------------------------------------------------------------

ARTICLE 4   GUARANTY  

Section 4.01. The Guaranty

    93   

Section 4.02. Obligations Unconditional

    93   

Section 4.03. Reinstatement

    94   

Section 4.04. Certain Waivers

    94   

Section 4.05. Remedies

    95   

Section 4.06. Rights of Contribution

    95   

Section 4.07. Guaranty of Payment; Continuing Guarantee

    95    ARTICLE 5   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

Section 5.01. Conditions to the Closing Date

    95   

Section 5.02. Conditions to all Credit Extensions

    99   

Section 5.03. Conditions to the Effective Date

    99    ARTICLE 6   REPRESENTATIONS AND WARRANTIES  

Section 6.01. Existence, Qualification and Power

    100   

Section 6.02. Authorization; No Contravention

    101   

Section 6.03. Governmental Authorization; Other Consents

    101   

Section 6.04. Binding Effect

    101   

Section 6.05. Financial Statements

    101   

Section 6.06. No Material Adverse Effect

    102   

Section 6.07. Litigation

    102   

Section 6.08. No Default

    102   

Section 6.09. Ownership of Property; Liens

    102   

Section 6.10. Environmental Matters

    102   

Section 6.11. Insurance

    102   

Section 6.12. Taxes

    103   

Section 6.13. ERISA Compliance

    103   

Section 6.14. Subsidiaries

    104   

Section 6.15. Margin Regulations; Investment Company Act

    104   

Section 6.16. Disclosure

    104   

Section 6.17. Compliance with Laws

    104   

Section 6.18. Security Agreement

    104   

Section 6.19. Pledge Agreement

    105   

Section 6.20. Mortgages

    105   

Section 6.21. Real Property

    105   

Section 6.22. Solvency

    105   

Section 6.23. Patriot Act; Sanctioned Persons

    105    ARTICLE 7   AFFIRMATIVE COVENANTS  

Section 7.01. Financial Statements

    106   

Section 7.02. Certificates; Other Information

    107   

 

ii



--------------------------------------------------------------------------------

Section 7.03. Notification

    109   

Section 7.04. Payment of Obligations

    109   

Section 7.05. Preservation of Existence, Etc.

    109   

Section 7.06. Maintenance of Properties

    110   

Section 7.07. Maintenance of Insurance

    110   

Section 7.08. Compliance with Laws; ERISA Compliance

    110   

Section 7.09. Books and Records

    111   

Section 7.10. Inspection Rights

    111   

Section 7.11. Use of Proceeds

    111   

Section 7.12. Joinder of Subsidiaries as Guarantors

    112   

Section 7.13. Pledge of Capital Stock

    112   

Section 7.14. Pledge of Other Property

    113   

Section 7.15. Landlord Consents

    113   

Section 7.16. Further Assurances

    113   

Section 7.17. Maintenance of Ratings

    113   

Section 7.18. Post-Closing Obligations

    113    ARTICLE 8   NEGATIVE COVENANTS  

Section 8.01. Liens

    114   

Section 8.02. Investments

    116   

Section 8.03. Indebtedness

    117   

Section 8.04. Mergers and Dissolutions

    119   

Section 8.05. Dispositions

    120   

Section 8.06. Restricted Payments

    121   

Section 8.07. Change in Nature of Business

    121   

Section 8.08. Change in Fiscal Year

    121   

Section 8.09. Transactions with Affiliates

    121   

Section 8.10. Use of Proceeds

    122   

Section 8.11. Financial Covenants

    122   

Section 8.12. Prepayments etc. of Indebtedness

    122   

Section 8.13. Burdensome Agreements

    123   

Section 8.14. Organization Documents

    123    ARTICLE 9   EVENTS OF DEFAULT AND REMEDIES  

Section 9.01. Events of Default

    123   

Section 9.02. Remedies Upon Event of Default

    125   

Section 9.03. Application of Funds

    126    ARTICLE 10   ADMINISTRATIVE AGENT  

Section 10.01. Appointment and Authorization of Administrative Agent

    127   

Section 10.02. Rights as a Lender

    128   

Section 10.03. Exculpatory Provisions

    128   

Section 10.04. Reliance by Administrative Agent

    129   

Section 10.05. Delegation of Duties

    129   

 

iii



--------------------------------------------------------------------------------

Section 10.06. Resignation of the Administrative Agent

     129   

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders

     130   

Section 10.08. No Other Duties

     130   

Section 10.09. Administrative Agent May File Proofs of Claim

     130   

Section 10.10. Collateral and Guaranty Matters

     131   

Section 10.11. Swap Contracts and Treasury Management Agreements

     132   

ARTICLE 11

  

MISCELLANEOUS

  

Section 11.01. Amendments, Etc.

     132   

Section 11.02. Notices; Effectiveness; Electronic Communications

     135   

Section 11.03. No Waiver; Cumulative Remedies; Enforcement

     137   

Section 11.04. Expenses; Indemnity; Damage Waiver

     137   

Section 11.05. Payments Set Aside

     139   

Section 11.06. Successors and Assigns

     140   

Section 11.07. Treatment of Certain Information; Confidentiality

     145   

Section 11.08. Right of Setoff

     146   

Section 11.09. Interest Rate Limitation

     147   

Section 11.10. Counterparts; Integration

     147   

Section 11.11. Survival of Representations and Warranties

     147   

Section 11.12. Severability

     147   

Section 11.13. Replacement of Lenders

     148   

Section 11.14. Governing Law; Jurisdiction; Etc.

     148   

Section 11.15. Waiver of Jury Trial

     149   

Section 11.16. USA Patriot Act Notice

     150   

Section 11.17. Termination

     150   

Section 11.18. No Advisory or Fiduciary Responsibility

     150   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01-1    Post-Restructuring Corporate Structure Schedule 1.01-2   
Specified Manufacturing Facility Schedule 1.01-3    Historical EBITDA Schedule
2.01    Lenders and Commitments Schedule 2.03    Existing Letters of Credit
Schedule 2.14    Designated Borrowers Schedule 6.14    Subsidiaries Schedule
6.21    Real Property Schedule 7.18    Post-Closing Obligations Schedule 8.01   
Existing Liens Schedule 8.02    Existing Investments Schedule 8.03    Existing
Indebtedness Schedule 11.02    Notice Addresses

EXHIBITS

 

Exhibit 1.01-1    Form of Perfection Certificate Exhibit 1.01-2    Form of
Pledge Agreement Exhibit 1.01-3    Form of Security Agreement Exhibit 2.02   
Form of Loan Notice Exhibit 2.13-1    Form of Revolving Credit Note Exhibit
2.13-2    Form of Swingline Note Exhibit 2.13-3    Form of Term A Note Exhibit
2.13-4    Form of Term B Note Exhibit 2.14-1    Form of Designated Borrower
Request and Assumption Agreement Exhibit 2.14-2    Form of Designated Borrower
Notice Exhibit 5.01(j)    Form of Solvency Certificate Exhibit 7.02(a)    Form
of Compliance Certificate Exhibit 7.12    Form of Joinder Agreement Exhibit
11.06(b)    Form of Assignment and Assumption Exhibit 11.06(i)    Dutch Auction
Procedures

ANNEXES

 

Annex A    Borrowers Annex B    Closing Date Guarantors

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (the “Credit Agreement” or the “Agreement”) is entered
into as of December 12, 2012, among TEMPUR-PEDIC INTERNATIONAL INC., a Delaware
corporation (the “Parent”), TEMPUR-PEDIC MANAGEMENT, LLC (the “Lead Borrower”),
TEMPUR-PEDIC NORTH AMERICA, LLC and TEMPUR PRODUCTION USA, LLC, each as a
Borrower, the Guarantors identified herein, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

W I T N E S S E T H

WHEREAS, the Parent intends to acquire Sealy Corporation, a Delaware corporation
(the “Company”);

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of September 26,
2012 (as in effect on such date, the “Executed Acquisition Agreement”; as may be
amended in compliance with the Acquisition Agreement Amendment Limitations, the
“Acquisition Agreement”) among the Parent, Silver Lighting Merger Company, a
Delaware corporation and a direct wholly-owned Subsidiary of the Parent (“Merger
Sub”), and the Company, the Parent has agreed to consummate a merger of Merger
Sub with and into the Company, with the Company surviving the merger as a
wholly-owned Subsidiary of the Parent (the “Sealy Acquisition”);

WHEREAS, the Borrowers have requested that (a) immediately upon the consummation
of the Sealy Acquisition, the Lenders lend to the Borrowers up to $1,560,000,000
to finance the Sealy Acquisition and the Refinancing and to pay the Transaction
Costs and (b) from time to time, the Lenders make revolving credit loans and the
L/C Issuer issue letters of credit.

WHEREAS, in furtherance of the foregoing, the Borrowers have requested that the
Lenders provide a term A loan facility, a term B loan facility and a revolving
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Credit Agreement, the following
terms have the meanings provided below:

“2014 Notes” has the meaning provided in Section 5.01(l).

“2016 Notes” has the meaning provided in Section 5.01(l).

 



--------------------------------------------------------------------------------

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of, or a
business unit of, another Person, whether or not involving a merger or
consolidation with such Person.

“Acquisition Agreement” has the meaning provided in the recitals hereto.

“Acquisition Agreement Amendment Limitations” means that any amendment, change
or supplement or waiver of any provision to the Executed Acquisition Agreement
(including any change in the purchase price) in any manner that is materially
adverse to the interests of the Lenders or the Arrangers shall require the prior
written consent of the Administrative Agent (it being understood that (A) any
reduction of the purchase price in respect of the Sealy Acquisition will be
materially adverse to the Lenders and the Arrangers, unless (x) such reduction
is in the aggregate less than 10% of the purchase price payable on the date of
the Executed Acquisition Agreement and (y) there is a concurrent reduction in
the aggregate principal amount of the commitments in respect of the Term Loan
Facilities and the Bridge Facility in an amount equal to such reduction (to be
allocated amongst the Term Loan Facilities and the Bridge Facility on a pro rata
basis; provided that in no event shall the aggregate amount of the commitments
in respect of the Bridge Facility be less than $300,000,000) and (B) any
amendment, change, supplement, waiver or consent permitting the disposition of
assets of the Company or its Subsidiaries having a fair market value (as
determined by the board of directors of the Parent in its reasonable judgment)
of not more than $15,000,000 in the aggregate for all such dispositions shall
not be deemed materially adverse to the interests of the Lenders or the
Arrangers and no consent of the Administrative Agent shall be required).

“Acquisition Agreement Representations” means the representations made by or
with respect to the Company and its Subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
breach of any such representations results in the Parent or any of its
Affiliates having the right to terminate its or their obligations under the
Acquisition Agreement (after giving effect to any applicable notice and cure
period) or results in the failure of a condition precedent to the Parent’s
obligation to consummate the Sealy Acquisition pursuant to the Acquisition
Agreement.

“Acquisition Consideration” means, with respect to any Acquisition, the
aggregate cash and non-cash consideration for such Acquisition. The “Acquisition
Consideration” for any Acquisition expressly includes Indebtedness assumed in
such Acquisition and the good faith estimate by the Parent of the maximum amount
of any deferred purchase price obligations (including earn-out payments)
incurred in connection with such Acquisition. The “Acquisition Consideration”
for any Acquisition expressly excludes (a) Capital Stock of the Parent issued to
the seller as consideration for such Acquisition and (b) the Net Cash Proceeds
of the sale or issuance of Capital Stock by the Parent to the extent such
Acquisition is made within ninety days of the receipt of such Net Cash Proceeds
by the Parent.

“Act” has the meaning provided in Section 11.16.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
Parent, be in the form of an amendment and restatement of this Agreement)
providing for any Incremental Loans or Incremental Commitments pursuant to
Section 2.18, Extended Term Loans and/or Extended Revolving Credit Commitments
pursuant to Section 2.19 or Refinancing Term Loans and/or

 

2



--------------------------------------------------------------------------------

Replacement Revolving Credit Commitments pursuant to Section 2.20, which shall
be consistent with the applicable provisions of this Agreement and otherwise
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the Administrative Agent, the L/C Issuer and/or the
Swingline Lender (to the extent Section 11.06 would require the consent of the
L/C Issuer and/or the Swingline Lender, respectively, for the amendments
effected in such Additional Credit Extension Amendment), the Credit Parties and
the other parties specified in the applicable Section of this Agreement (but not
any other Lender). Any Additional Credit Extension Amendment may include
conditions for delivery of opinions of counsel and other documentation
consistent with the conditions in Section 5.01 or 5.02 to the extent reasonably
requested by the Administrative Agent or the other parties to such Additional
Credit Extension Amendment.

“Additional Lender” means, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Loans or
Incremental Commitments in accordance with Section 2.18 or (b) Credit Agreement
Refinancing Facilities pursuant to an Additional Credit Extension Amendment in
accordance with Section 2.20; provided that such Additional Lender shall be
(x) with respect to Incremental Term Loans, Incremental Term Commitments or
Refinancing Term Loans, an Eligible Assignee with respect to Term Loans and
(y) with respect to Incremental Revolving Commitments or Replacement Revolving
Commitments, an Eligible Assignee with respect to Revolving Credit Commitments.

“Adequate Assurance” means (i) with respect to L/C Obligations, such assurance
as the L/C Issuer may require in its discretion, and (ii) with respect to
Swingline Loans, such assurance as the Swingline Lender may require in its
discretion, in each case, that any Defaulting Lender will be capable of honoring
its obligations to fund its portion of L/C Obligations and Swingline Loans, as
appropriate, and participation interests therein, including existing and future
obligations hereunder and under the other Credit Documents. Adequate Assurance
may be in the form of cash collateral, posting of letters of credit or other
arrangement, in each case in form, amount and other respects satisfactory to the
L/C Issuer or the Swingline Lender, as applicable, in their discretion.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 (as may be updated from time
to time), or such other address or account as the Administrative Agent may from
time to time notify the Parent and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitment Percentage” means (a) in respect of the Term A Facility,
with respect to any Term A Lender at any time, the percentage (carried out to
the ninth decimal place) of the Term A Facility represented by (i) on or prior
to the Closing Date, such Term A Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, (b) in respect of the Term B Facility, with respect to any

 

3



--------------------------------------------------------------------------------

Term B Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term B Facility represented by (i) on or prior to the Closing
Date, such Term B Lender’s Term B Commitment at such time and (ii) thereafter,
the principal amount of such Term B Lender’s Term B Loans at such time and
(c) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the Revolving Credit
Commitments have been terminated pursuant to Section 9.02 or have expired, then
the Aggregate Commitment Percentage of each Revolving Credit Lender in respect
of the Revolving Credit Facility shall be determined based on the Aggregate
Commitment Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Aggregate Commitment Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Aggregate Commitments” means the Commitments of all Lenders.

“Aggregate Incremental Amount” means, at any time, the sum of the aggregate
principal amount of (a) Incremental Loans incurred at or prior to such time
(assuming all Incremental Commitments established at or prior to such time are
fully drawn) and (b) Permitted Incremental Equivalent Debt incurred at or prior
to such time.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Revolving Credit Lenders.

“Aggregate Revolving Credit Committed Amount” has the meaning provided in
Section 2.01(c).

“Agreement” has the meaning provided in the recitals hereto.

“Albuquerque Bond Indenture” means that certain Trust Indenture, as amended and
modified, among Bernalillo County, New Mexico, as issuer, and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which the Albuquerque Bonds
may be issued.

“Albuquerque Bonds” means the Bernalillo County, New Mexico Taxable Fixed Rate
Unsecured Industrial Revenue Bonds (Tempur Production USA, Inc. Project), Series
2005B, in the aggregate principal amount of up to $25,000,000 under the
Albuquerque Bond Indenture, and sometimes referred to in the Albuquerque Bond
Indenture as the “Self-Funded Bonds” representing the Parent’s “equity” in the
Albuquerque Project.

“Albuquerque Facility” means the real property and fixtures at the building
leased by the Credit Parties located at 12907 Tempur-Pedic Parkway, Albuquerque,
New Mexico.

“Albuquerque IRB Financing” means the financing for the Albuquerque Project,
including the Albuquerque Bonds, the Albuquerque Bond Indenture and the other
bond documents referenced therein and relating thereto.

“Albuquerque Project” has the meaning given the term “Project” in the
Albuquerque Bond Indenture.

 

4



--------------------------------------------------------------------------------

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Parent taking into account the interest rate, margin,
original issue discount, upfront fees and “eurodollar rate floors” or “base rate
floors”; provided that (i) original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness, (ii) customary arrangement, structuring, underwriting, amendment
or commitment fees paid solely to the applicable arrangers or agents with
respect to such Indebtedness shall be excluded and (iii) for the purpose of
Section 2.18, if the “eurodollar rate floor” or “base rate floor” for the
Incremental Term Loans exceeds 100 basis points or 200 basis points,
respectively, such excess shall be equated to an increase in the Applicable
Percentage for the purpose of this definition.

“Applicable Percentage” means (a) in respect of the Term A Facility and the
Revolving Credit Facility, the following percentages per annum, based on the
Consolidated Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a);
provided that from the Closing Date until the receipt by the Administrative
Agent of the Compliance Certificate with respect to first full fiscal quarter of
the Parent following the Closing Date, Pricing Level III shall apply to the Term
A Loans, the Revolving Credit Loans, the Letter of Credit Fee and the Commitment
Fee:

 

          Applicable Percentage for              

Pricing

Level

  

Consolidated Total Net

Leverage Ratio

   Eurocurrency
Rate Loans     Base Rate
Loans     Letter of
Credit  Fee     Commitment
Fee  

I

   Less than or equal to 3.50:1.00      2.50 %      1.50 %      2.50 %     
0.375 % 

II

   Greater than 3.50:1.00 but less than or equal to 4.00:1.00      2.75 %     
1.75 %      2.75 %      0.500 % 

III

   Greater than 4.00:1.00 but less than or equal to 4.50:1.00      3.00 %     
2.00 %      3.00 %      0.500 % 

IV

   Greater than 4.50:1.00      3.25 %      2.25 %      3.25 %      0.500 % 

; and (b) in respect of the Term B Facility, 3.00% per annum for Base Rate Loans
and 4.00% per annum for Eurocurrency Rate Loans.

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Net Leverage Ratio shall become effective on the date a
Compliance Certificate is delivered pursuant to Section 7.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance therewith, then Pricing Level IV shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the first Business Day after the date on which such
Compliance Certificate was delivered. Determinations by the Administrative Agent
of the appropriate Pricing Level shall be conclusive absent manifest error.

“Applicant Borrower” has the meaning provided in Section 2.14(b).

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the L/C Sublimit, (i) the L/C Issuer and (ii) if any

 

5



--------------------------------------------------------------------------------

Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders and (c) with respect to the Swingline Sublimit, (i) the Swingline
Lender and (ii) if any Swingline Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” means (a) any Lender, (b) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(c) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S, Barclays Bank PLC, J.P. Morgan Securities LLC, Wells
Fargo Securities, LLC and Fifth Third Bank, in their respective capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06 and accepted by the Administrative Agent), in
substantially the form of Exhibit 11.06(b) or any other form approved by the
Administrative Agent.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

“Auction” has the meaning provided in Section 11.06(i).

“Auction Manager” means the Administrative Agent.

“Auction Procedures” means the Dutch Auction Procedures set forth on Exhibit
11.06(i).

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Excess Cash Flow for each year, commencing with the fiscal year
ending December 31, 2013 and ending with the fiscal year of the Parent most
recently ended prior to such date for which financial statements and a
Compliance Certificate have been delivered pursuant to Section 7.01(a) and
Section 7.02(a) to the extent Not Otherwise Applied.

“Bank of America” means Bank of America, N.A., together with its successors.

 

6



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate and (c) except during a Eurocurrency Unavailability Period, the
Eurocurrency Rate plus one percent (1.00%); provided that, with respect to the
Term B Loans, the Base Rate shall not be less than 2.00% per annum.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence from time to time of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have a
corresponding meaning.

“Borrower” means each of the Parent, each entity listed on Annex A and, solely
with respect to the Revolving Credit Facility, any Designated Borrowers, as the
context may require.

“Borrowing” means a Revolving Credit Borrowing, a Swingline Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.

“Bridge Credit Agreement” means the credit agreement (if any) dated as of the
Closing Date among the Parent, Bank of America, as administrative agent, and the
lenders party thereto on terms specified in the Commitment Letter and otherwise
on terms reasonably satisfactory to the Required Lenders, the proceeds of which
are applied to finance a portion of the Sealy Acquisition and the Refinancing
and to pay the Transaction Costs.

“Bridge Facility” means the term loan credit facility under the Bridge Credit
Agreement (if any).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
the State of New York, and, if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Revolving Credit Lenders,
as collateral for L/C Obligations, Obligations in respect of Swingline Loans, or
obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or the Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the L/C Issuer or the Swingline Lender (as applicable).
Derivatives of such term have corresponding meanings.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of any Approved Bank, in each case with maturities of not more than 364 days
from the date of acquisition, (c) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s, and maturing within twelve months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least one
hundred percent (100%) of the amount of the repurchase obligations,
(e) Investments (classified in accordance with GAAP as current assets) in money
market investment programs registered under the Investment Company Act of 1940
that are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof and (f) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments of a type analogous to
the foregoing.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Subsidiaries, taken as a whole, to any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Exchange Act);

 

8



--------------------------------------------------------------------------------

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), becomes the Beneficial Owner, directly or indirectly, of more than 35%
of the Voting Stock of the Parent, measured by voting power rather than number
of shares;

(c) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors;

(d) the Parent consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Parent, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Parent or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the Voting Stock of the
Parent outstanding immediately prior to such transaction is converted into or
exchanged for Voting Stock (other than Disqualified Stock) of the surviving or
transferee Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such issuance);

(e) any Borrower (other than the Parent) shall cease to be a direct or indirect
Wholly Owned Subsidiary of the Parent (unless otherwise permitted hereunder, in
which case such Person shall cease to be a Borrower hereunder); or

(f) a “change in control” as defined in the Senior Notes (if any), the Bridge
Facility (if any) or any Junior Financing.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term A
Loans or Term B Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, Term A Commitment or
Term B Commitment.

“Closing Date” means the first date all conditions precedent in Section 5.01 are
satisfied or waived in accordance with Section 11.01, which shall occur on or
prior to the Commitment Termination Date.

“Closing Date Guarantors” means, collectively, the Company and each other
Subsidiary of the Parent listed on Annex B.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Credit Documents, or any successor collateral agent.

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreements, the Intellectual Property Security
Agreement Supplements, the Mortgages and any other documents executed and
delivered by the Credit Parties in order to grant to the Collateral Agent a
security interest in the Collateral as security for the Obligations.

 

9



--------------------------------------------------------------------------------

“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.

“Commitment Fee” has the meaning set forth in Section 2.09(a)(i).

“Commitment Letter” means the Amended and Restated Commitment Letter addressed
to the Parent dated as of October 23, 2012 from Bank of America, JPMorgan Chase
Bank, N.A., Wells Fargo Bank, N.A., Wells Fargo Investment Holdings, LLC and the
Arrangers.

“Commitment Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earlier of (a)(i) in the case
of Revolving Credit Loans and Swingline Loans, the Revolving Termination Date or
(ii) in the case of the Letters of Credit, the L/C Expiration Date, or (b) the
date on which the Revolving Credit Commitments shall have been terminated as
provided herein.

“Commitment Termination Date” means the earliest to occur of (a) September 26,
2013, unless the Closing Date occurs on or prior thereto, (b) the closing of the
Sealy Acquisition without the use of the Facilities and the Bridge Facility (if
any) and/or the Senior Notes (if any), (c) the entry into an Alternative
Financing (as defined in the Acquisition Agreement), (d) the entry into an
Alternative Acquisition Agreement (as defined in the Acquisition Agreement),
(e) the termination of the Acquisition Agreement, (f) the public announcement of
the abandonment of the Sealy Acquisition by the Parent or any of its Affiliates
in a public statement or filing and (g) with respect to each Facility,
termination of the Commitments under such Facility pursuant to Section 2.07.

“Company” has the meaning provided in the recitals hereto.

“Company Material Adverse Effect” means any event, change, occurrence,
development or effect that would have or would reasonably be expected to have a
material adverse effect on the business, financial condition or results of
operations of the Company and its Subsidiaries taken as a whole, other than any
event, change, occurrence, development or effect resulting from (i) changes in
general economic, financial market, business or geopolitical conditions,
(ii) changes or developments generally applicable to any of the industries and
markets in which the Company or its Subsidiaries operate, (iii) changes in any
applicable Law or GAAP (or interpretations thereof), (iv) any change in the
price or trading volume of the shares of Company Common Stock, or the credit
rating of the Company, in each case in and of itself (provided that the facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of “Company Material Adverse Effect” may be taken
into account in determining whether there has been a Company Material Adverse
Effect), (v) any failure by the Company to meet any published analyst estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (provided that the facts or occurrences
giving rise to or contributing to such failure that are not otherwise excluded
from the definition of “Company Material Adverse Effect” may be taken into
account in determining whether there has been a Company Material Adverse
Effect), (vi) any outbreak or escalation of hostilities or war (whether or not
declared), military actions or the escalation thereof, or any act of sabotage or
terrorism or any natural disasters, (vii) the announcement of the Acquisition
Agreement and the transactions contemplated thereby, (viii) any action
(A) required by the Acquisition Agreement or (B) taken at

 

10



--------------------------------------------------------------------------------

the request of the Parent or Merger Sub (with the prior written consent of the
Administrative Agent) or (ix) any stockholder or derivative Action arising from
allegations of a breach of fiduciary duty relating to the Acquisition Agreement
or the transactions contemplated thereby, except in the case of each of clauses
(i) through (iii) and (vi), to the extent such events, changes, occurrences,
developments or effects have, individually or in the aggregate, a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other industry participants (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been a Company Material Adverse Effect) (it being understood
and agreed that capitalized terms used in this definition (other than references
to the Acquisition Agreement, Merger Sub, the Parent and the Administrative
Agent) have the meanings specified therefor in the Acquisition Agreement).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(a).

“Consolidated Capital Expenditures” means, for any period for the Parent and its
Subsidiaries, without duplication, all expenditures (whether paid in cash or
other consideration) during such period that, in accordance with GAAP, are or
should be included in additions to property, plant and equipment or similar
items reflected in the consolidated statement of cash flows for such period;
provided that Consolidated Capital Expenditures shall not include, for purposes
hereof, (a) expenditures in connection with any Acquisition permitted hereunder
or (b) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Parent and its Subsidiaries that may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Parent and its Subsidiaries that may
property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, (a) the current portion of any long-term
Indebtedness and (b) the Outstanding Amount of the Revolving Credit Loans.

“Consolidated EBITDA” means, for any period for the Parent and its Subsidiaries,
the sum of (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (i) Consolidated Interest Expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization (including amortization of
deferred financing fees) for such period, (iv) costs, fees, expenses or premiums
paid during such period in connection with (A) the Transaction, (B) any
Incremental Loans, Permitted External Refinancing Debt, Permitted Incremental
Equivalent Debt or Permitted Refinancing of any of the foregoing and
(C) amendments, waivers or modifications of the Credit Documents, the Senior
Notes (if any), the Bridge Facility (if any), any Incremental Loans, Permitted
External Refinancing Debt, Permitted Incremental Equivalent Debt or Permitted
Refinancing of any of the foregoing, (v) unusual or non-recurring charges for
such period, including restructuring charges or reserves, severance, relocation
costs and one-time compensation charges (including without limitation retention
bonuses) and other costs relating to the closure of facilities or impairment of

 

11



--------------------------------------------------------------------------------

facilities, provided that the aggregate amount added back pursuant to this
clause (v) shall not exceed (A) for any period of four consecutive fiscal
quarters ending on or before the fourth full fiscal quarter following the
Closing Date, 15% of Consolidated EBITDA (prior to giving effect to any
adjustment pursuant to this clause (v)) and (B) for any period of four
consecutive fiscal quarters ending thereafter, 10% of Consolidated EBITDA (prior
to giving effect to any adjustment pursuant to this clause (v)), (vi) costs,
fees and expenses incurred during such period in connection with Permitted
Acquisitions (whether or not consummated), other Investments consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and permitted Dispositions
(whether or not consummated), other than Dispositions effected in the ordinary
course of business, (vii) non-cash charges (other than (x) the write-down of
current assets, (y) accrual of liabilities in the ordinary course of business
and (z) any non-cash charge representing an accrual or reserve for cash expenses
in a future period) for such period and (viii) any expense or charges incurred
during such period in connection with any permitted issuance of debt, equity
securities or any refinancing transactions, minus (c) without duplication,
(i) all cash payments made during such period on account of non-cash charges
added back pursuant to clause (b)(vii) above in a previous period and (ii) to
the extent included in determining such Consolidated Net Income, any unusual or
non-recurring gains and all non-cash items of income for such period; all
determined on a consolidated basis in accordance with GAAP. For the periods
identified on Schedule 1.01-3, Consolidated EBITDA for the Parent and its
Subsidiaries will be deemed to equal the amounts set forth opposite such periods
identified therein.

“Consolidated Funded Debt” means Funded Debt of the Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (a) Consolidated EBITDA for the period of
four fiscal quarters ending on such date to (b) Consolidated Interest Expense
for such period.

“Consolidated Interest Expense” means, for any period for the Parent and its
Subsidiaries, all interest expense on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
Capital Leases and the implied interest component under Securitization
Transactions. Except as expressly provided otherwise, the applicable period
shall be the four consecutive fiscal quarters of the Parent ending as of the
date of determination.

“Consolidated Net Income” means, for any period for the Parent and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding (i) the non-cash effects of purchase
accounting under FASB ASC 805, (ii) any deduction for income (or addition for
losses) attributable to the minority equity interests of third parties in any
Subsidiary except, in the case of income, to the extent of dividends paid in
respect of such period to the holder of such minority equity interest, (iii) any
gain (or loss) realized upon the sale or other disposition of any Property of
the Parent or any of its Subsidiaries (including pursuant to any Sale and
Leaseback Transaction) that is not sold or otherwise disposed of in the ordinary
course of business, (iv) any gain or loss attributable to the early
extinguishment of Indebtedness, (v) any extraordinary gain or loss or cumulative
effect of a change in accounting principles to the extent disclosed separately
on the consolidated statement of income, (vi) any unrealized gains or losses of
the Parent or its Subsidiaries on any obligations under Swap Contracts and
(vii) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of

 

12



--------------------------------------------------------------------------------

any agreement, instrument, contract or other undertaking to which such
Subsidiary is a party or by which any of its property is bound or any law,
treaty, rule, regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case, applicable
or binding upon such Subsidiary or any of its property or to which such
Subsidiary or any of its property is subject. Except as otherwise expressly
provided, the applicable period shall be the four consecutive fiscal quarters of
the Parent ending as of the date of determination.

“Consolidated Secured Net Leverage Ratio” means, as of the last day of any
fiscal quarter of the Parent, the ratio of (a) Consolidated Funded Debt that is
secured by a Lien on any Property of the Parent or any Subsidiary on such day
less the aggregate amount (not to exceed $150,000,000) of Qualified Cash on such
day to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ended on such day.

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter of the Parent, the ratio of (a) Consolidated Funded Debt on such day
less the aggregate amount (not to exceed $150,000,000) of Qualified Cash on such
day to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on such day.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period, the amount
equal to Consolidated Working Capital as of the beginning of such period, minus
the Consolidated Working Capital as of the end of such period.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the relevant Person who:

(a) was a member of such Board of Directors on the date of this Credit
Agreement; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% (or, in the case of Comfort Revolution LLC, a
majority) or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.

“Control Agreement” means a deposit account control agreement in favor of the
Collateral Agent, on terms reasonably satisfactory to the Collateral Agent.

 

13



--------------------------------------------------------------------------------

“Convertible Notes” means the Company’s Senior Secured Third Lien Convertible
Notes due 2016.

“Credit Agreement” has the meaning provided in the recitals hereto.

“Credit Agreement Refinancing Facilities” means (a) with respect to any Class of
Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Commitments or Replacement Revolving Loans and (b) with respect to any Class of
Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or outstanding Refinancing Term Loans.

“Credit Documents” means this Credit Agreement, the Notes, the Fee Letters, the
Issuer Documents, the Collateral Documents, the Guaranties, each Designated
Borrower Request and Assumption Agreement, each Designated Borrower Notice, each
Request for Credit Extension, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Credit
Agreement and the Joinder Agreements.

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing and (c) an L/C Credit Extension.

“Credit Parties” means, collectively, the Parent, the other Borrowers and the
Guarantors.

“Credit Party Materials” has the meaning provided in Section 7.02.

“Danish Tax Assessment” means the pending income tax assessment from the Danish
Tax Authority and any related assessment from the Danish Tax Authority for
subsequent years and related interest and penalties, as described in the
Parent’s Report on Form 10-Q for the quarter ended September 30, 2012.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.

“Default Rate” means,

(a) in the case of the Letter of Credit Fee, an interest rate equal to the sum
of (i) the Applicable Percentage for Revolving Credit Loans that are Base Rate
Loans, plus (ii) two percent (2.0%) per annum;

(b) in the case of Eurocurrency Rate Loans under any Facility, an interest rate
equal to the sum of (i) the Eurocurrency Rate therefor, plus (ii) the Applicable
Percentage in respect of Eurocurrency Rate Loans under such Facility, plus
(iii) two percent (2.0%) per annum;

 

14



--------------------------------------------------------------------------------

(c) in the case of Base Rate Loans under any Facility, an interest rate equal to
the sum of (i) the Base Rate, plus (ii) the Applicable Percentage in respect of
Base Rate Loans under such Facility, plus (iii) two percent (2.0%) per annum;
and

(d) in all other cases, an interest rate equal to the sum of (i) the Base Rate,
plus (ii) the Applicable Percentage in respect of Base Rate Loans under the Term
B Facility, plus (iii) two percent (2.0%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Parent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Parent, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Parent, the L/C Issuer, the Swingline Lender
and the Lenders.

“Defaulting Lender Account” has the meaning provided in Section 2.17(a).

“Deposit Accounts” means the Deposit Accounts as such term is defined in the
Security Agreement.

 

15



--------------------------------------------------------------------------------

“Designated Borrower” means any Applicant Borrower that becomes a Borrower
hereunder in accordance with the provisions of Section 2.14.

“Designated Borrower Notice” has the meaning provided in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning provided
in Section 2.14.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete, worn out or no longer useful property, whether now owned or hereafter
acquired, (b) Dispositions of inventory, promotional materials and product
displays in the ordinary course of business, (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property, (d) Dispositions of defaulted receivables in the
ordinary course of business for collection, (e) any Involuntary Disposition and
(f) the unwinding of any Swap Contract.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of an event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Latest Maturity Date. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the issuer of such
Capital Stock to repurchase such Capital Stock upon the occurrence of a change
of control or an asset sale will not constitute Disqualified Stock if the terms
of such Capital Stock provide that neither the Parent nor its Subsidiaries may
repurchase or redeem any such Capital Stock pursuant to such provisions unless
such repurchase or redemption is permitted under the terms of this Credit
Agreement.

“Dollar” or “$” means the lawful currency of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“ECF Percentage” means, as of the date of determination, (a) if the Consolidated
Total Net Leverage Ratio as of the last day of the applicable fiscal year of the
Parent is greater than 3.50:1.00, 50%, (b) if the Consolidated Total Net
Leverage Ratio as of the last day of the applicable fiscal year of the Parent is
less than or equal to 3.50:1.00 but greater than 3.00:1.00, 25% and
(c) otherwise, 0%.

“Effective Date” means the date this Credit Agreement becomes effective in
accordance with Section 5.03.

 

16



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Parent, any other Credit Party
or any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) any Environmental Law, including a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Parent or any other Credit Party is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code (and Sections
414(m) and (o) of the Internal Revenue Code for purposes of provisions relating
to Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Credit Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Credit Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination by the
PBGC of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the failure by a Credit Party or any ERISA Affiliate
to satisfy the minimum funding standard applicable to a Pension Plan for any
plan year under Section 412 of the Internal Revenue Code or Section 303 of
ERISA; (g) the determination that any Pension Plan is considered an at-risk plan
within the meaning of Section 430 of the Internal Revenue Code or Section 303 of
ERISA; (h) receipt by a Credit Party or any ERISA Affiliate of any notice that
any Multiemployer Plan is in “endangered” or “critical” status within the
meaning of Sections 431 and 432 of the Internal Revenue Code and Sections 304
and 305 of ERISA; or (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA by the PBGC, upon a Credit Party or any ERISA Affiliate.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliates) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliates) to major banks in the
London interbank eurodollar market at their request at the date and time of
determination.

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurocurrency Rate, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing
(i) the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day;
provided that, with respect to the Term B Loans, the Eurocurrency Rate shall not
be less than 1.00% per annum.

“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term
B Loan that bears interest at a rate based on clause (a) of the definition of
“Eurocurrency Base Rate.”

“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurocurrency
Rate shall be adjusted automatically as of the effective date of any change in
the Eurocurrency Reserve Percentage.

 

18



--------------------------------------------------------------------------------

“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to the Parent in accordance with Section 3.03 shall remain in
force and effect.

“Event of Default” has the meaning provided in Section 9.01.

“Evidence of Flood Insurance” has the meaning provided in the definition of Real
Estate Collateral Requirements.

“Excess Cash Flow” means, for any fiscal year of the Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year, (ii) Consolidated Working Capital Adjustment for such fiscal year (if
positive) and (iii) to the extent received in cash and deducted from the
calculation of Consolidated EBITDA for such fiscal year, all gains or other
amounts identified in clause (c)(ii) of the definition thereof for such fiscal
year over (b) the sum, without duplication, of (i) the amount of any taxes
payable in cash by the Parent and its Subsidiaries with respect to such fiscal
year, (ii) Consolidated Interest Expense for such fiscal year paid in cash,
(iii) Consolidated Capital Expenditures made in cash during such fiscal year,
except to the extent financed with the proceeds of Indebtedness (other than
Revolving Credit Loans to the extent such Revolving Credit Loans are repaid
during such fiscal year), equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA,
(iv) permanent repayments of Indebtedness (other than (x) prepayments of Loans
under Section 2.06(a) or Section 2.06(b) and (y) prepayment of any Junior
Financing) made in cash by the Parent or any of its Subsidiaries during such
fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) Consolidated Working Capital Adjustment for such fiscal year (if negative)
and (vi) the sum of, in each case, to the extent paid in cash and added back in
the calculation of Consolidated EBITDA for such fiscal year, all fees, costs,
expenses, charges, proceeds or other amounts identified in clauses (b)(iv), (v),
(vi) and (viii) of the definition thereof.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Notes” has the meaning ascribed to “Exchange Notes” in the Bridge
Credit Agreement (if any).

“Excluded Domestic Subsidiary” means any Domestic Subsidiary (x) owned by a
Foreign Subsidiary or (y) that has no material assets other than the equity
interests or Capital Stock of one or more Foreign Subsidiaries.

“Excluded Property” means the Excluded Property as such term is defined in the
Security Agreement.

“Excluded Real Property” means all leasehold interests and interest in owned
real property other than the Specified Real Property.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any

 

19



--------------------------------------------------------------------------------

Credit Party hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), in each case (i) by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) as the result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than any connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Lender is located, (c) any backup withholding tax
that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Parent under Section 11.13), any United States
federal withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office, other than in
the case of a designation under Section 3.06(a)), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Credit Party with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law
occurring after the date such Foreign Lender first became a party hereto) to
comply with clause (B) of Section 3.01(e)(ii) and (e) any Taxes imposed under
FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 28, 2011 among Tempur-Pedic Management, Inc., Dan-Foam APS and
the other borrowers thereto, the Parent, Tempur World LLC and the other
guarantors thereto, the lenders party thereto, Bank of America, as Domestic
Administrative Agent and Domestic Collateral Agent, and Nordea Bank Danmark A/S,
as Foreign Administrative Agent and Foreign Collateral Agent.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

“Extended Revolving Commitment” means any Class of Revolving Credit Commitments
the maturity of which shall have been extended pursuant to Section 2.19.

“Extended Revolving Loans” means any Revolving Credit Loans made pursuant to the
Extended Revolving Commitments.

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.19.

“Extension” has the meaning provided in Section 2.19(a).

“Extension Offer” has the meaning provided in Section 2.19(a).

“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.

 

20



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“FCPA” has the meaning provided in Section 6.23(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (a) the Amended and Restated Facilities Fee Letter addressed
to the Parent dated as of October 23, 2012 from Bank of America, JPMorgan Chase
Bank, N.A., Wells Fargo Bank, N.A., Wells Fargo Investment Holdings, LLC and the
Arrangers and (b) the Amended and Restated Agent Fee Letter addressed to the
Parent dated as of the Effective Date from Bank of America and MLPF&S.

“Financial Covenants” means the covenants set forth in Section 8.11.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Credit Party.

“Flood Determination Form” has the meaning provided in the definition of Real
Estate Collateral Requirements.

“Flood Documents” has the meaning provided in the definition of Real Estate
Collateral Requirements.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Disposition” has the meaning provided in Section 2.06(b)(ii)(D).

“Foreign Excess Cash Flow” has the meaning provided in Section 2.06(b)(ii)(D).

“Foreign Lender” means any Lender that is not a United States person for U.S.
federal income tax purposes.

 

21



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any benefit plan sponsored by the Parent or any of
its Subsidiaries that under applicable Law other than the Laws of the United
States or any political subdivision thereof, is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Aggregate Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Aggregate Commitment Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(g) Support Obligations in respect of Funded Debt of another Person;

 

22



--------------------------------------------------------------------------------

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the amount available to be drawn
that is not secured by cash collateral in the case of letter of credit
obligations and the other obligations under clause (c), and (iii) based on the
amount of Funded Debt that is the subject of the Support Obligations in the case
of Support Obligations under clause (g).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board in the United States,
that are applicable to the circumstances as of the date of determination, or on
adoption of the International Financial Reporting Standards (the “IFRS”), the
IFRS, in either case, consistently applied and subject to the provisions of
Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantors” means (a) the Parent, (b) any other Borrower, (c) the parties
identified on the signature pages hereto as “Guarantors” and (d) each Person who
after the Effective Date becomes a Guarantor pursuant to a Joinder Agreement or
other documentation in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, the Closing Date
Guarantors, in each case together with their respective successors and permitted
assigns.

“Guaranty” means (a) the guaranty provided pursuant to Article 4 hereof and/or
(b) any other guaranty agreement given by any Person pursuant to the terms
hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means (a) the audited consolidated balance
sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of each of the Parent and the Company for the three most
recently completed fiscal years of the Parent and the Company, respectively,
ended at least 90 days before the Closing Date, accompanied by an unqualified
report thereon by their respective independent registered public accountants and

 

23



--------------------------------------------------------------------------------

(b) the unaudited consolidated balance sheets and related statements of
operations and cash flows of each of the Parent and the Company for each
subsequent fiscal quarter of the Parent and the Company, respectively, ended at
least 45 days before the Closing Date (the “Quarterly Financial Statements”).

“Incremental Cap” means, as at the date of determination, the greater of
(x) $350,000,000 and (y) the maximum amount at such time that could be incurred
without causing the Consolidated Secured Net Leverage Ratio to exceed 3.00:1.00
as of such date of determination, determined on an Incremental Pro Forma Basis.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment, as applicable.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender, as applicable.

“Incremental Loans” means the Incremental Term Loans or the Incremental
Revolving Loans, as applicable.

“Incremental Pro Forma Basis” means, with respect to any financial ratio test
hereunder, that compliance with such test as at the date of determination shall
be determined (a) on a Pro Forma Basis giving effect to any Incremental Loans or
Permitted Incremental Equivalent Debt incurred at or prior to such time,
(b) assuming any Incremental Commitments established at or prior to such time
are fully drawn, (c) as if all Incremental Loans and Permitted Incremental
Equivalent Debt constitute Consolidated Funded Debt secured by a Lien on the
Property of the Parent or any Subsidiary and (d) without netting the proceeds of
any Incremental Loans or Permitted Incremental Equivalent Debt to be incurred as
at such date of determination, to the extent applicable, in reliance upon such
financial ratio test.

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans to the
Borrowers.

“Incremental Revolving Lender” means a Revolving Credit Lender with an
Incremental Revolving Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” means Revolving Credit Loans made by one or more
Revolving Credit Lenders to the Borrowers pursuant to their Incremental
Revolving Commitments. Incremental Revolving Loans may only be made in the form
of additional Revolving Credit Loans.

“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.18, to make Incremental Term Loans to the Borrowers.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loans” means additional Term Loans made by one or more Lenders
to the Borrowers pursuant to their Incremental Term Commitments.

 

24



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations of such Person under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c), and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 11.04(b).

“Information” has the meaning provided in Section 11.07.

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.

“Intellectual Property Security Agreement Supplements” means the Intellectual
Property Security Agreement Supplements as such term is defined in the Security
Agreement.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, and
the Revolving Termination Date (in the case of Revolving Credit Loans) or the
applicable Maturity Date (in the case of Term Loans) and, in the case of any
Swingline Loan, any other dates as may be mutually agreed upon by the Lead
Borrower and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan, the
last Business Day of each Interest Period for such Loan, the date of repayment
of principal of such Loan, and the Revolving Termination Date (in the case of
Revolving Credit Loans) or the applicable Maturity Date (in the case of Term
Loans), and in addition, where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as

 

25



--------------------------------------------------------------------------------

selected by the Lead Borrower in the applicable Loan Notice or, in the case of
Eurocurrency Rate Loans, a period that is nine or twelve months or less if
requested by the Lead Borrower and consented to by all the Appropriate Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period with respect to (i) any Revolving Credit Loan shall
extend beyond the Revolving Termination Date or (ii) any Term Loans shall extend
beyond the applicable Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness or other obligation of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Involuntary Disposition” means the receipt by the Parent or any Subsidiary of
any cash insurance proceeds or condemnation awards payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of its Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by any Borrower (or any other Credit Party) and
the L/C Issuer (or in favor of the L/C Issuer), relating to such Letter of
Credit.

“Joinder Agreement” means with respect to any Guarantor, a joinder agreement
substantially in the form of Exhibit 7.12 executed and delivered in accordance
with the provisions of Section 7.12.

 

26



--------------------------------------------------------------------------------

“Junior Financing” has the meaning provided in Section 8.12.

“Kentucky Headquarters” means the real property located at 1000 Tempur Way,
Lexington, Kentucky.

“Latest Maturity Date” means at any time, the latest maturity or expiration date
applicable to any Loan or Commitment (or, if so specified, applicable to the
specified Loans or Commitments or the Class thereof) hereunder at such time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Credit Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

“L/C Honor Date” has the meaning provided in Section 2.03(c)(i).

“L/C Issuer” means (a) as to Existing Letters of Credit, those lenders
identified as an issuer on Schedule 2.03 and (b) Bank of America in its capacity
as issuer of Letters to Credit hereunder, together with its successors in such
capacity.

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all L/C Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” has the meaning provided in Section 2.01(d).

 

27



--------------------------------------------------------------------------------

“L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Lead Borrower” means Tempur-Pedic Management, LLC.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender), each other
Person that becomes a “Lender” in accordance with this Credit Agreement and
their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Letter of Credit” means each Existing Letter of Credit and each letter of
credit issued hereunder.

“Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any Term Loan, Revolving Credit Loan or Swingline Loan, and Base
Rate Loans and Eurocurrency Rate Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans from one Type to
the other, or (e) a continuation of Eurocurrency Rate Loans, which, if in
writing, shall be substantially in the form of Exhibit 2.02.

“Loan Obligations” has the meaning provided in the definition of “Obligations”.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Prepayment Declined Proceeds” has the meaning provided in
Section 2.06(b)(ii)(F).

“Mandatory Prepayment Rejection Notice” has the meaning provided in
Section 2.06(b)(ii)(F).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Credit Parties, as a whole, to perform their obligations under the Credit
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or the enforceability against any Credit Party of any Credit Document to
which it is a party.

 

28



--------------------------------------------------------------------------------

“Maturity Date” means (a) with respect to the Term A Facility, the date that is
five years following the Closing Date and (b) with respect to the Term B
Facility, the date that is seven years following the Closing Date; provided
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the immediately preceding Business Day.

“Maximum Rate” has the meaning provided in Section 11.09.

“Merger Sub” has the meaning provided in the recitals hereto.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning provided in the definition of Real Estate
Collateral Requirements.

“Mortgaged Property” means, (i) as of the Closing Date, the owned real
properties of the Credit Parties located in the United States specified as a
“Mortgaged Property” on Schedule 6.21 and the Albuquerque Facility and
(ii) thereafter, each Specified Real Property.

“Mortgages” means the mortgages, deeds of trust, deeds to secure debt and other
similar security documents delivered pursuant to Section 7.14(b), Section 7.18
or otherwise, each in such form as reasonably agreed between the Parent and the
Administrative Agent, including all changes as may be required to account for
local Law matters.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA and subject to ERISA, to which a Credit Party or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means (a) with respect to any Disposition or Involuntary
Disposition, the aggregate proceeds paid in cash or Cash Equivalents received by
the Parent or any Subsidiary in connection with any Disposition or Involuntary
Disposition, net of (i) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts), (ii) estimated
taxes paid or payable as a result thereof, and (iii) amounts required to be
applied to the repayment of Indebtedness (other than the Indebtedness hereunder,
Permitted Incremental Equivalent Debt and Permitted External Refinancing Debt)
secured by a Lien on the asset or assets the subject of such Disposition or
Involuntary Disposition (or, in the case of Net Cash Proceeds of any Foreign
Disposition, amounts applied during such period to the permanent repayment of
any Indebtedness of the Foreign Subsidiaries to the extent required by the terms
of such Indebtedness); and (b) with respect to any incurrence or issuance of
Indebtedness, the aggregate principal amount actually received in cash by the
Parent or any Subsidiary in connection therewith, net of (x) direct costs
(including legal, accounting and investment banking fees, sales commissions and
underwriting discounts) and (y) the principal amount of the Bridge Facility (if
any) prepaid with the proceeds thereof. For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by the Parent or any Subsidiary in any
Disposition or Involuntary Disposition.

 

29



--------------------------------------------------------------------------------

“NFIP” has the meaning provided in the definition of Real Estate Collateral
Requirements.

“Non-Consenting Lender” has the meaning provided in Section 11.13.

“Non-Guarantor Domestic Subsidiary” has the meaning provided in Section 7.12(a).

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Term Loans pursuant to Section 2.06(b)(ii)(C) (other than as
a result of clause (iii) thereof or Section 2.06(b)(ii)(F)) and (b) has not
previously been (and is not simultaneously being) applied to anything other than
such particular use or transaction (including, without limitation, Investments
permitted under Section 8.02(m), Restricted Payments permitted under
Section 8.06(d) and prepayments of Junior Financing under Section 8.12(a)).

“Notes” means the Term A Notes, the Term B Notes, the Revolving Credit Notes and
the Swingline Notes.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (the “Loan Obligations”), (b) all
obligations under any Swap Contract between the Parent or any Domestic
Subsidiary and any Lender or Affiliate of a Lender to the extent permitted
hereunder (the “Swap Contract Obligations”) and (c) all obligations under any
Treasury Management Agreement between the Parent or any Domestic Subsidiary and
any Lender or Affiliate of a Lender (the “Treasury Management Obligations”).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or

 

30



--------------------------------------------------------------------------------

repayments of such Loans occurring on such date; and (ii) with respect to any
L/C Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of L/C Unreimbursed Amounts.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, L/C Issuer,
or Swingline Lender, as the case may be, in accordance with banking industry
rules on interbank compensation.

“Parent” has the meaning provided in the recitals hereto.

“Parent Notice” has the meaning provided in the definition of Real Estate
Collateral Requirements.

“Participant” has the meaning provided in Section 11.06(d).

“Participant Register” has the meaning provided in Section 11.06(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Credit Party or
any ERISA Affiliate or to which a Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” means the perfection certificate substantially in the
form of Exhibit 1.01-1.

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

(a) in the case of an Acquisition of the Capital Stock of any other Person, the
board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition;

(b) if the Consolidated Total Net Leverage Ratio as of the last day of the
fiscal quarter of the Parent most recently ended for which financial statements
have been delivered under Section 7.01, determined on a Pro Forma Basis, is
equal to or greater than 3.00:1.00, then the Acquisition Consideration for such
Acquisition, together with all other such Acquisitions effected when the
Consolidated Total Net Leverage Ratio of the Parent is equal to or greater than
3.00:1.00 as herein provided, shall not exceed $200,000,000 from the Closing
Date;

(c)  (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto on a Pro Forma
Basis, (ii) the Parent shall be in compliance with the Financial Covenants as of
the last day of the fiscal quarter of the Parent most recently ended for which
financial statements have been delivered under Section 7.01, determined on a Pro
Forma Basis and (iii) if the Consolidated Total Net Leverage Ratio as of the
last day of the fiscal quarter of the Parent most recently ended for which
financial statements have been

 

31



--------------------------------------------------------------------------------

delivered under Section 7.01, determined on a Pro Forma Basis, is equal to or
greater than 3.00:1.00, then the Acquisition Consideration paid to acquire a
Person that will not be a Credit Party following the acquisition thereof, or to
acquire property or assets that will not be owned by a Credit Party, together
with all other such acquisitions effected when the Consolidated Total Net
Leverage Ratio of the Parent is equal to or greater than 3.00:1.00, shall not
exceed $25,000,000 during the term of this Credit Agreement; provided that if
the Consolidated Total Net Leverage Ratio as of the last day of the fiscal
quarter of the Parent most recently ended for which financial statements have
been delivered under Section 7.01, determined on a Pro Forma Basis, is less than
3.00:1.00, then such aggregate Acquisition Consideration, together with all
other such acquisitions effected when the Consolidated Total Net Leverage Ratio
of the Parent is less than 3.00:1.00, shall not exceed an additional $50,000,000
during the term of this Credit Agreement; and

(d) at least five Business Days prior to the consummation of such Acquisition, a
Responsible Officer of the Parent shall provide a compliance certificate, in
form and substance reasonably satisfactory to the Administrative Agent,
affirming compliance with each of the items set forth in clauses (a), (b) and
(c) hereof.

“Permitted Disposition” shall mean a Disposition permitted under Section 8.05.

“Permitted External Refinancing Debt” means any Indebtedness incurred by one or
more of the Borrowers to refinance all or a portion of any existing Class of
Term Loans in the form of one or more series of debt securities or loans;
provided that (i) the final maturity date of any such Indebtedness shall not be
earlier than the date that is 91 days following the Latest Maturity Date;
(ii) the terms of such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or other payment
(other than periodic interest payments) prior to the date that is 91 days
following the Latest Maturity Date, other than customary offers to purchase upon
a change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default; (iii) such debt securities or
loans shall be either (A) solely in the case of debt securities, secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and shall not be secured by any property or assets of the
Parent or any Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a first lien intercreditor agreement or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the pari passu status of the Liens securing such Indebtedness,
(B) secured by the Collateral on a junior basis (including with respect to the
control of remedies) with the Obligations and shall not be secured by any
property or assets of the Parent or any Subsidiary other than Collateral, and a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to or otherwise subject to the provisions of a junior lien
intercreditor agreement or collateral trust agreement having customary terms and
reasonably satisfactory to the Administrative Agent reflecting the second (or
more junior) lien status of the Liens securing such Indebtedness or
(C) unsecured; (iv) none of the obligors or guarantors with respect to such
Indebtedness shall be a Person that is not a Credit Party; (v) the terms and
conditions (excluding any subordination, pricing, fees, rate floors, discounts,
premiums and optional prepayment or redemption terms) of such Indebtedness,
taken as a whole, shall not be materially less favorable to the Credit Parties
than those applicable to the refinanced Term Loans, except for covenants or
other provisions applicable only to periods after the Latest Maturity Date;
(vi) the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the refinanced Term Loans except by an amount equal to any
interest capitalized, any premium or

 

32



--------------------------------------------------------------------------------

other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing; and (vii) substantially concurrently with the
incurrence or issuance of such debt securities or loans, 100% of the net
proceeds thereof shall be applied to repay the refinanced Term Loans including
accrued interest, fees, costs and expenses relating thereto. Permitted External
Refinancing Debt shall include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by one
or more of the Borrowers in the form of one or more series of secured or
unsecured debt securities or loans; provided that (i) the final maturity date of
any such Indebtedness not be earlier than the date that is 91 days following the
Latest Maturity Date, (ii) the terms of such Indebtedness shall not provide for
any scheduled repayment, mandatory redemption, sinking fund obligations or other
payment (other than periodic interest payments) prior to the date that is 91
days following the Latest Maturity Date, other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default, (iii) such Indebtedness
shall be either (A) solely in the case of debt securities, secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and shall not be secured by any property or assets of the
Parent or any Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a first lien intercreditor or collateral trust agreement having customary terms
and reasonably satisfactory to the Administrative Agent reflecting the pari
passu status of the Liens securing such Indebtedness, (B) secured by the
Collateral on a junior basis (including with respect to the control of remedies)
with the Obligations and shall not be secured by any property or assets of the
Parent or any Subsidiary other than Collateral, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a junior lien intercreditor agreement
or collateral trust agreement having customary terms and reasonably satisfactory
to the Administrative Agent reflecting the second (or more junior) lien status
of the Liens securing such Indebtedness or (C) unsecured, (iv) none of the
obligors or guarantors with respect to such Indebtedness shall be a Person that
is not a Credit Party and (v) the terms and conditions (excluding any
subordination, pricing, fees, rate floors, discounts, premiums and optional
prepayment or redemption terms) of such Indebtedness, taken as a whole, shall
not be materially less favorable to the Credit Parties than those applicable to
the Term B Loans, except for covenants or other provisions applicable only to
periods after the Latest Maturity Date.

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (ii) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (iii) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as

 

33



--------------------------------------------------------------------------------

favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended; (iv) at the time thereof, no Default or Event of Default
shall have occurred and be continuing; (v) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is secured, the terms and conditions
relating to collateral of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Credit Parties or the Lenders than the terms and conditions with respect to
the collateral for the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole (and the Liens on any Collateral securing
any such modified, refinanced, refunded, renewed or extended Indebtedness shall
have the same (or lesser) priority as the Indebtedness being modified,
refinanced, refunded, renewed or extended relative to the Liens on the
Collateral securing the Obligations; (vi) the terms and conditions (excluding
any subordination, pricing, fees, rate floors, discounts, premiums and optional
prepayment or redemption terms) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, shall not be materially less
favorable to the Credit Parties than the Indebtedness being modified,
refinanced, refunded, renewed or extended, except for covenants or other
provisions applicable only to periods after the Latest Maturity Date; and
(vii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
refinanced, refunded, renewed or extended. For the avoidance of doubt, a
Permitted Refinancing of the Bridge Facility (if any) shall include the
refinancing thereof with Rollover Loans or Exchange Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), including any Pension Plan (but excluding any
Multiemployer Plan), that is subject to ERISA and that is maintained or
sponsored by a Credit Party or, with respect to any such plan that is subject to
Section 412 of the Internal Revenue Code or Title IV of ERISA, is maintained or
sponsored by any ERISA Affiliate.

“Platform” has the meaning provided in Section 7.02.

“Pledge Agreement” means, collectively, (a) the pledge agreement dated as of the
Closing Date given by the Credit Parties party thereto, as pledgors, to the
Collateral Agent to secure the Obligations substantially in the form of Exhibit
1.01-2 and (b) any other pledge agreement in favor of the Collateral Agent to
secure all or some portion of the Obligations that may be given by any Person
pursuant to the terms hereof.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, for purposes of calculating compliance with the
financial covenants or any other financial ratio or tests, such calculation
shall be made in accordance with Section 1.07.

 

34



--------------------------------------------------------------------------------

“Pro Forma Financial Statements” means the pro forma balance sheet and related
statement of operations of the Parent and its Subsidiaries (including the
Company and its Subsidiaries) as of and for the twelve-month period ending with
the latest quarterly period of the Parent covered by the most recent Quarterly
Financial Statements delivered on the Closing Date, in each case after giving
effect to the Sealy Acquisition.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Disposition that results in a
Subsidiary ceasing to be a Subsidiary, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or a Disposition of a business unit, line of business or
division of the Parent or a Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise and any other transaction that by the
terms of this Credit Agreement requires a financial ratio test to be determined
on a “pro forma basis” or to be given “pro forma effect”.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning provided in Section 7.02.

“Qualified Cash” means the sum of (a) 100% of the unrestricted cash or Cash
Equivalents of the Parent and its Domestic Subsidiaries and (b) 60% of the
unrestricted cash or Cash Equivalents of the Foreign Subsidiaries, in each case,
which cash and Cash Equivalents are not subject to any Lien (other than Liens
arising by operation of law or permitted by Section 8.01(a), 8.01(b), 8.01(p),
8.01(t), 8.01(u) and 8.01(v)).

“Quarterly Financial Statements” has the meaning provided in the definition of
“Historical Financial Statements.”

“Real Estate Collateral Requirements” means the requirements that the Parent
shall, and shall cause each other Credit Party to, deliver to the Administrative
Agent:

(a) a Mortgage with respect to each property listed on Schedule 6.21 and
identified as a “Mortgaged Property” together with evidence such Mortgage has
been duly executed, acknowledged and delivered by a duly authorized officer of
the applicable Credit Party thereto on or before such date and is in form
suitable for filing and recording in all filing or recording offices that the
Administrative Agent may deem necessary in order to create a valid and
subsisting perfected Lien, excepting only Permitted Liens, on the property
described therein in favor of the Administrative Agent and that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(b) fully paid American Land Title Association Lender’s title insurance policies
(the “Mortgage Policies”), without extended coverage (unless available at
commercially reasonable rates in a situation where no survey is available,
provided that neither the Parent nor any other Credit Party shall have any
obligation to obtain a survey) and otherwise in form and substance and in
amounts reasonably acceptable to the Administrative Agent, with endorsements to
be agreed upon by the Administrative Agent and the Parent, and coinsurance or
direct access reinsurance (only to the extent required by the Title Agent),
issued, coinsured or reinsured by First American Title Insurance Company,
Chicago Title Insurance Company or another title insurer reasonably acceptable
to the Administrative Agent (the “Title Agent”), insuring the

 

35



--------------------------------------------------------------------------------

Mortgages for the Mortgaged Property to be valid first and subsisting perfected
Liens on the property described therein, free and clear of all Liens, excepting
only Permitted Liens, and (to the extent a zoning endorsement is agreed upon by
the Administrative Agent and the Parent ), with respect to any property located
in a state in which a zoning endorsement is not available (or for which a zoning
endorsement is not available at a commercially reasonable rate or without a
current survey), then in lieu thereof, if requested by the Administrative Agent,
a zoning compliance letter from the applicable municipality, if available, or a
zoning report from Planning and Zoning Resource Corporation (or another Person
reasonably acceptable to the Administrative Agent), in each case reasonably
satisfactory to the Administration Agent;

(c) no later than three Business Days prior to the date on which a Mortgage for
the applicable Mortgaged Property is executed and delivered pursuant to this
Agreement, in order to comply with the Flood Laws, the Administrative Agent
shall have received the following documents (collectively, the “Flood
Documents”): (i) a completed standard “life of loan” flood hazard determination
form (a “Flood Determination Form”), (ii) if the improvement(s) to the
applicable improved real property is located in a special flood hazard area, a
notification to the Parent (“Parent Notice”) and (if applicable) notification to
the Parent that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, (iii) documentation evidencing the Parent’s receipt of the Parent
Notice (e.g., a countersigned Parent Notice, return receipt of certified U.S.
Mail, or overnight delivery), and (iv) if the Parent Notice is required to be
given and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
applicable Credit Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”);

(d) favorable customary opinions of local counsel to the Credit Parties in
states in which the Mortgaged Property is located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings,
in form and substance reasonably satisfactory to the Administrative Agent;

(e) if requested by the Administrative Agent and required to comply with the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
amended, an appraisal of each of the properties described in the Mortgages;

(f) evidence that all other actions or documents reasonably requested by the
Administrative Agent, that are necessary in order to create valid and subsisting
Liens on the property described in the Mortgage for the applicable Mortgaged
Property, have been taken or delivered, as applicable;

(g) evidence that all reasonable and documented fees, costs and expenses have
been paid in connection with the preparation, execution, filing and recordation
of the Mortgages for the Mortgaged Properties, including, without limitation,
reasonable and documented attorneys’ fees, filing and recording fees, title
insurance company coordination fees, documentary stamp, mortgage and intangible
taxes and title search charges and other charges incurred in connection with the
recordation of the Mortgages and the other matters discussed in the definition
of Real Estate Collateral Requirements; and

 

36



--------------------------------------------------------------------------------

(h) if reasonably requested by the Administrative Agent, Phase I Environmental
Site Assessments, prepared substantially in accordance with the scope and
limitations of ASTM 1527-05 and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
any Phase I Environmental Site Assessments with respect to Mortgaged Property
received by the Administrative Agent prior to the Effective Date are reasonably
satisfactory to the Administrative Agent).

“Refinanced Term Loans” has the meaning provided in Section 2.20(a).

“Refinancing” has the meaning provided in Section 5.01(l).

“Refinancing Term Loans” means one or more new Classes of Term Loans that result
from an Additional Credit Extension Amendment in accordance with Section 2.19.

“Register” has the meaning provided in Section 11.06(c).

“Registered Equivalent Notes” means, with respect to any debt securities
originally issued in a Rule 144A or other private placement transaction under
the Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefore pursuant to an exchange offer
registered with the SEC.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Agreements” means the Acquisition Agreement, the Support Agreement and
all other material documents and material agreements (as reasonably determined
by the Parent) executed and delivered in connection therewith or pursuant
thereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” means the reorganization of the Parent’s Subsidiaries in order
to achieve the corporate structure set forth in Schedule 1.01-1 effected not
later than 90 days following the Closing Date.

“Replaced Revolving Commitments” has the meaning provided in Section 2.20(a).

“Replacement Revolving Commitments” means one or more new Classes of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment in accordance with Section 2.20.

“Replacement Revolving Lender” means a Revolving Credit Lender with a
Replacement Revolving Commitment or an outstanding Replacement Revolving Loan.

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the notice period has been waived under
applicable regulations in effect as of the Effective Date, or otherwise.

 

37



--------------------------------------------------------------------------------

“Repricing Transaction” has the meaning provided in Section 2.06(d).

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, an L/C Application.

“Required Facility Lenders” means (a) with respect to the Term A Facility, the
Required Term A Lenders, (ii) with respect to the Term B Facility, the Required
Term B Lenders and (iii) with respect to the Revolving Credit Facility, the
Required Revolving Credit Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitments shall have expired
or been terminated, Lenders holding more than 50% of the aggregate principal
amount of Loan Obligations (including, in each case, the aggregate principal
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
Commitments of, and the portion of the Loan Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the Aggregate Revolving Credit
Commitments or, if the Revolving Credit Commitments shall have expired or been
terminated, Revolving Credit Lenders holding more than 50% of the aggregate
principal amount of Revolving Credit Obligations (including, in each case, the
aggregate principal amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swingline Loans); provided that
the Revolving Credit Commitments of, and the portion of Revolving Credit
Obligations held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Resignation Effective Date” shall have the meaning provided in
Section 10.06(a).

“Responsible Officer” means an officer functioning as the chief executive
officer, president, vice president, chief financial officer, treasurer,
assistant treasurer, controller or secretary of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party. All references to a “Responsible Officer” hereunder shall
refer to a Responsible Officer of the Parent unless the context otherwise
requires.

 

38



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) by the Parent in respect of its Capital Stock, or
any payment (whether in cash, securities or other property) including any
sinking fund payment or similar deposit, for or on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of the Parent or its Subsidiaries or any option, warrant or other right to
acquire any such Capital Stock of the Parent or its Subsidiaries.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
commitment of such Revolving Credit Lender to make Revolving Credit Loans (and
to share in Revolving Credit Obligations) hereunder pursuant to Section 2.01(c)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Credit Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning provided in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit 2.13-1.

“Revolving Credit Obligations” means the Revolving Credit Loans, the L/C
Obligations and the Swingline Loans.

“Revolving Termination Date” means the date that is five years following the
Closing Date; provided that if such date is not a Business Day, the Revolving
Termination Date shall be the immediately preceding Business Day.

“Rollover Loans” has the meaning ascribed to “Rollover Loans” in the Bridge
Credit Agreement (if any).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person (other
than a Credit Party) whereby the Parent or such Subsidiary shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

39



--------------------------------------------------------------------------------

“Sealy Acquisition” has the meaning provided in the recitals hereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Parent or any
Subsidiary pursuant to which the Parent or any Subsidiary may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment to a special purpose subsidiary or affiliate or any other Person.

“Security Agreement” means, collectively, (a) the security agreement dated as of
the Closing Date given by the Credit Parties party thereto, as grantors, to the
Collateral Agent to secure the Obligations substantially in the form of Exhibit
1.01-3 and (b) any other security agreement in favor of the Collateral Agent to
secure all or some portion of the Obligations that may be given by any Person
pursuant to the terms hereof.

“Senior Notes” means the notes outstanding under an indenture to be entered into
after the date hereof among the Parent, as issuer, the Subsidiaries party
thereto and the trustee thereunder on terms reasonably satisfactory to the
Administrative Agent, the proceeds of which are applied to finance a portion of
the Sealy Acquisition and the Refinancing and to pay the Transaction Costs.

“Senior Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or other agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit 5.01(j).

“Solvent” means with respect to the Parent and its Subsidiaries that (a) after
giving effect to the incurrence of the initial Credit Extension under this
Credit Agreement on the Closing Date and the consummation of the Sealy
Acquisition on the Closing Date both (i) the fair value of the assets of the
Parent and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the total liability on existing debts of the Parent and
its Subsidiaries, taken as a whole, as they become absolute and matured and
(ii) the present fair salable value of the assets of the Parent and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liability on existing debts of the Parent and its
Subsidiaries, taken as a whole, as they become absolute and matured (it being
understood and agreed that the term “debts” as used in this clause (a) includes
any legal liability, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent), (b) after giving effect to the incurrence of the
initial Credit Extension under this Credit Agreement on the Closing Date and the
consummation of the Sealy Acquisition on the Closing Date, the Parent and its
Subsidiaries, taken as a whole, are able to pay their debts as they become
absolute and mature, and (c) the incurrence of the initial Credit

 

40



--------------------------------------------------------------------------------

Extension under this Credit Agreement on the Closing Date and the consummation
of the Sealy Acquisition on the Closing Date, on a pro forma basis, will not
leave the Parent and its Subsidiaries, taken as a whole, with property remaining
in their hands constituting “unreasonably small capital.”

“Specified Convertible Notes Actions” means (a) the Parent shall have paid the
Convertible Note Consideration to the Paying Agent (each as defined in the
Acquisition Agreement) substantially concurrently with the initial Credit
Extensions under this Credit Agreement on the Closing Date and (b) (1) the
obligations required to be performed under the Support Agreement by the parties
thereto thereunder on or prior to the Closing Date with respect to the
Convertible Notes held by them shall have been performed, including
(A) providing consent to a supplemental indenture to the Convertible Notes
Indenture (as defined in the Acquisition Agreement) to eliminate those negative
and restrictive covenants set forth on Exhibit B to the Support Agreement and
(B) exercising the conversion right with respect to all such Convertible Notes
(in each of clause (A) and (B) to the extent required by the Support Agreement)
and (2) the trustee under the Convertible Notes shall have entered into a
supplemental indenture to the Convertible Notes Indenture effective as of the
Closing Date giving effect to the amendments specified in clause (b)(1)(A)
above.

“Specified Real Property” means any fee interest of a Credit Party in owned real
property located in the United States (x) constituting a manufacturing facility
property or (y) with a fair market value in excess of $5,000,000 (other than any
manufacturing facility property listed as such on Schedule 1.01-2 hereto).

“Specified Representations” means the representations set forth in (a) with
respect to the Borrowers and the Guarantors, Section 6.01(a),
Section 6.01(b)(ii), Section 6.02 (other than clauses (b) and (c) thereof),
Section 6.04, and Section 6.22, (b) with respect to the Borrowers and the
Guarantors (other than the Company and its Domestic Subsidiaries that are
Guarantors), Section 6.15 and Section 6.23(a)(ii), and (c) to the extent the
security interests in Collateral are perfected by the filing of Uniform
Commercial Financing Statements in the appropriate filing offices, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office or the delivery of certificates
evidencing equity interests, Section 6.18 and Section 6.19.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.

“Support Agreement” means the letter agreement dated as of September 26, 2012
from Sealy Holding LLC, as owner of certain shares of the Company and
Convertible Notes to the Parent, required pursuant to the Acquisition Agreement.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such

 

41



--------------------------------------------------------------------------------

Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Support Obligations shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(e).

“Swingline Lender” means Bank of America, in its capacity as the Swingline
Lender, together with any successor in such capacity.

“Swingline Loan” has the meaning provided in Section 2.01(e).

 

42



--------------------------------------------------------------------------------

“Swingline Note” means the promissory note made by the Borrowers in favor of the
Swingline Lender, evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit 2.13-2.

“Swingline Sublimit” has the meaning provided in Section 2.01(e).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease or does not otherwise appear on a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, for each Term A Lender, the commitment of such Term A
Lender to make Term A Loans hereunder pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A Lender’s name on Schedule 2.01 under the caption
“Term A Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with the terms of
this Credit Agreement.

“Term A Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate principal amount of Term A Commitments of all Term A Lenders at such
time and (b) at any time after the Closing Date, the aggregate principal amount
of the Term A Loans of all Term A Lenders outstanding at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit 2.13-3.

“Term A/Revolving Ticking Fee Percentage” means (a) from and including the
Effective Date to but excluding December 27, 2012, 0% and (b) from and including
December 27, 2012, 0.50%.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

 

43



--------------------------------------------------------------------------------

“Term B Commitment” means, for each Term B Lender, the commitment of such Term B
Lender to make Term B Loans pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender’s name on Schedule 2.01 under the caption “Term B
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with the terms of this
Credit Agreement.

“Term B Facility” means (a) at any time on or prior to the Closing Date, the
aggregate principal amount of Term B Commitments of all Term B Lenders at such
time and (b) at any time after the Closing Date, the aggregate principal amount
of the Term B Loans of all Term B Lenders outstanding at such time.

“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrowers in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit 2.13-4.

“Term B Ticking Fee Percentage” means (a) from and including the Effective Date
to but excluding December 27, 2012, 0%, (b) from and including December 27, 2012
to but excluding April 27, 2013, 2.00% and (c) from and including April 27,
2013, 4.00%.

“Term Borrowing” means a Term A Borrowing and/or a Term B Borrowing, as the
context may require.

“Term Commitment” means a Term A Commitment and/or a Term B Commitment, as the
context may require.

“Term Facilities” means the Term A Facility and the Term B Facility.

“Term Lender” means a Term A Lender and/or a Term B Lender, as the context may
require.

“Term Loan” means a Term A Loan and/or a Term B Loan, as the context may
require.

“Test Period” has the meaning provided in Section 1.07(b).

“Ticking Fee Payment Date” has the meaning provided in Section 2.09(d).

“Title Agent” has the meaning provided in the definition of Real Estate
Collateral Requirements.

 

44



--------------------------------------------------------------------------------

“Transaction” means the Sealy Acquisition, the Refinancing, the entering into of
this Credit Agreement and the making of the Loans and other Credit Extensions
hereunder and the issuance and sale of the Senior Notes (if any) and/or
borrowing under the Bridge Facility (if any).

“Transaction Costs” means the fees, commissions, costs and expenses payable by
the Parent or any of its Subsidiaries in connection with the Sealy Acquisition
and the other Transactions.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Type” means, with respect to any Revolving Credit Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for purposes of Section 430 of the Internal Revenue
Code for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Voluntary Prepayment Declined Proceeds” has the meaning provided in
Section 2.06(a)(iii).

“Voluntary Prepayment Declining Lender” has the meaning provided in
Section 2.06(a)(iii).

“Voluntary Prepayment Rejection Notice” has the meaning provided in
Section 2.06(a)(iii).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Capital Stock with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.

Section 1.02. Interpretive Provisions. With reference to this Credit Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the

 

45



--------------------------------------------------------------------------------

corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles”, “Sections”, “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all assets and property of whatever kind, real and personal,
tangible and intangible, including cash, securities, accounts and contract
rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

Section 1.03. Accounting Terms and Provisions. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements referenced in Section 5.01(k), except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
on financial liabilities (including valuing any such Indebtedness in a reduced
or bifurcated manner as described therein) shall be disregarded.

(b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants shall be made on a Pro Forma
Basis.

(c) If at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and either the Parent or the Required Lenders shall so
request, the Administrative Agent, the Lenders

 

46



--------------------------------------------------------------------------------

and the Credit Parties shall negotiate in good faith to amend any such financial
ratio or requirement hereunder that are affected by such change to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent will provide, or cause to be provided, to the
Administrative Agent and the Lenders, financial statements and related
certificates and documents required hereunder or hereby as reasonably requested
setting forth a reconciliation between calculations of such ratios or
requirements made before and after giving effect to such changes in GAAP.

Section 1.04. Rounding. Any financial ratios required to be maintained pursuant
to this Credit Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06. Letter of Credit Amounts. Unless otherwise provided, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto, whether or not such maximum face amount is in
effect at such time.

Section 1.07. Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Consolidated Interest Coverage Ratio, the Consolidated
Secured Net Leverage Ratio and the Consolidated Total Net Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.07; provided that
notwithstanding anything to the contrary herein, when calculating any such ratio
for the purpose of the definition of Applicable Percentage, any mandatory
prepayment provision hereunder or compliance with Section 8.11, the events set
forth in clause (b), (c) and (d) below that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio, the
Consolidated Secured Net Leverage Ratio and the Consolidated Total Net Leverage
Ratio, Pro Forma Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been consummated (i) during the
applicable period of four consecutive fiscal quarters for which such financial
ratio is being determined (the “Test Period”) or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Pro Forma Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Pro Forma Transaction) had occurred on the first day of the applicable Test
Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Parent and include only those adjustments that would
be (a) permitted or required by Regulation S-X together with those adjustments
that (i) have been certified by a financial or accounting Responsible Officer of
the Parent as having been prepared in good faith based upon reasonable
assumptions and (ii) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (b) required by the
definition of Consolidated EBITDA.

 

47



--------------------------------------------------------------------------------

(d) In the event that the Parent or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Secured Net Leverage Ratio or the Consolidated Total
Net Leverage Ratio, as applicable, shall be calculated giving pro forma effect
to such incurrence or repayment of Indebtedness, to the extent required, as if
the same had occurred on the last day of the applicable Test Period.

ARTICLE 2

COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) Term A Loans. Each Term A Lender severally agrees to make a single loan to
the Borrowers in Dollars on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment. The Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Aggregate Commitment Percentages of the Term A Facility. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) Term B Loans. Each Term B Lender severally agrees to make a single loan to
the Borrowers in Dollars on the Closing Date in an amount not to exceed such
Term B Lender’s Term B Commitment. The Term B Borrowing shall consist of Term B
Loans made simultaneously by the Term B Lenders in accordance with their
respective Aggregate Commitment Percentages of the Term B Facility. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Term B Loans may be Base Rate Loans or Eurocurrency Rate Loans as further
provided herein.

(c) Revolving Credit Loans. During the Commitment Period, each Revolving Credit
Lender severally agrees to make revolving credit loans (the “Revolving Credit
Loans”) to the Borrowers in Dollars, from time to time, on any Business Day;
provided that after giving effect to any such Revolving Credit Loan, (i) with
regard to the Revolving Credit Lenders collectively, the Outstanding Amount of
Revolving Credit Obligations shall not exceed THREE HUNDRED FIFTY MILLION
DOLLARS ($350,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Credit Committed
Amount”) and (ii) with regard to each Revolving Credit Lender individually, such
Revolving Credit Lender’s Aggregate Commitment Percentage of the Outstanding
Amount of Revolving Obligations shall not exceed its Revolving Credit
Commitment; provided further that, on the Closing Date, not more than
$150,000,000 may be borrowed, of which not more than $140,000,000 may be applied
to finance the Sealy Acquisition and the Refinancing and to pay the Transaction
Costs. Revolving Credit Loans may consist of Base Rate Loans, Eurocurrency Rate
Loans, or a combination thereof, as the Lead Borrower may request, and may be
repaid and reborrowed in accordance with the provisions hereof.

 

48



--------------------------------------------------------------------------------

(d) Letters of Credit. During the Commitment Period, (i) the L/C Issuer, in
reliance upon the commitments of the Revolving Credit Lenders set forth herein,
agrees (A) to issue Letters of Credit denominated in Dollars for the account of
the Parent or any other Credit Party on any Business Day, (B) to amend or extend
Letters of Credit previously issued hereunder, and (C) to honor drawings under
Letters of Credit; and (ii) the Revolving Credit Lenders severally agree to
purchase from the L/C Issuer a participation interest in the Existing Letters of
Credit and Letters of Credit issued hereunder in an amount equal to such
Revolving Credit Lender’s Aggregate Commitment Percentage thereof; provided that
(A) the Outstanding Amount of L/C Obligations shall not exceed ONE HUNDRED
MILLION DOLLARS ($100,000,000) (as such amount may be decreased in accordance
with the provisions hereof, the “L/C Sublimit”) and (B) the Outstanding Amount
of Revolving Obligations shall not exceed the Aggregate Revolving Credit
Committed Amount, and (C) with regard to each Revolving Credit Lender
individually, such Revolving Credit Lender’s Aggregate Commitment Percentage of
the Outstanding Amount of Revolving Credit Obligations shall not exceed its
Revolving Credit Commitment. Subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Existing
Letters of Credit shall be deemed to have been issued hereunder and shall be
subject to and governed by the terms and conditions hereof.

(e) Swingline Loans. During the Commitment Period, the Swingline Lender agrees,
in reliance upon the commitments of the other Revolving Credit Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Borrowers
in Dollars on any Business Day; provided that (i) the Outstanding Amount of
Swingline Loans shall not exceed FIFTY MILLION DOLLARS ($50,000,000) (as such
amount may be decreased in accordance with the provisions hereof, the “Swingline
Sublimit”) and (ii) with respect to the Revolving Credit Lenders collectively,
the Outstanding Amount of Revolving Credit Obligations shall not exceed the
Aggregate Revolving Credit Committed Amount; provided further that no Swingline
Loans may be made on the Closing Date. Swingline Loans shall be comprised solely
of Base Rate Loans, and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the making of a Swingline Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Revolving Credit Lender’s Aggregate Commitment Percentage thereof; provided that
the participation interest shall not be funded except on demand as provided in
Section 2.04(b)(ii).

Section 2.02. Borrowings, Conversions and Continuations. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Lead Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) with respect to Eurocurrency Rate Loans or any conversion of Eurocurrency
Rate Loans to Base Rate Loans, three Business Days prior to the requested date
thereof (or, four Business Days prior in the case of a request for an Interest
Period with a tenor of more than six months) and (B) with respect to Base Rate
Loans, on the requested date of, any Borrowing, conversion or continuation.

 

49



--------------------------------------------------------------------------------

(b) Each telephonic notice by the Lead Borrower pursuant to this Section 2.02
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Except as provided in Sections 2.03(c) and 2.04(b) each
Borrowing, conversion or continuation shall be in a principal amount of (x) with
respect to Eurocurrency Rate Loans, $5,000,000 or a whole multiple of $1,000,000
in excess thereof or (y) with respect to Base Rate Loans, $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether such request is for a Term A Borrowing, a
Term B Borrowing, a Revolving Credit Borrowing, a conversion or a continuation,
(ii) the requested date of such Borrowing, conversion or continuation (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Class and Type of Loans to be borrowed,
converted or continued and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Lead Borrower fails to specify a Type of
Loan in a Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Lead
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any Loan Notice, but fails to specify an Interest Period, the
Interest Period will be deemed to be one month.

(c) Following its receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its pro rata share of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Lead Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
as described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (A) crediting the account of the Lead Borrower on the books of the
Administrative Agent with the amount of such funds or (B) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Lead Borrower; provided, however,
that if, on the date of any Revolving Credit Borrowing (1) there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowing, and
second, shall be made available to the Borrowers as provided above.

(d) Except as otherwise provided herein, without the consent of the applicable
Required Facility Lenders, (i) a Eurocurrency Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Rate
Loan and (ii) any conversion into, or continuation as, a Eurocurrency Rate Loan
may be made only if the conditions to Credit Extensions in Section 5.02 have
been satisfied. During the existence of a Default or Event of Default, (i) no
Loan may be requested as, converted to or continued as a Eurocurrency Rate Loan
and (ii) at the request of the applicable Required Facility Lenders, any
outstanding Eurocurrency Rate Loan shall be converted to a Base Rate Loan on the
last day of the Interest Period with respect thereto.

 

50



--------------------------------------------------------------------------------

(e) The Administrative Agent shall promptly notify the Lead Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Appropriate Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(f) After giving effect to the Term A Borrowing, all conversions of Term A Loans
from one Type to the other, and all continuations of Term A Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to the Term A Facility. After giving effect to the Term B Borrowing, all
conversions of Term B Loans from one Type to the other, and all continuations of
Term B Loans as the same Type, there shall not be more than five Interest
Periods in effect with respect to the Term B Facility. After giving effect to
all Revolving Credit Borrowings, all conversions of Revolving Credit Loans from
one Type to the other, and all continuations of Revolving Credit Loans as the
same Type, there shall not be more than 10 Interest Periods in effect with
respect to the Revolving Credit Facility.

(g) Each Borrower, including each Domestic Subsidiary that is or becomes a
“Designated Borrower” pursuant to Section 2.14, hereby irrevocably appoints,
with respect to any requested Credit Extension of Loans, the Lead Borrower as
its agent, for all purposes relevant to this Credit Agreement and each of the
other Credit Documents, including (1) the giving and receipt of notices, (2) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (3) the receipt of the
proceeds of any Loans made by the applicable Lenders, to such Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by the
applicable Borrower, shall be valid and effective if given or taken only by the
Lead Borrower, whether or not the applicable Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Lead Borrower for the applicable Borrower in
accordance with the terms of this Credit Agreement shall be deemed to have been
delivered to such applicable Borrower.

Section 2.03. Additional Provisions with Respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

(A) except as otherwise provided in Section 2.03(b)(iii), the expiry date would
occur more than one year from the date of issuance, unless the Required
Revolving Credit Lenders and the L/C Issuer shall have otherwise given their
approval;

(B) the expiry date of any such Letter of Credit would occur after the L/C
Expiration Date, unless the Revolving Credit Lenders and the L/C Issuer shall
have otherwise given their approval; or

(C) any such Letter of Credit is to be used for purposes other than those
permitted under Section 7.11, unless the Required Lenders shall have otherwise
given their approval.

 

51



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Effective Date and that the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate any Law or one or more
policies of the L/C Issuer;

(C) except as otherwise agreed by the L/C Issuer and the Administrative Agent,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit contains provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

(E) any Revolving Credit Lender is at such time a Defaulting Lender, unless
Adequate Assurance shall have been provided, including arrangements to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(vii)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(iv) The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if:

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(v) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letter of Credit issued by it and the documents associated
therewith. The

 

52



--------------------------------------------------------------------------------

L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by them
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article 10
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of an L/C Application appropriately completed
and signed by a Responsible Officer of the Lead Borrower. L/C Applications must
be received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, or such later date and time as the L/C Issuer and
the Administrative Agent may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Lead Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any L/C Application, the L/C Issuer will confirm
(by telephone or in writing) with the Administrative Agent that the
Administrative Agent has received a copy of such L/C Application from the Lead
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from the
Administrative Agent, any Lender or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 5 shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrowers (or any other Credit Party) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Revolving
Credit Lender’s Aggregate Commitment Percentage thereof.

 

53



--------------------------------------------------------------------------------

(iii) If the Lead Borrower so requests in an L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Lead Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto- Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted or would have no obligation
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or any Borrower that one
or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.

(iv) If the Lead Borrower so requests in any L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Unless otherwise directed by the L/C Issuer, the Lead Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Credit Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Revolving Credit Lender or any Borrower
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

54



--------------------------------------------------------------------------------

(vi) The L/C Issuer will provide to the Administrative Agent, at least quarterly
and more frequently upon request of the Administrative Agent, a summary report
on the Letters of Credit it has issued, including, among other things, on whose
account each Letter of Credit is issued and each Letter of Credit’s beneficiary,
face amount and expiry date.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Lead Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (such date,
an “L/C Honor Date”), the Borrowers shall reimburse the L/C Issuer in Dollars in
an amount equal to the amount of such drawing. The L/C Issuer shall notify the
Administrative Agent of any failure of the Borrowers to reimburse a drawn Letter
of Credit. If the Borrowers fail to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the L/C Honor Date, the amount of the unreimbursed drawing (the “L/C
Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Aggregate Commitment Percentage thereof. In such event, the Lead Borrower shall
be deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to
be disbursed on the L/C Honor Date in an amount equal to the L/C Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(b)
for the principal amount of Base Rate Loans, the amount of the unutilized
portion of the Aggregate Revolving Committed Amount or the conditions set forth
in Section 5.02. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent shall apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
in an amount equal to its Aggregate Commitment Percentage of the L/C
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any L/C Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans for any reason, the Borrowers
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the L/C Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

 

55



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Aggregate Commitment Percentage of such amount shall be solely
for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances, to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender may have against the L/C Issuer, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, (C) non-compliance with the conditions set forth in
Section 5.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that the L/C Issuer shall have
complied with the applicable provisions of Section 2.03(b)(ii). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related L/C Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Aggregate Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s L/C
Advance was outstanding) in Dollars or in the same currency as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the

 

56



--------------------------------------------------------------------------------

Administrative Agent for the account of the L/C Issuer its pro rata share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Credit
Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent or any of its
Subsidiaries.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to the Lead Borrower and, in the event
of any claim of non-compliance with the Lead Borrower’s instructions or other
irregularity, the Lead Borrower will immediately notify the L/C Issuer. The Lead
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of the L/C Issuer in such Capacity. Each Lender and each Borrower
agrees that, in paying any drawing under a Letter of Credit, the L/C Issuer
shall not have any

 

57



--------------------------------------------------------------------------------

responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
the Borrowers’ use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrowers’ pursuing
such rights and remedies as the Borrowers may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

(h) Letters of Credit Issued for Credit Parties. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any other Credit Party, the Borrowers shall be
obligated to reimburse the L/C Issuer for any and all drawings under such Letter
of Credit. The Borrowers hereby acknowledge that the issuance of Letters of
Credit for the account of any other Credit Party inures to the benefit of the
Borrowers, and that the Borrowers’ businesses derive substantial benefits from
the businesses of such other Credit Parties.

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09(b).

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

58



--------------------------------------------------------------------------------

Section 2.04. Additional Provisions with Respect to Swingline Loans.

(a) Borrowing Procedures.

(i) Swingline Loans. Each Swingline Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (A) the amount to be borrowed, which
shall be a minimum of $100,000, and (B) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Lead Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swingline Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Borrowing (1) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in this Article 2,
or (2) that one or more of the applicable conditions specified in Article 5 is
not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Loan Notice, make the amount of its Swingline Loan available to the
Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swingline Lender in immediately available funds; provided that so
long as any Lender is a Defaulting Lender, the Swingline Lender shall not be
required to make any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan.

(b) Refinancing.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Credit Lender
make a Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Revolving Credit Lender’s Aggregate Commitment Percentage of Swingline Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02(a), without regard to the minimum and multiples
specified in Section 2.02(b) for the principal amount of Revolving Credit Loans,
the unutilized portion of the Aggregate Revolving Credit Commitments or the
conditions set forth in Section 5.02. The Swingline Lender shall furnish the
Lead Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its pro rata share of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Revolving
Credit Lender that so

 

59



--------------------------------------------------------------------------------

makes funds available shall be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Borrowers in such amount. In such case, the
Administrative Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Credit Loans in accordance with Section 2.04(b)(i), the
request for Revolving Credit Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swingline Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swingline Lender pursuant to Section 2.04(b)(i)
shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.04(b) by the applicable time specified in Section 2.04(b)(i),
the Swingline Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, any Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that the Swingline Lender has
complied with the provisions of Section 2.04(a). No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swingline Loans, together with interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Credit Lender its Aggregate Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swingline
Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender

 

60



--------------------------------------------------------------------------------

under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Swingline Lender in its discretion), each
Revolving Credit Lender shall pay to the Swingline Lender its Aggregate
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

(d) Interest for Account of the Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Aggregate Commitment Percentage of any Swingline Loan, interest in
respect thereof shall be solely for the account of the Swingline Lender.

(e) Payments Directly to Swingline Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans, directly to the
Swingline Lender.

Section 2.05. Repayment of Loans.

(a) Term A Loans. The Borrowers shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
on a dollar-for-dollar basis as a result of the application of prepayments of
Term A Loans in accordance with Section 2.06):

 

61



--------------------------------------------------------------------------------

Date

  

Amount

 

1st fiscal quarter-end following the Closing Date

           $ 6,875,000           

2nd fiscal quarter-end following the Closing Date

           $ 6,875,000           

3rd fiscal quarter-end following the Closing Date

           $ 6,875,000           

4th fiscal quarter-end following the Closing Date

           $ 6,875,000           

5th fiscal quarter-end following the Closing Date

           $ 6,875,000           

6th fiscal quarter-end following the Closing Date

           $ 6,875,000           

7th fiscal quarter-end following the Closing Date

           $ 6,875,000           

8th fiscal quarter-end following the Closing Date

           $ 6,875,000           

9th fiscal quarter-end following the Closing Date

           $ 13,750,000           

10th fiscal quarter-end following the Closing Date

           $ 13,750,000           

11th fiscal quarter-end following the Closing Date

           $ 13,750,000           

12th fiscal quarter-end following the Closing Date

           $ 13,750,000           

13th fiscal quarter-end following the Closing Date

           $ 13,750,000           

14th fiscal quarter-end following the Closing Date

           $ 13,750,000           

15th fiscal quarter-end following the Closing Date

           $ 13,750,000           

16th fiscal quarter-end following the Closing Date

           $ 13,750,000           

17th fiscal quarter-end following the Closing Date

           $ 13,750,000           

18th fiscal quarter-end following the Closing Date

           $ 13,750,000           

19th fiscal quarter-end following the Closing Date

           $ 13,750,000           

20th fiscal quarter-end following the Closing Date

           $ 13,750,000           

Term A Loan Maturity Date

           $


 

 

 

330,000,000        


or such lesser aggregate

principal amount of Term A

Loans then outstanding

  


  

  

  

provided that (x) the final principal repayment installment of the Term A Loans
shall be repaid on the Maturity Date in respect of the Term A Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date and (y) in the event and on each occasion
that the Term A Commitment shall be reduced or shall expire or terminate other
than as a result of making the Term A Loans, the installments payable on each of
the foregoing dates shall be reduced pro rata by an aggregate principal
repayment amount equal to the amount of such reduction, expiration or
termination.

(b) Term B Loans. The Borrowers shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans outstanding on the last Business Day of
each fiscal quarter following the Closing Date in the amount of $2,175,000
(which amounts shall be reduced on a dollar-for-dollar basis as a result of the
application of prepayments of Term B Loans in accordance with Section 2.06);
provided that (x) the final principal repayment installment of the Term B Loans
shall be in the amount of $809,100,000 (or such lesser aggregate principal
amount of Term B Loans then outstanding) and repaid on the Maturity Date in
respect of the Term B Facility and in any event shall be in an amount equal to
the aggregate principal amount of all Term B Loans outstanding on such date and
(y) in the event and on each occasion that the Term B Commitment shall be
reduced or shall expire or terminate other than as a result of making the Term B
Loans, the installments payable on each of the foregoing dates shall be reduced
pro rata by an aggregate principal repayment amount equal to the amount of such
reduction, expiration or termination.

 

62



--------------------------------------------------------------------------------

(c) Revolving Credit Loans. The Outstanding Amount of Revolving Credit Loans
shall be repaid in full on the Revolving Termination Date.

(d) Swingline Loans. The Outstanding Amount of the Swingline Loans shall be
repaid in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Termination Date.

Section 2.06. Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, (x) in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05 and (y) as set forth in
Section 2.06(d)); provided that:

(i) in the case of Loans other than Swingline Loans, notice thereof must be
received by 11:00 a.m. by the Administrative Agent (A) at least three Business
Days prior to the date of prepayment, in the case of Eurocurrency Rate Loans,
and (B) on the date of prepayment, in the case of Base Rate Loans, and in each
case, any such prepayment shall be a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof, in the case of Eurocurrency
Rate Loans and $500,000 and integral multiples of $100,000 in excess thereof, in
the case of Base Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less;

(ii) in the case of Swingline Loans, (A) notice thereof must be received by the
Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swingline Lender).

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Class and Type(s) of
Loans that are being prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the Appropriate Lenders of any prepayment on the Loans and the
Appropriate Lender’s interest therein. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Prepayments of (x) Eurocurrency Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage or other amounts due, if
any, under Section 3.05 and (y) Term B Loans hereunder shall be subject to
Section 2.06(d).

(iii) So long as any Term A Loans are outstanding, each Term B Lender may reject
all (but not less than all) of its Aggregate Commitment Percentage of any
voluntary prepayment (such declined amounts, the “Voluntary Prepayment Declined
Proceeds”) of Term B Loans that are Eurocurency Rate Loans to be made pursuant
to this Section 2.06(a) by providing written notice (a “Voluntary Prepayment
Rejection Notice”) to the Administrative Agent and the Lead Borrower not later
than one Business Day after the date of such Term B Lender’s receipt of notice
from the Administrative Agent regarding such voluntary prepayment (each such
Term B Lender, a “Voluntary Prepayment Declining Lender”). Any Voluntary
Prepayment Declined Proceeds shall be applied to prepay Term A Loans as
specified by the Lead Borrower; provided that if the aggregate amount of
Voluntary Prepayment Declined Proceeds exceeds the aggregate

 

63



--------------------------------------------------------------------------------

principal amount of Term A Loans then outstanding, then such voluntary
prepayments of the Term B Loans shall be deemed to have been declined up to such
aggregate principal amount of Term A Loans allocated ratably among the Voluntary
Prepayment Declining Lenders based on the Aggregate Commitment Percentages of
such Voluntary Prepayment Declining Lenders.

(b) Mandatory Prepayments.

(i) Revolving Credit Commitments. If at any time (A) the Outstanding Amount of
Revolving Credit Obligations shall exceed the Aggregate Revolving Credit
Committed Amount, (B) the Outstanding Amount of L/C Obligations shall exceed the
L/C Sublimit or (C) the Outstanding Amount of Swingline Loans shall exceed the
Swingline Sublimit, immediate prepayment will be made on or in respect of the
Revolving Credit Obligations in an amount equal to such excess; provided,
however, that, except with respect to clause (B), L/C Obligations will not be
Cash Collateralized hereunder until the Revolving Credit Loans and Swingline
Loans have been paid in full.

(ii) (A) Dispositions and Involuntary Dispositions. Subject to
Section 2.06(b)(ii)(D), prepayment will be made on the Term Loans on the fifth
Business Day following receipt of Net Cash Proceeds in an amount equal to 100%
of the Net Cash Proceeds received from any Disposition (other than a Disposition
among the Parent and its Subsidiaries permitted by Section 8.05) or Involuntary
Disposition by the Parent or any Subsidiary; provided that (i) if (x) the Parent
shall deliver a certificate of a Responsible Officer to the Administrative Agent
at the time of receipt thereof setting forth the Parent’s intent to reinvest
such proceeds in capital assets useful in the business of the Parent or any
Subsidiary within 12 months of the receipt of such proceeds and (y) no Default
or Event of Default shall have occurred and be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not be required to be applied to prepay the Term Loans except to
the extent such proceeds are not so reinvested within such 12 month period and
(ii) no such prepayment shall be required to the extent that the aggregate
amount of such proceeds that are not reinvested in accordance with clause
(i) hereof does not exceed $20,000,000 in any fiscal year.

(B) Incurrence of Indebtedness. Prepayment will be made on the Term Loans on the
fifth Business Day following receipt of Net Cash Proceeds in an amount equal to
100% of the Net Cash Proceeds received from any incurrence or issuance of
Indebtedness by the Parent or any Subsidiary, other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 8.03.

(C) Excess Cash Flow. Subject to Section 2.06(b)(ii)(D), prepayment will be made
on the Term Loans on or prior to the earlier of (x) 105 days following the end
of each fiscal year of the Parent, commencing with the fiscal year ending on
December 31, 2013 and (y) 15 days following the date on which the financial
statements with respect to such fiscal year are delivered pursuant to
Section 7.01(a) in an amount equal to (i) the ECF Percentage, multiplied by
(ii) the Excess Cash Flow for such fiscal year, less (iii) the aggregate
principal amount of the Term Loans prepaid pursuant to Section 2.06(a) during
such fiscal year (except to the extent that such prepayments are funded with the
proceeds of Indebtedness).

 

64



--------------------------------------------------------------------------------

(D) Foreign Dispositions, Foreign Involuntary Dispositions and Foreign Excess
Cash Flow. Notwithstanding anything to the contrary contained in this
Section 2.06(b), mandatory prepayments arising from the receipt of Net Cash
Proceeds from any Disposition or Involuntary Disposition by any Foreign
Subsidiary pursuant to Section 2.06(b)(ii)(A) (each, a “Foreign Disposition”) or
arising from Excess Cash Flow attributable to Foreign Subsidiaries pursuant to
Section 2.06(b)(ii)(C) (“Foreign Excess Cash Flow”) shall not be required (1) to
the extent the making of any such mandatory prepayment from the Net Cash
Proceeds of such Foreign Disposition or such Foreign Excess Cash Flow (or the
repatriation of funds to effect such payment) would give rise to a material
adverse tax consequence (as reasonably determined by the Parent),
(2) (A) without duplication (including with respect to any reduction set forth
in the definitions of Net Cash Proceeds or Excess Cash Flow), to the extent such
amounts have been applied to voluntarily prepay any Indebtedness of any Foreign
Subsidiary or to the extent such Foreign Subsidiary has reinvested such amounts
in capital assets useful in its business or the business of the Parent or its
Subsidiaries, provided that no such prepayments and no such reinvestments shall
be permitted at the time a Default or Event of Default shall then be continuing
or (3) so long as the applicable local Law will not permit repatriation thereof
to the United States (the Parent hereby agreeing to use commercially reasonable
efforts to cause the applicable Foreign Subsidiary to promptly file any required
forms, obtain any necessary consents and take all similar actions reasonably
required by the applicable local Law to permit such repatriation); provided that
if such repatriation of any such affected Net Cash Proceeds or Foreign Excess
Cash Flow is later permitted under applicable Law, unless such amounts have
previously been applied to prepayments or reinvestments to the extent permitted
by clause (2) above, such repatriation will, subject to clause (1) above, be
effected as promptly as practicable and such repatriated Net Cash Proceeds or
Foreign Excess Cash Flow, as applicable, will be promptly after such
repatriation applied to the repayment of the Term Loans pursuant to this
Section 2.06(b)(ii) to the extent provided herein. All mandatory prepayments
required to be made from the Net Cash Proceeds of any Foreign Dispositions shall
not be required until a date which is 65 Business Days following the receipt of
such Net Cash Proceeds. All mandatory prepayments required to be made from
Foreign Excess Cash Flow shall not be required until a date which is 60 Business
Days following the date on which the mandatory prepayment set forth in
Section 2.06(b)(ii)(C) is otherwise required to be paid.

(E) The Parent shall deliver to the Administrative Agent, in connection with
each prepayment required under this Section 2.06(b)(ii), (1) a certificate
signed by a Responsible Officer of the Parent setting forth in reasonable detail
the calculation of the amount of such prepayment and (2) (other than in
connection with a mandatory prepayment under Section 2.06(b)(ii)(C)) at least
three (3) Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the principal amount of each
Loan (or portion thereof) to be prepaid.

(F) Each Term B Lender may reject all (but not less than all) of its applicable
share of any mandatory prepayment (such declined amounts, the “Mandatory
Prepayment Declined Proceeds”) of Term B Loans required to

 

65



--------------------------------------------------------------------------------

be made pursuant to this Section 2.06(b)(ii) by providing written notice (each,
a “Mandatory Prepayment Rejection Notice”) to the Administrative Agent and the
Lead Borrower not later than 5:00 p.m., New York City time, one Business Day
after the date of such Term B Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. If a Term B Lender fails to deliver a Mandatory
Prepayment Rejection Notice to the Administrative Agent within the time frame
specified above such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Term B Loans. Any Mandatory Prepayment Declined
Proceeds shall be retained by the Parent.

(c) Application. Within each Class, prepayments will be applied first to Base
Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Lead Borrower. In the absence of a designation by the Lead Borrower, any
voluntary prepayment of the Term Loans shall be applied to prepay the Term Loans
on a pro rata basis; and further applied within each Term Facility to reduce the
principal repayment installments of such Term Facility in direct order of
maturity. Voluntary prepayments on the Loan Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
Aggregate Commitment Percentage.

(ii) Mandatory Prepayments. Mandatory prepayments on the Obligations will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective Aggregate Commitment Percentage; provided that:

(A) Mandatory prepayments in respect of the Revolving Credit Facility under
Section 2.06(b)(i) above shall be applied first, to the Revolving Credit Loans
until paid in full, and, second, to Cash Collateralize outstanding Letters of
Credit.

(B) Mandatory prepayments in respect of Term Loans under Section 2.06(b)(ii)
above shall be applied ratably to each of the Term A Facility and the Term B
Facility and to the principal repayment installments thereof on a pro rata basis
until paid in full.

All prepayments under Section 2.06(b) shall be subject to Section 2.06(d) and
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

(d) Term B Loan Repayment Premium. In the event that all or any portion of the
Term B Facility is (i) repaid, prepaid, refinanced or replaced (including,
without limitation, with Credit Agreement Refinancing Facilities or Permitted
External Refinancing Debt) or (ii) repriced or effectively refinanced through
any waiver, consent, amendment or amendment and restatement (including, without
limitation, an Additional Credit Extension Amendment) in each case, in
connection with any waiver, consent, amendment or amendment and restatement to
the Term B Facility directed at, or the result of which would be, the lowering
of the All-in Yield of the Term B Facility or the incurrence of any Indebtedness
having an All-in Yield that is less than the All-in Yield of the Term B Facility
(or portion thereof) so repaid, prepaid, refinanced, replaced or repriced (a
“Repricing Transaction”) occurring on or prior to the first anniversary of the
Closing Date, the Borrowers shall pay a prepayment premium equal to 1.00% of the
principal amount of

 

66



--------------------------------------------------------------------------------

the Term B Loans so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Term B Facility held by any Term B Lender is subject to
mandatory assignment pursuant to Section 11.13 as a result of, or in connection
with, such Term B Lender not agreeing or otherwise consenting to any waiver,
consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Transaction) on or prior to the first anniversary of
the Closing Date, the Borrowers shall pay a prepayment premium equal to 1.00% of
the principal amount of the Term B Loans so repaid, prepaid, refinanced or
replaced.

Section 2.07. Termination or Reduction of Commitments.

(a) Voluntary Reductions of Revolving Credit Commitments. The Aggregate
Revolving Credit Commitments hereunder may be permanently reduced in whole or in
part by notice from the Parent to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least five
Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $10,000,000 and integral
multiples of $1,000,000 in excess thereof; (ii) none of the Aggregate Revolving
Credit Commitments may be reduced to an amount less than the Revolving Credit
Obligations then outstanding thereunder and (iii) if, after giving effect to any
reduction of any of the Aggregate Revolving Credit Commitments, the L/C Sublimit
or the Swingline Sublimit exceeds the amount of applicable Aggregate Revolving
Credit Commitments, such sublimit shall be automatically reduced by the amount
of such excess. The Administrative Agent will give prompt notice to the
Revolving Credit Lenders of any such reduction in the Aggregate Revolving Credit
Commitments.

(b) Voluntary Reductions of Term Commitments. The aggregate Term Commitments
hereunder may be permanently reduced in whole or in part from and after the
Effective Date until the Closing Date by notice from the Parent to the
Administrative Agent; provided that any such notice thereof must be received by
11:00 a.m. at least five Business Days prior to the date of reduction or
termination and any such reduction or termination shall be in a minimum
principal amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof. The Administrative Agent will give prompt notice to the Appropriate
Lenders of any such reduction in or termination of the aggregate Term
Commitments.

(c) Mandatory Reductions of Revolving Credit Commitments. The Aggregate
Revolving Credit Committed Amount (i) shall not be permanently reduced upon
application of any mandatory prepayments to the Revolving Credit Obligations and
(ii) shall, if the Closing Date has not occurred on or prior to such date, be
automatically and permanently reduced to zero on the Commitment Termination
Date.

(d) Mandatory Reductions of Term Commitments.

(i) The aggregate Term A Commitments shall be automatically and permanently
reduced to zero on the earlier of (x) the date of the Term A Borrowing and
(y) if the Closing Date has not occurred on or prior to such date, the
Commitment Termination Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the earlier of (x) the date of the Term B Borrowing and
(y) if the Closing Date has not occurred on or prior to such date, the
Commitment Termination Date.

 

67



--------------------------------------------------------------------------------

(e) Payment of Fees. All Commitment Fees, ticking fees or other fees accrued
with respect to such portion of the Aggregate Revolving Credit Commitments or
the Term Commitments terminated or reduced pursuant to Section 2.07 through the
effective date of such termination or reduction shall be paid on the effective
date of such termination or reduction.

Section 2.08. Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

(ii) If any amount (other than principal of any Loan) payable under any Credit
Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Law.

(iii) Upon the occurrence and during the continuation of an Event of Default
under Section 9.01(f), the principal amount of all outstanding Obligations
hereunder shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due amounts) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Fees.

(a) Commitment Fees.

(i) Revolving Credit Commitment. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender (other than a Defaulting
Lender which shall be dealt with as provided in Section 2.17) in accordance with
its Aggregate Commitment Percentage, a commitment fee (the “Commitment Fee”), at
a rate per annum equal to the product of (A) the Applicable Percentage times (B)
the actual daily amount by which the Aggregate Revolving Credit Commitments
exceed the sum of (y) the Outstanding Amount of Revolving Credit Loans and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.17.

 

68



--------------------------------------------------------------------------------

(ii) Payments. The Commitment Fee shall accrue at all times during the
Commitment Period (and thereafter so long as any Revolving Credit Loans,
Swingline Loans, or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article 5 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, on the Revolving Termination Date (and, if applicable,
thereafter on demand). The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. For purposes of clarification, Swingline
Loans shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Credit Commitments.

(b) Commercial and Standby Letter of Credit Fees.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Aggregate
Commitment Percentage (A) a Letter of Credit fee for each commercial Letter of
Credit, equal to 1/8th of 1% per annum multiplied by the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and (B) a Letter
of Credit fee for each standby Letter of Credit equal to the Applicable
Percentage multiplied by the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) (collectively, the “Letter of Credit Fees”);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral or other Adequate Assurance
satisfactory to the L/C Issuer pursuant to Section 2.03(a)(ii) and Section 2.17
shall be payable into the Defaulting Lender Account or, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Aggregate Commitment Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(vii), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. The
Letter of Credit Fees shall be computed on a quarterly basis in arrears, and
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. If
there is any change in the Applicable Percentage during any quarter, the daily
maximum amount of each standby Letter of Credit shall be computed and multiplied
by the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

69



--------------------------------------------------------------------------------

(ii) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee (A) with respect to each standby Letter of Credit at the rate and
at the times specified in the applicable Fee Letter or as otherwise agreed
between the Parent and the L/C Issuer, (B) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, a
rate separately agreed between the Parent and the L/C Issuer and (C) with
respect to each commercial Letter of Credit, at the rate and times agreed by the
Lead Borrower and the L/C Issuer at the time of issuance. In addition, the
Borrowers shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(c) Other Fees.

(i) The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the applicable Fee Letter (it being understood and agreed that the
Borrowers’ obligation to pay such fees shall survive the execution and delivery
of this Credit Agreement). Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(d) Ticking Fees. The Borrowers shall pay to the Administrative Agent for the
account of each Lender a ticking fee in Dollars equal to (i) in the case of the
Term A Lenders, the applicable Term A/Revolving Ticking Fee Percentage times the
aggregate Term A Commitments of such Term A Lender, (ii) in the case of the Term
B Lenders, the applicable Term B Ticking Fee Percentage times the aggregate Term
B Commitments of such Term B Lender and (iii) in the case of the Revolving
Credit Lenders, the applicable Term A/Revolving Ticking Fee Percentage times the
aggregate Revolving Credit Commitments of such Revolving Credit Lender. The
ticking fee shall accrue at all times from and including the Effective Date to
but excluding the earlier of (x) the Closing Date and (y) the Commitment
Termination Date (such earlier date, the “Ticking Fee Payment Date”). The
ticking fee shall be payable on the applicable Ticking Fee Payment Date.

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

70



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (i) the Consolidated Total Net Leverage Ratio as calculated by
the Parent as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Net Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Parent under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article 9. The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

Section 2.11. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Credit Party shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Credit Party
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by any Credit Party shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (x) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or

 

71



--------------------------------------------------------------------------------

similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (y) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans under the Facility in which such
Loan was made. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(iii) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(iv) Obligation of the Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(v) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

72



--------------------------------------------------------------------------------

(vi) Allocation of Funds. If at any time insufficient funds are received by or
are available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (A) first, toward costs and expenses (including all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Article 3) incurred by the Administrative Agent and each Lender,
(B) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (C) third, toward repayment of principal
and L/C Borrowings then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and L/C Borrowings then due
to such parties.

Section 2.12. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other
Appropriate Lenders, or make such other adjustments among the group of
Appropriate Lenders as shall be equitable, so that the benefit of all such
payments shall be shared by the Appropriate Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them, provided that:

(A) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement, including Sections 2.18, 2.19 and 2.20 and the
application of funds arising from the existence of a Defaulting Lender, (y) any
amounts applied to L/C Obligations by the L/C Issuer or Swingline Loans by the
Swingline Lender, as appropriate, from Cash Collateral or other Adequate
Assurance provided under Section 2.16 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Parent or any of its Subsidiaries (as to which
the provisions of this Section shall apply) unless such assignment occurs in
accordance with Section 11.06(i).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.13. Evidence of Debt.

 

73



--------------------------------------------------------------------------------

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to the
Administrative Agent a Note for such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

Section 2.14. Designated Borrowers.

(a) Effective as of the Closing Date, each Subsidiary set forth on Schedule 2.14
shall be a “Designated Borrower” hereunder and may receive Revolving Credit
Loans for its account on the terms and conditions set forth in this Credit
Agreement.

(b) The Parent may at any time, upon not less than 15 Business Days’ notice from
the Parent to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any additional
Domestic Subsidiary other than an Excluded Domestic Subsidiary (an “Applicant
Borrower”) as a Designated Borrower to receive, on a joint and several basis
with the other Borrowers, Revolving Credit Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Credit Lender) a duly executed notice and agreement in substantially
the form of Exhibit 2.14-1 (a “Designated Borrower Request and Assumption
Agreement”). The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the Revolving Credit Facility,
the Administrative Agent and the Revolving Credit Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Credit Lenders in their sole
discretion, and replacement Revolving Credit Notes signed by each of the
Borrowers, including such new Borrower to the extent any Revolving Credit
Lenders so require. If the Administrative Agent and the Required Revolving
Credit Lenders agree that an Applicant Borrower shall be entitled to receive
Revolving Credit Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.14-2 (a “Designated Borrower Notice”) to the
Lead Borrower and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute

 

74



--------------------------------------------------------------------------------

a Designated Borrower for purposes hereof, whereupon each of the Revolving
Credit Lenders agrees to permit such Designated Borrower to receive Revolving
Credit Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower under the Revolving Credit Facility for all purposes of this Credit
Agreement; provided that no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

(c) The Obligations of each Designated Borrower and each other Borrower with
respect to Revolving Credit Obligations shall be joint and several in nature.

(d) The Parent may from time to time, upon not less than 15 Business Days’
notice from the Parent to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Revolving Credit Loans, or other amounts payable on account of any Revolving
Credit Loans, as of the effective date of such termination. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any such termination
of a Designated Borrower’s status.

Section 2.15. Joint and Several Liability.

(a) Each Borrower accepts joint and several liability hereunder in consideration
of the financial accommodation to be provided by the Administrative Agent and
the Lenders under this Credit Agreement and the other Credit Documents, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of each Borrower to accept joint and several liability for
the obligations of each Borrower.

(b) Each Borrower shall be jointly and severally liable for the Obligations,
regardless of which Borrower actually receives the Loans or L/C Obligations
hereunder or the amount of the Obligations received or the manner in which the
Administrative Agent or any Lender accounts for the Obligations on its books and
records. Each Borrower’s obligations with respect to Loans or L/C Obligations
made to it, and each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder, with respect to Loans or L/C
Obligations made to and other Obligations owing by the Borrowers hereunder,
shall be separate and distinct obligations, but all such obligations shall be
primary obligations of each Borrower.

(c) Each Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Loans or L/C Obligations
made to and other Obligations owing by the Borrowers hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (A) the
validity or enforceability, avoidance or subordination of the obligations of any
other Borrower or of any promissory note or other document evidencing all or any
part of the obligations of any other Borrower, (B) the absence of any attempt to
collect the Obligations from any other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(C) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to the Administrative Agent or any Lender, (D) the failure by the
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security or collateral
for the obligations of any other Borrower, (E) the Administrative Agent’s or any
Lender’s

 

75



--------------------------------------------------------------------------------

election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (F) any borrowing or
grant of a security interest by any other Borrower, as Debtor In Possession
under Section 364 of the Bankruptcy Code, (G) the disallowance of all or any
portion of the Administrative Agent’s or any Lender’s claim(s) for the repayment
of the obligations of any other Borrower under Section 502 of the Bankruptcy
Code, or (H) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any other Borrower. With respect to
each Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Loans or L/C Obligations
made to the Borrowers hereunder, such Borrower waives, until the Obligations
shall have been paid in full and this Credit Agreement and the other Credit
Documents shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now has
or may hereafter have against such Borrower, any endorser or any guarantor of
all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent or
any Lender to secure payment of the Obligations or any other liability of any
Borrower to the Administrative Agent or any Lender.

(d) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
or any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of any Borrower or
against or in payment of any or all of the Obligations.

Section 2.16. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers shall immediately Cash Collateralize
the then Outstanding Amount of the L/C Obligations. If the Administrative Agent
notifies the Lead Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit, then,
within two Business Days after receipt of such notice, the Borrowers shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swingline Lender, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(vii) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grant to (and subject to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Revolving Credit
Lenders (including the Swingline Lender), and agree to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
the

 

76



--------------------------------------------------------------------------------

Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.06, 2.17 or 9.02 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 2.16 shall be applied in
accordance with Section 9.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or the Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.17. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) the L/C Issuer may require the Borrowers or Defaulting Lender to provide
Adequate Assurance, which may include Cash Collateral, for the Defaulting
Lender’s share of the L/C Obligations as a condition to the issuance, extension,
renewal or increase of Letters of Credit;

(ii) the Swingline Lender may require the Borrowers or Defaulting Lender to
provide Adequate Assurance, which may include Cash Collateral, for the
Defaulting Lender’s share of Swingline Loans as a condition to the making or
extension of Swingline Loans;

(iii) the Defaulting Lender shall not be entitled to vote, or participate in
amendments, waivers or consents hereunder or in respect of the other Credit
Documents, except as may be expressly provided herein;

(iv) the Defaulting Lender may be replaced and its interests assigned as
provided in Section 11.13; all payments of principal, interest and other amounts
owing to a Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent (collectively, the “Defaulting Lender Account”) to secure
the Defaulting Lender’s obligations under this Credit Agreement;

 

77



--------------------------------------------------------------------------------

(v) amounts held in the Defaulting Lender Account shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or the Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Parent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Parent, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 5.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders in accordance with
their respective Aggregate Commitment Percentage under the applicable Facility
without giving effect to Section 2.17(a)(vii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.17(a)(v) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto;

(vi) the Defaulting Lenders shall not be entitled to receive any Commitment Fee,
facility fee, letter of credit fee or other fees hereunder (which fees may be
retained by the Borrowers rather than paid into the Defaulting Lender Account);

(vii) during any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.03 and 2.04, the “Aggregate Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of

 

78



--------------------------------------------------------------------------------

that Defaulting Lender; provided that (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Obligations of that Lender;
and

(viii) if the reallocation described in clause (vii) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Parent, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Aggregate Commitment Percentages (without giving effect to
Section 2.17(a)(vii)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.18. Incremental Facilities.

(a) The Lead Borrower may, by written notice to the Administrative Agent from
time to time, request Incremental Commitments in an amount such that, after
giving effect thereto, the Aggregate Incremental Amount does not exceed the
Incremental Cap. Such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000), (ii) the date on which such Incremental
Commitments are requested to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice (or such
shorter periods as the Administrative Agent shall agree)) and (iii) whether such
Incremental Commitments are Incremental Revolving Commitments or Incremental
Term Commitments. The Lead Borrower may seek Incremental Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any Additional Lender.

(b) It shall be a condition precedent to the effectiveness of any Incremental
Commitment and the incurrence of any Incremental Term Loans that (i) no Default
or Event of Default shall have occurred and be continuing immediately prior to
or immediately after giving effect to such Incremental Commitment or the
incurrence of such the Incremental Term Loans, as

 

79



--------------------------------------------------------------------------------

applicable, (ii) the Parent is in compliance with the Financial Covenants,
determined as of the fiscal quarter of the Parent most recently ended for which
financial statements have been delivered pursuant to Section 7.01 and on an
Incremental Pro Forma Basis, (iii) the representations and warranties set forth
in Article 6 and in each other Credit Document shall be true and correct in all
material respects on and as of the date such Incremental Commitments become
effective and the Incremental Term Loans are made and (iv) the terms of such
Incremental Commitments and such Incremental Loans shall comply with
Section 2.18(c).

(c) Each Incremental Revolving Commitment (and the Incremental Revolving Loans
thereunder) shall be implemented as an increase to the Revolving Credit
Commitments and shall be on terms identical to the existing Revolving Credit
Commitments (and the Revolving Credit Loans thereunder). The terms of the
Incremental Term Loans shall be determined by the Lead Borrower and the
Incremental Term Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Incremental Term
Loans shall be no earlier than the Maturity Date with respect to the Term B
Facility, (ii) the weighted average life to maturity of the Incremental Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Term B Loans, (iii) the Incremental Term Loans will rank pari passu in
right of payment and with respect to security with the Term Loans and the
Revolving Credit Loans and none of the obligors or guarantors with respect
thereto shall be a Person that is not a Credit Party, (iv) if the All-in Yield
for such Incremental Term Loans exceeds the initial All-in Yield for the Term B
Loans by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”), then the
Applicable Percentage for the Term B Loans shall automatically be increased by
the Yield Differential, effective upon the making of such Incremental Term Loans
and (v) to the extent the terms of the Incremental Term Loans are inconsistent
with the terms set forth herein (except as set forth in clause (i) through
(iv) above), such terms shall be reasonably satisfactory to the Administrative
Agent.

(d) In connection with any Incremental Commitments, the Borrowers, the
Administrative Agent and each applicable Incremental Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of each Incremental Lender. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Additional Credit Extension Amendment. Any Additional Credit Extension
Amendment may, without consent of any other Lender, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Lead
Borrower, to effect the provisions of this Section 2.18, including any
amendments necessary to establish the Incremental Term Loans and/or Incremental
Term Commitments as a new Class or tranche of Term Loans and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Lead Borrower in connection with the
establishment of such new Class or tranche, in each case on terms consistent
with this Section 2.18. Upon each increase in the Revolving Credit Commitments
pursuant to this Section 2.18, each Revolving Credit Lender with a Revolving
Credit Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Incremental Revolving
Credit Lender in respect of such increase, and each such Incremental Revolving
Lender will automatically and without further act be deemed to have assumed, a
portion of such existing Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding participations hereunder in Letters of Credit and
Swingline Loans held by each Revolving Credit Lender (including each such
Incremental

 

80



--------------------------------------------------------------------------------

Revolving Lender) will equal its Aggregate Commitment Percentage. If, on the
date of such increase, there are any Revolving Credit Loans outstanding, such
Revolving Credit Loans shall upon the effectiveness of such Incremental
Revolving Commitment be prepaid from the proceeds of the Incremental Revolving
Credit Loans made hereunder so that Revolving Credit Loans are thereafter held
by the Revolving Credit Lenders according to their Aggregate Commitment
Percentage (after giving effect to the increase in Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Revolving
Credit Lender in accordance with Section 3.05. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

Section 2.19. Amend and Extend Transactions.

(a) The Lead Borrower may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the maturity or
termination date of any Class of Revolving Credit Commitments and/or Term Loans
to the extended maturity or termination date specified in such notice. Such
notice shall set forth (i) the amount of the applicable Class of Revolving
Credit Commitments and/or Term Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the date on
which such Extension are requested to become effective (which shall be not less
than 10 Business Days nor more than 60 days after the date of such Extension
request (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) identifying the relevant Class of Revolving Credit Commitments
and/or Term Loans to which the Extension request relates. Each Lender of the
applicable Class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent. If the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as applicable, offered to be
extended by the Lead Borrower pursuant to such Extension Offer, then the Term
Loans or Revolving Credit Commitments, as applicable, of Lenders of the
applicable Class shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Article 6 and in each other
Credit Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) the L/C Issuer and the Swingline Lender shall
have consented to any Extension of the Revolving Credit Commitments, to the
extent that such extension provides for the issuance of Letters of Credit or
making of Swingline Loans at any time during the extended period and (iv) the
terms of such Extended Revolving Commitments and Extended Term Loans shall
comply with Section 2.19(c).

(c) The terms of each Extension shall be determined by the Lead Borrower and the
applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Commitment shall be no earlier than the maturity or
termination date of the Class of Term Loans

 

81



--------------------------------------------------------------------------------

or Revolving Credit Commitments being extended, (ii)(A) there shall be no
scheduled amortization of the Extended Revolving Commitments and (B) the
weighted average life to maturity of the Extended Term Loans shall be no shorter
than the remaining weighted average life to maturity of the Class of Term Loans
being extended, (iii) the Extended Revolving Loans and the Extended Term Loans
will rank pari passu in right of payment and with respect to security with the
Revolving Credit Loans and the Term Loans and none of the obligors or guarantors
with respect thereto shall be a Person that is not a Credit Party, (iv) the
interest rate margin, rate floors, fees, original issue discounts and premiums
applicable to any Extended Term Loans or Extended Revolving Commitments (and the
Extended Revolving Loans thereunder) shall be determined by the Lead Borrower
and the lenders providing such Extended Term Loans or Extended Revolving
Commitments, as applicable and (v) to the extent the terms of the Extended Term
Loans or the Extended Revolving Commitments are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Term Loans or Extended Revolving Commitments as a new Class
or tranche of Term Loans or Revolving Credit Commitments, as applicable, and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Lead Borrower in
connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the extended and non-extended Classes or
tranches and to provide for the reallocation of participation in Letters of
Credit or Swingline Loans upon the expiration or termination of the commitments
under any Class or tranche), in each case on terms not inconsistent with this
Section 2.19).

Section 2.20. Credit Agreement Refinancing Facilities.

(a) The Lead Borrower may, by written notice to the Administrative Agent from
time to time, request (x) Replacement Revolving Commitments to replace all or a
portion of any existing Class of Revolving Credit Commitments (the “Replaced
Revolving Commitments”) in an aggregate amount not to exceed the aggregate
amount of the Replaced Revolving Commitments plus any accrued interest, fees,
costs and expenses related thereto and (y) Refinancing Term Loans to refinance
all or a portion of any existing Class of Term Loans (the “Refinanced Term
Loans”) in an aggregate principal amount not to exceed the aggregate principal
amount of the Refinanced Term Loans plus any accrued interest, fees, costs and
expenses related thereto (including any original issue discount or upfront
fees). Such notice shall set forth (i) the amount of the applicable Credit
Agreement Refinancing Facility (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000), (ii) the date on which the
applicable Credit Agreement Refinancing Facility is to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) whether such Credit Agreement Refinancing Facilities are
Replacement Revolving Commitments or Refinancing Term Loans. The Lead Borrower
may seek Credit Agreement Refinancing Facilities from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or any Additional Lender.

 

82



--------------------------------------------------------------------------------

(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Article 6 and
in each other Credit Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made; (iii) the terms of the Credit
Agreement Refinancing Facility shall comply with Section 2.20(c) and
(iv) (x) substantially concurrently with the incurrence of any such Refinancing
Term Loans, 100% of the proceeds thereof shall be applied to repay the
Refinanced Term Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith) and (y) substantially concurrently with the
effectiveness of such Replacement Revolving Credit Commitments, all or an
equivalent portion of the Revolving Credit Commitments in effect immediately
prior to such effectiveness shall be terminated, and all or an equivalent
portion of the Revolving Credit Loans then outstanding, together with interest
thereon and all other amounts accrued for the benefit of the Revolving Credit
Lenders, shall be repaid or paid.

(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Lead Borrower and the applicable Credit Agreement Refinancing Facility
Lenders and set forth in an Additional Credit Extension Amendment; provided that
(i) the final maturity date of any Refinancing Term Loans or Replacement
Revolving Commitments shall not be earlier than the maturity or termination date
of the applicable Refinanced Term Loans or Replaced Revolving Commitments,
respectively, (ii) (A) there shall be no scheduled amortization of the
Replacement Revolving Commitments and (B) the weighted average life to maturity
of the Refinancing Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Refinanced Term Loans, (iii) the Credit
Agreement Refinancing Facilities will rank pari passu in right of payment and of
security with the Revolving Credit Loans and the Term Loans and none of the
obligors or guarantors with respect thereto shall be a Person that is not a
Credit Party, (iv) the interest rate margin, rate floors, fees, original issue
discount and premiums applicable to the Credit Agreement Refinancing Facilities
shall be determined by the Lead Borrower and the applicable Credit Agreement
Refinancing Facility Lenders and (v) to the extent the terms of the Credit
Agreement Refinancing Facilities are inconsistent with the terms set forth
herein (except as set forth in clause (i) through (iv) above), such terms shall
be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.20, the Borrowers, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.20, including any amendments necessary

 

83



--------------------------------------------------------------------------------

to establish the applicable Credit Agreement Refinancing Facility as a new Class
or tranche of Term Loans or Revolving Credit Commitments (as applicable) and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Lead Borrower in
connection with the establishment of such Classes or tranches (including to
preserve the pro rata treatment of the refinanced and non-refinanced tranches
and to provide for the reallocation of participation in outstanding Letters of
Credit and Swingline Loans upon the expiration or termination of the commitments
under any Class or tranche), in each case on terms consistent with this
Section 2.20. Upon effectiveness of any Replacement Revolving Commitments
pursuant to this Section 2.20, each Revolving Credit Lender with a Revolving
Credit Commitment immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each Replacement Revolving
Lender, and each such Replacement Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swingline Loans
held by each Revolving Credit Lender (including each such Replacement Revolving
Lender) will equal its Aggregate Commitment Percentage. If, on the date of such
effectiveness, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall upon the effectiveness of such Replacement Revolving
Commitment be prepaid from the proceeds of additional Revolving Credit Loans
made hereunder so that Revolving Credit Loans are thereafter held by the
Revolving Credit Lenders (including each Replacement Revolving Lender) according
to their Aggregate Commitment Percentage, which prepayment shall be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Revolving Credit Lender in accordance with Section 3.05. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Credit
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Credit Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the

 

84



--------------------------------------------------------------------------------

Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Credit Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including any withholding or deductions applicable
to additional sums payable under this Section) the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including any
withholding or deductions applicable to additional sums payable under this
Section) the Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c) Tax Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, the Credit
Parties shall, and do hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Credit Parties or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Credit Parties shall also,
and do hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Parent by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

 

85



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Credit Party and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for each Credit Party and the
Administrative Agent) incurred by or asserted against such Credit Party or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Credit
Party or the Administrative Agent pursuant to subsection (e). Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Credit Agreement or any other Credit Document against
any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Parent or the Administrative
Agent, as the case may be, after any payment of Taxes by any Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Parent shall deliver (or cause the applicable Credit Party to
deliver) to the Administrative Agent or the Administrative Agent shall deliver
to the Parent, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Parent or the Administrative Agent, as the case
may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Parent and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Parent or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Parent or the Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction,
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction and
(D) whether or not payments made hereunder or under any other Credit Document
are subject to backup withholding taxes or information reporting requirement.
Notwithstanding anything to the contrary in this Section 3.01(e)(i), the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

86



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if a Borrower is a
resident for tax purposes in the United States:

(A) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to such Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(B) Each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Parent and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Parent or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1) executed originals of Internal Revenue Service Form W-8 BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of Internal Revenue Service Form W-8 ECI,

(3) executed originals of Internal Revenue Service Form W-8 IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Parent within the meaning of section 881(c)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals
of Internal Revenue Service Form W-8 BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit a Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

87



--------------------------------------------------------------------------------

(C) If a payment made to a Lender under any Credit Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Parent at the time or times prescribed by law and at such time or times
reasonably requested by the Parent or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Parent or the Administrative Agent as
may be necessary for the Parent and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(iii) Each Lender shall promptly (A) notify the Parent and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(iv) Each of the Credit Parties shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Credit Party), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Credit Party, as are required
to be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section, it shall pay
to such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of

 

88



--------------------------------------------------------------------------------

such funds from or to another currency incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Credit Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Credit Parties, any of their Subsidiaries or any other Person.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, (a) any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Lead Borrower that
the circumstances giving rise to such determination no longer exist. Upon the
Lead Borrower’s receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurocurrency Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank market, the applicable amount or
the applicable Interest Period for such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or in connection with an existing or proposed
Base Rate Loan which is

 

89



--------------------------------------------------------------------------------

based on the Eurocurrency Rate, does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly
notify the Lead Borrower and Lenders. Thereafter, (x) the obligation of the
Lenders to make or maintain such Eurocurrency Rate Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans or
conforming Eurocurrency Rate Loans, as appropriate, in the amount specified
therein.

Section 3.04. Increased Cost; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate or
contemplated by Section 3.04(e) hereof) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01(a) and
Section 3.01(b) and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan, the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay, or cause to be
paid, to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a

 

90



--------------------------------------------------------------------------------

consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or the L/C Issuer’s holding company for
any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrowers shall pay, or cause to be
paid, to each Lender, as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Lead Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate, or cause to be compensated, such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

91



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Lead Borrower;

(c) any failure by the Borrowers to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) on its scheduled due date; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Parent pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrowers shall also pay, or cause to be paid,
any customary administrative fees charged by such Lender in connection with the
foregoing. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender as specified in this Section and delivered
to the Lead Borrower shall be conclusive absent manifest error.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Eurocurrency Rate for such Loan by a matching Dollar deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender (including the L/C Issuer) or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender (including the L/C Issuer) gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay, or cause to be paid, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives notice pursuant to Section 3.02, or if
any Lender is then a Defaulting Lender, the Lead Borrower may replace such
Lender in accordance with Section 11.13.

Section 3.07. Survival Losses. All of the Borrowers’ obligations under this
Article 3 shall survive termination of the Commitments hereunder and repayment
of the Obligations.

 

92



--------------------------------------------------------------------------------

ARTICLE 4

GUARANTY

Section 4.01. The Guaranty.

(a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents and Swap Contracts shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable Law.

Section 4.02. Obligations Unconditional.

(a) The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against any other Guarantor for amounts
paid under this Article 4 until such time as the Obligations have been paid in
full and the commitments relating thereto have expired or terminated.

(b) It is agreed that, to the fullest extent permitted by Law, the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived; or

 

93



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the obligations or any other agreement
or instrument referred to therein shall be done or omitted.

(c) With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest, notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers, consents and
supplements to the Credit Documents and other documents relating to the
Obligations, or the compromise, release or exchange of collateral or security,
and all other notices whatsoever, and any requirement that the Administrative
Agent or any holder of the Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.

Section 4.03. Reinstatement. Neither the Guarantors’ obligations hereunder nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of any Borrower, by reason of such
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Obligations. In addition, the
obligations of each Guarantor under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each holder of the Obligations on demand for all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

Section 4.04. Certain Waivers. Each Guarantor acknowledges and agrees that
(a) the guaranty given hereby may be enforced without the necessity of resorting
to or otherwise exhausting remedies in respect of any other security or
collateral interests, and without the necessity at any time of having to take
recourse against any Borrower or any other Person or against any collateral
securing the Obligations or otherwise, and (b) it will not assert any right to
require that action first be taken against any Borrower or any other Person
(including any co-guarantor) or pursuit of any other remedy or enforcement of
any other right, and (c) nothing contained herein shall prevent or limit action
being taken against any Borrower hereunder, under the other Credit Documents or
the other documents and agreements relating to the Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
the Guarantors shall not timely perform their obligations, and the exercise of
any such rights and completion of any such foreclosure proceedings shall not
constitute a discharge of the Guarantors’ obligations hereunder unless as a
result thereof, the Obligations shall have been paid in full and the commitments
relating thereto shall have expired or terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances. Each Guarantor agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.02(a) and through the exercise of rights of contribution pursuant to
Section 4.06.

 

94



--------------------------------------------------------------------------------

Section 4.05. Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

Section 4.06. Rights of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

Section 4.07. Guaranty of Payment; Continuing Guarantee. The guarantee given by
the Guarantors in this Article 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE 5

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01. Conditions to the Closing Date. The Closing Date and the
obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions shall, in each case, be subject to satisfaction (or waiver in
accordance with Section 11.01) of the following conditions:

(a) Credit Documents. Receipt by the Administrative Agent of executed
counterparts of the following documents, in each case, executed by the parties
thereto:

1. the Security Agreement,

2. the Pledge Agreement,

3. the Intellectual Property Security Agreements for filing in the United States
Patent and Trademark Office and the United States Copyright Office,

4. Joinder Agreements executed by each of the Closing Date Guarantors,

5. L/C Applications with respect to (x) the Existing Letters of Credit and
(y) any other Letters of Credit to be issued on the Closing Date, and

 

95



--------------------------------------------------------------------------------

6. Notes, to the extent requested by a Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent, on behalf of
itself and the Lenders, of customary opinions of legal counsel to the Credit
Parties (which shall cover authority, legality, validity, binding effect and
enforceability of the Credit Documents executed on the Closing Date,
non-contravention of Organization Documents, specified material agreements and
applicable Law and creation and perfection of the Liens granted thereunder on
the Collateral on the Closing Date that will be perfected on the Closing Date).

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) (A) with respect to the Company and its Subsidiaries that are Credit
Parties, copies of the Organization Documents of each such Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Closing Date and
(B) with respect to the Parent and its Subsidiaries (other than the Company and
its Subsidiaries) that are Credit Parties, a certificate of a Responsible
Officer that there has been no material change to the documents provided in
accordance with Section 5.03(b)(i) below (and in the case of any change thereto,
copies thereof certified as of a recent date);

(ii) (A) with respect to the Company and its Subsidiaries that are Credit
Parties, such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each such
Credit Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party and (B) with
respect to the Parent and its Subsidiaries (other than the Company and its
Subsidiaries) that are Credit Parties, a certificate of a Responsible Officer
that there has been no change to the documents provided in accordance with
Section 5.03(b)(ii) below; and

(iii) good standing certificates for each Credit Party as of recent date in its
state of organization or formation.

(d) Personal Property Collateral. Receipt by the Administrative Agent of the
following:

(i) (A) a certificate of a Responsible Officer that there has been no material
change to the information set forth in the Perfection Certificate delivered in
accordance with Section 5.03(f) below (and in the case of any change thereto, an
updated Perfection Certificate);

(ii) all certificates evidencing any certificated Capital Stock or equity
interests not then in the possession of the Administrative Agent or the
Collateral Agent and pledged to secure the Obligations, together with undated
stock powers duly executed in blank attached thereto.

 

96



--------------------------------------------------------------------------------

(e) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Parent as of the Closing Date certifying
that the conditions specified in subsections (g), (i), (m) and (n) of this
Section 5.01 and Section 5.02(a) have been satisfied as of the Closing Date.

(f) Fees. Payment of all fees and expenses required to be paid on or before the
Closing Date, including the reasonable and documented fees and expenses of
counsel for the Administrative Agent and the Arrangers that, in the case of such
expenses, have been invoiced at least three Business Days prior to the Closing
Date.

(g) Consummation of Transactions Contemplated by Related Agreements. The Sealy
Acquisition shall have been or shall substantially concurrently with such
initial Credit Extension on the Closing Date be, consummated in accordance with
the terms of the Acquisition Agreement.

(h) Related Agreements. Receipt by the Administrative Agent of certified copies
of each of the Related Agreements, executed by the parties thereto.

(i) No Company Material Adverse Change. Since November 28, 2011, there shall not
have been any event, change, occurrence, development or effect which has had or
would be reasonably expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(j) Solvency Certificate. Receipt by the Administrative Agent of the Solvency
Certificate.

(k) Financial Statements. Receipt by the Administrative Agent of (i) the
Historical Financial Statements and (ii) the Pro Forma Financial Statements, all
of which financial statements shall be prepared in accordance with GAAP and
comply with, in all material respects, the requirements of Regulation S-X and
all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-1
(except that it is understood and agreed that the Pro Forma Financial Statements
may not comply with Regulation S-X only insofar that Regulation S-X contemplates
fiscal year and interim period pro forma financial statements rather than “last
twelve-month” (“LTM”) pro forma financial statements).

(l) Refinancing. Receipt by the Administrative Agent of reasonably satisfactory
evidence of (A) the repayment, defeasance or call for redemption (together with
concurrent discharge thereof) of (i) the Existing Credit Agreement, (ii) the
Amended and Restated Credit Agreement, dated as of May 9, 2012, among the
Company, affiliates of the Company, as guarantors, and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, (iii) the Company’s 10.875%
Senior Secured Notes due 2016 (the “2016 Notes”) and (iv) the Company’s 8.25%
Senior Subordinated Notes due 2014 (the “2014 Notes”), as applicable, in each
case, the termination of any commitments under such Indebtedness, to the extent
applicable, in each case, the release of any guarantees of such Indebtedness
and, to the extent applicable, in each case, the discharge of all Liens and
security interests securing such Indebtedness other than Liens permitted to
remain outstanding under this Credit Agreement and (B) the occurrence of the
Specified Convertible Notes Actions (collectively, the “Refinancing”).

 

97



--------------------------------------------------------------------------------

(m) Outstanding Indebtedness. On the Closing Date, after giving effect to the
Sealy Acquisition, the Parent and its Subsidiaries shall have no outstanding
Indebtedness or preferred stock other than (i) the Loans and other Credit
Extensions under this Credit Agreement, loans under the Bridge Facility (if any)
and the Senior Notes (if any), (ii) Capitalized Leases and purchase money and
equipment financing Indebtedness incurred in the ordinary course of business,
(iii) Indebtedness of the Company and its Subsidiaries existing as of
September 26, 2012, (iv) other Indebtedness incurred by the Company and its
Subsidiaries under Section 5.1 of the Acquisition Agreement, (v) the Convertible
Notes, (vi) intercompany Indebtedness, (vii) other Indebtedness in an aggregate
principal amount not to exceed $40,000,000 and (viii) other Indebtedness
consented to by the Administrative Agent (it being understood and agreed that
for purposes of this clause (m), ordinary course hedging arrangements shall not
constitute Indebtedness).

(n) Specified Transactions. From September 26, 2012 through the Closing Date,
(i) neither the Parent nor any of its Subsidiaries (which, for the avoidance of
doubt, shall not include the Company and its Subsidiaries) shall have
consummated any merger, acquisition or disposition of assets and (ii) the Parent
shall not have paid any dividend or effected any share buybacks (or entered into
an agreement to consummate any of the foregoing) (each a “Specified
Transaction”), other than (A) the Transaction, (B) dispositions in the ordinary
course of business, (C) Specified Transactions that, in the aggregate, involve
consideration of not more than $40,000,000 and (D) Specified Transactions that
are approved by the Administrative Agent in its reasonable discretion.

(o) Patriot Act. Receipt by the Administrative Agent, at least five Business
Days prior to the Closing Date, of all documentation and other information
relating to the Parent and the other Credit Parties that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Act, to the extent requested by the Administrative
Agent in writing from the Parent at least 10 Business Days prior to the Closing
Date.

(p) Schedules. Receipt by the Administrative Agent of updated Schedules 1.01-1,
1.01-2, 1.01-3, 2.03, 6.14, 6.21, 7.18, 8.01, 8.02 and 8.03 and updated Annex B
to this Credit Agreement (if any) to replace the corresponding Schedules and
Annex attached hereto as of the Effective Date in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders, provided that the
Lenders agree that such updated schedules shall be deemed to be satisfactory if
such updated Schedules (i) do not differ from the corresponding Schedules
attached hereto as of the Effective Date in a manner that is material and
adverse to the Lenders or (ii) are otherwise satisfactory to the Required
Lenders (and any references to any such Schedules in this Credit Agreement shall
thereafter refer to such Schedules as the same may have been updated pursuant to
this Section 5.01(p); provided further that (A) Schedule 2.03 may be updated
solely to the extent (1) the applicable issuing bank is a Revolving Credit
Lender and (2) the maximum amount available to be drawn under of all letters of
credit set forth therein shall be less than the L/C Sublimit and (B) Schedule
6.21 may be updated to remove owned real property set forth therein solely to
the extent the Disposition of such real property is permitted in accordance with
Section 5.01(n).

(q) Effective Date. The Effective Date shall have occurred.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be

 

98



--------------------------------------------------------------------------------

satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 5.02. Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension is subject to the satisfaction (or
waiver in accordance with Section 11.01) of the conditions precedent in
Section 5.01 and the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Credit
Party contained in Article 6 or any other Credit Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01; provided that with respect to the initial Credit Extensions on the
Closing Date, the only representations and warranties the accuracy of which
shall be a condition precedent to such Credit Extensions shall be (A) the
Acquisition Agreement Representations and (B) the Specified Representations in
all material respects.

(b) Other than in connection with the initial Credit Extensions on the Closing
Date, no Default or Event of Default shall exist immediately before or
immediately after giving effect to such Credit Extension.

(c) The Administrative Agent, L/C Issuer and/or Swingline Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to other Types of Loans, or a continuation of Eurocurrency
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Section 5.02(a) and (b) have been satisfied (to the extent such conditions are
required to be satisfied with respect to such Credit Extension) on and as of the
date of the applicable Credit Extension.

Section 5.03. Conditions to the Effective Date. The effectiveness of this
Agreement on the Effective Date is subject to the satisfaction (or waiver in
accordance with Section 11.01) of the following conditions precedent:

(a) Credit Agreement. Receipt by the Administrative Agent of executed
counterparts of this Credit Agreement, executed by the parties hereto. On and
after the Effective Date, the rights and obligations of the parties hereto shall
be governed by the provisions hereof.

(b) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) copies of the Organization Documents of each Credit Party as of the
Effective Date, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Effective Date;

 

99



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as of the
Effective Date as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and

(iii) good standing certificates for each Credit Party as of the Effective Date
in its state of organization or formation.

(c) Fees. Payment of all reasonable out-of-pocket expenses incurred by the
Administrative Agent on and before the Effective Date due under the Commitment
Letter, including the reasonable and documented fees and expenses of counsel for
the Administrative Agent and the Arrangers that have been invoiced at least
three Business Days prior to the Effective Date.

(d) Patriot Act. Receipt by the Administrative Agent, at least five Business
Days prior to the Effective Date, of all documentation and other information
relating to the Parent and the other Credit Parties that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Act, to the extent requested by the Administrative
Agent in writing from the Parent at least 10 Business Days prior to the
Effective Date.

(e) Representations. The representations and warranties of the Borrowers and
each other Credit Party as of the Effective Date contained in Sections 6.01(a),
6.01(b)(ii), 6.02 (other than clauses (b) and (c) thereof) and 6.04 shall be
true and correct in all material respects on and as of the Effective Date.

(f) Perfection Certificate. Receipt by the Administrative Agent of a completed
Perfection Certificate with respect to the Parent and its Subsidiaries that are
Credit Parties as of the Effective Date and the Company and its Subsidiaries
that will become Credit Parties on the Closing Date.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each of the Credit Parties represent and warrant to the Administrative Agent and
the Lenders, as of the Closing Date and each other date on which such
representations and warranties are required to be true and correct pursuant to
Section 5.02, Section 5.03 or otherwise, that:

Section 6.01. Existence, Qualification and Power. Each Credit Party (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization; (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Credit Documents to
which it is a party; (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct

 

100



--------------------------------------------------------------------------------

of its business requires such qualification or license; and (d) is in compliance
with all Laws; except, in each case referred to in clause (b)(i), (c) or (d), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.02. Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Credit Document to which it is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Person.

Section 6.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Credit Agreement or any other Credit Document
(other than (a) as have already been obtained and are in full force and effect
and (b) filings to perfect security interests granted pursuant to the Credit
Documents).

Section 6.04. Binding Effect. This Credit Agreement has been, and each other
Credit Document, when delivered hereunder, will have been, duly executed and
delivered by each Credit Party that is party thereto. This Credit Agreement
constitutes, and each other Credit Document when so delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
each Credit Party that is party thereto in accordance with its terms, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law).

Section 6.05. Financial Statements.

(a) The audited consolidated balance sheet of the Parent and its Subsidiaries
for the most recent fiscal year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such fiscal
year, including the notes thereto and, solely for purposes of the
representations and warranties made on the Closing Date in connection with the
initial Credit Extensions, the audited Historical Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness that would be
required to be disclosed in consolidated financial statements of the Parent and
its Subsidiaries or the footnotes thereto prepared in accordance with GAAP.

(b) The unaudited consolidated and consolidating balance sheet of the Parent and
its Subsidiaries for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such

 

101



--------------------------------------------------------------------------------

fiscal quarter and, solely for purposes of the representations and warranties
made on the Closing Date in connection with the initial Credit Extensions, the
unaudited Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

Section 6.06. No Material Adverse Effect. Since December 31, 2011, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

Section 6.07. Litigation. There are no actions, suits, investigations, criminal
prosecutions, civil investigative demands, imposition of criminal or civil fines
or penalties, proceedings, claims or disputes pending or, to the knowledge of
the Parent after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Parent or any Subsidiary or against any of their properties or
revenues that (a) purport to affect or pertain to this Credit Agreement or any
other Credit Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate would, if determined adversely,
reasonably be expected to have a Material Adverse Effect.

Section 6.08. No Default. Neither the Parent nor any Subsidiary is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Credit Agreement or any other Credit Document.

Section 6.09. Ownership of Property; Liens. The Parent and its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Parent and its Subsidiaries is not subject to Liens, other than Permitted Liens.

Section 6.10. Environmental Matters. The Parent and its Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law and Environmental
Liabilities on their respective businesses, operations and properties, and such
Environmental Laws, claims and Environmental Liabilities would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

Section 6.11. Insurance. The material properties of the Parent and its
Subsidiaries that are necessary for the operation of their businesses are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates; provided that (i) the Parent and its Subsidiaries may self-insure to
the extent customary among

 

102



--------------------------------------------------------------------------------

companies engaged in similar businesses and operating in similar localities, and
(ii) all real property constituting Collateral hereunder with improvements
located in a federal flood hazard area in a community where flood insurance
coverage under NFIP is available is covered by flood insurance in such amounts
and with such deductibles as are reasonably acceptable to the Administrative
Agent.

Section 6.12. Taxes. The Parent and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary that would, if made, have a
Material Adverse Effect.

Section 6.13. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws
and each Credit Party and each ERISA Affiliate is in material compliance with
ERISA, the Internal Revenue Code and other United States federal or United
States state Laws with respect to each Multiemployer Plan. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS (or an application for
such a letter is currently pending before the IRS with respect thereto) or is
maintained under a prototype document that has received a favorable opinion
letter from the IRS and, to the best knowledge of the Credit Parties, nothing
has occurred that would prevent, or cause the loss of, such qualification. Each
Credit Party and each ERISA Affiliate have made all required contributions that
are due and owing to each Plan subject to Section 412 of the Internal Revenue
Code or Section 303 of ERISA and to each Multiemployer Plan under Section 412 of
the Internal Revenue Code or Section 304 of ERISA, and no application for a
waiver of the minimum funding standard pursuant to Section 412 of the Internal
Revenue Code or Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $10,000,000;
(iii) neither any Credit Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability in excess of $5,000,000 (and no event
has occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Credit Party nor any ERISA Affiliate
has engaged in a transaction involving any Pension Plan or Multiemployer Plan
that would reasonably be expected to be subject to Sections 4069 or 4212(c) of
ERISA.

(d) All Foreign Pension Plans are maintained in compliance with applicable law,
except as would not reasonably be expected to have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

Section 6.14. Subsidiaries. Set forth on Schedule 6.14 (as may be updated by the
Parent from time to time), with respect to each Credit Party, is the exact legal
name, the jurisdiction of organization, U.S. taxpayer identification number (if
applicable), classes of Capital Stock (including options, warrants, rights of
subscription, conversion, exchangeability and other similar rights), and
ownership and ownership percentages of each Subsidiary of such Credit Party. The
outstanding Capital Stock of each Subsidiary that has been or is required to be
pledged to the Collateral Agent pursuant to the Pledge Agreement has been
validly issued, is owned free of Liens other than the Liens created by the
Collateral Documents or permitted hereunder, and with respect to any outstanding
shares of such Capital Stock of a corporation, such shares have been validly
issued and are fully paid and non-assessable. The outstanding shares of Capital
Stock of each Subsidiary that have been or are required to be pledged to the
Collateral Agent pursuant to the Pledge Agreement are not subject to any
buy-sell, voting trust or other shareholder agreement except as identified on
Schedule 6.14. The Credit Parties have no Subsidiaries other than those
specifically disclosed on Schedule 6.14.

Section 6.15. Margin Regulations; Investment Company Act.

(a) The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
any Borrower only or of the Parent and its Subsidiaries on a consolidated basis)
will be margin stock.

(b) None of the Credit Parties, any Person Controlling a Credit Party, or any
Subsidiary of a Credit Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 6.16. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder or under any other Credit Document (in each case, as modified or
supplemented by other information so furnished) considered as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Credit Parties represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

Section 6.17. Compliance with Laws. The Parent and its Subsidiaries are in
compliance with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to them or to their properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

Section 6.18. Security Agreement. The Security Agreement is effective to create
in favor of the Collateral Agent, for the ratable benefit of the holders of the
secured obligations identified therein, a legal, valid and enforceable security
interest in the Collateral identified therein, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws

 

104



--------------------------------------------------------------------------------

affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when UCC
financing statements (or other appropriate notices) in appropriate form are duly
filed at the locations identified in the Security Agreement, the Security
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral (to the extent that such Liens may be perfected by the filing of a
financing statement or other appropriate notice), in each case prior and
superior in right to any other Lien (other than Permitted Liens).

Section 6.19. Pledge Agreement. The Pledge Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the holders of the
secured obligations identified therein, a legal, valid and enforceable security
interest in the Collateral identified therein, except to the extent that the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law). The Pledge Agreement shall
create a fully perfected first priority Lien on, and security interest in, all
right, title and interest of the pledgors thereunder in the Collateral
identified therein, in each case prior and superior in right to any other Lien
(other than Liens arising by operation of law and Liens permitted by
Section 8.01(u)) (i) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) and is evidenced by a certificate, when
such Collateral is delivered to the Collateral Agent with duly executed stock
powers with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor,
and (iii) with respect to any such Collateral that is not a “security” (as such
term is defined in the UCC), when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor.

Section 6.20. Mortgages. Each of the Mortgages is effective to create in favor
of the Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal, valid and enforceable security interest
in the Mortgaged Properties identified therein in conformity with applicable
Law, except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and, when the Mortgages in appropriate form are duly recorded
at the locations identified in the Mortgages, and recording or similar taxes, if
any, are paid, the Mortgages shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Mortgaged Properties, in each case prior and superior in
right to any other Lien (other than Permitted Liens).

Section 6.21. Real Property. As of the Closing Date, set forth on Schedule 6.21,
with respect to the Credit Parties, is a true, correct and complete list of
(a) all real property (including street address) owned by such Person, (b) all
real property (including street address) leased by such Person, and
(c) identifying each Mortgaged Property of such Person.

Section 6.22. Solvency. On the Closing Date, the Parent and its Subsidiaries
are, on a consolidated basis, and, after giving pro forma effect to the
Transaction, will be Solvent.

Section 6.23. Patriot Act; Sanctioned Persons.

(a) To the extent applicable, each Credit Party is in compliance, in all
material respects, with (i) the United States Trading with the Enemy Act, as
amended, and each of the

 

105



--------------------------------------------------------------------------------

foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the Act and (iii) the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”). No part of the
proceeds of the Loans will be used, directly or, to the Parent’s knowledge,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA.

(b) Neither the Parent, nor any of its Subsidiaries, nor, to the knowledge of
the Parent, any director, officer, employee, agent or affiliate of the Parent is
an individual or entity (for purposes of this Section 6.23(b), a “Person”) that
is, or is owned or controlled by Persons that are the subject of any sanctions
(A) administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other applicable sanctions authority or (B) pursuant
to the U.S. Iran Sanctions Act, as amended, or Executive Order 13590
(collectively, “Sanctions”) or (C) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, without limitation, Burma/Myanmar, Cuba, Iran, North Korea, Sudan
and Syria). The Parent will not, directly or, to its knowledge, indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan, whether as lender, underwriter, advisor, investor or otherwise).

ARTICLE 7

AFFIRMATIVE COVENANTS

From and after the Closing Date, until the Loan Obligations shall have been paid
in full or otherwise satisfied, and the Commitments hereunder shall have expired
or been terminated, the Parent and its Subsidiaries will:

Section 7.01. Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent will deliver to each Lender), in form and detail
satisfactory to the Administrative Agent:

(a) as soon as available, but in any event not later than the earlier of (i) the
date such deliveries are required by the SEC and (ii) ninety days after the end
of each fiscal year of the Parent, consolidated and consolidating balance sheets
of the Parent and its Subsidiaries as at the end of such fiscal year (beginning
with the first fiscal year ending after the Closing Date), and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of Ernst & Young or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

106



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
(beginning with the first such fiscal quarter ending after the Closing Date),
consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Section 7.02. Certificates; Other Information. Deliver to the Administrative
Agent (and the Administrative Agent will deliver to each Lender), in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (beginning with the first fiscal quarter ending after
the Closing Date), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent (i) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the financial covenants contained herein, (ii) certifying that no Default or
Event of Default exists as of the date thereof (or the nature and extent thereof
and proposed actions with respect thereto) and (iii) including a summary of all
material changes in GAAP and in the consistent application thereof that impact
the calculation of the financial covenants or other amounts hereunder, the
effect on the financial covenants or other amounts resulting therefrom, and a
reconciliation between calculation of the financial covenants (and determination
of the applicable pricing level under the definition of “Applicable Percentage”)
or such amounts before and after giving effect to such changes;

(b) not more than 60 days after the end of each fiscal year of the Parent,
commencing with the first fiscal year ending after the Closing Date, upon the
request of the Administrative Agent, an annual business plan and budget of the
Parent and its Subsidiaries;

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements that the Parent may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

107



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
(including at the direction of a Lender) may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent that any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provide a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02 (as may be
updated by the Parent from time to time); or (ii) on which such documents are
posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Parent shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Parent shall be required to provide paper copies of the Compliance Certificates
required by Section 7.02(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Credit Party Materials”) by posting the Credit Party Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
or its Subsidiaries and Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties hereby
agree that so long as any of the Credit Parties is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all Credit
Party Materials that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Credit Party Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Credit Party Materials as not containing any material
non-public information with respect to the Credit Parties or their securities
for purposes of United States federal and state securities laws (provided that
to the extent that such Credit Party Materials constitute Information, they
shall be treated as set forth in Section 11.07), (y) all Credit Party Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Credit Party Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Credit Parties shall be under no obligation to mark any Credit
Party Materials “PUBLIC.”

 

108



--------------------------------------------------------------------------------

Section 7.03. Notification. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Parent or any of its
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Parent or any of its Subsidiaries and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation, investigation or proceeding affecting the Parent or any of its
Subsidiaries, including pursuant to any applicable Environmental Laws, in each
case, only to the extent that such matter has resulted or would reasonably be
expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached.

Section 7.04. Payment of Obligations. Pay and discharge, as the same shall
become due and payable (beyond any period of grace or cure, if applicable), all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent and its Subsidiaries; (b) all lawful claims in excess of $5,000,000
that, if unpaid, would by law become a Lien (other than a Permitted Lien) upon
any material portion of its property that would not constitute a Permitted Lien;
and (c) all Indebtedness in excess of $5,000,000, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

Section 7.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization (except
in connection with a transaction permitted by Section 8.04 or 8.05);

(b) take all commercially reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

 

109



--------------------------------------------------------------------------------

(c) preserve or renew all of its patents, registered copyrights, registered
trademarks, trade names and service marks, the non-preservation or non-renewal
of which would reasonably be expected to have a Material Adverse Effect.

Section 7.06. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material Property necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted and casualty and condemnation excepted;

(b) make all necessary repairs and replacements thereof or thereto in accordance
with customary industry practice, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of facilities.

Section 7.07. Maintenance of Insurance.

(a) Maintain in full force and effect with financially sound and reputable
insurance companies that are not Affiliates of the Parent, flood, casualty and
liability insurance with respect to its material properties (that are necessary
for the operation of their respective businesses) and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons (provided that the
Parent and its Subsidiaries may self-insure to the extent customary among
companies engaged in similar businesses) and identifying the Administrative
Agent as loss payee as its interests may appear, with respect to flood hazard
and casualty insurance, and as additional insured, with respect to liability
insurance and providing for not less than 30 days’ (or, with respect to a
cancellation of any such insurance by the provider thereof resulting from a
failure of the Parent or such Subsidiary to pay the premium thereof, 10 days’)
prior notice to the Administrative Agent of the termination, lapse or
cancellation of any such insurance (or such shorter period as agreed to by the
Administrative Agent).

(b) Notwithstanding anything herein to the contrary, with respect to each
Mortgaged Property, if at any time the area in which the buildings and other
improvements (as described in the applicable Mortgage) are located is designated
a “special flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency) in a community
where flood insurance coverage under NFIP is available, obtain flood insurance
in such total amount as the Administrative Agent may from time to time
reasonably require, and otherwise to ensure compliance with the NFIP as set
forth in the Flood Laws. Following the Closing Date, the Parent shall deliver to
the Administrative Agent annual renewals of each flood insurance policy or
annual renewals of each force-placed flood insurance policy, as applicable. In
connection with any amendment to this Agreement pursuant to which any increase,
extension, or renewal of Loans is contemplated, upon the Administrative Agent’s
request, the Parent shall cause to be delivered to the Administrative Agent for
any Mortgaged Property, a Flood Determination Form, Parent Notice and Evidence
of Flood Insurance, as applicable.

Section 7.08. Compliance with Laws; ERISA Compliance.

 

110



--------------------------------------------------------------------------------

(a) Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (ii) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

(b) Comply in all material respects with the requirements of all Contractual
Obligations, except in such instances in which the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.

(c) Do, and cause each of its ERISA Affiliates to do, each of the following:

(i) maintain each Plan, in all material respects, in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
Law;

(ii) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and

(iii) make all required contributions to any Plan or Multiemployer Plan subject
to Section 412 of the Internal Revenue Code.

Section 7.09. Books and Records. Maintain (a) proper books of record and
account, in which true and correct entries in conformity with GAAP shall be made
of all financial transactions and matters involving the assets and business of
the Parent or such Subsidiary, as the case may be, and (b) such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent or such
Subsidiary.

Section 7.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to conduct field audits, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Parent and at such
reasonable times during normal business hours once each fiscal year, upon
reasonable advance notice to the Parent; provided, however, that when an Event
of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Parent at any time during normal business hours and without
advance notice (unless otherwise required by any applicable lease of real
property); provided further, that, excluding any such visits and inspections
during the continuance of an Event of Default, the Parent will be responsible
for the costs and expenses of the Administrative Agent only for one such visit
and inspection in any fiscal year of the Parent.

Section 7.11. Use of Proceeds.

(a) Use (i) the Credit Extensions under the Term Facilities on the Closing Date
and (ii) up to $140,000,000 of the Revolving Credit Loans on the Closing Date to
finance a portion of the Sealy Acquisition and the Refinancing and to pay the
Transaction Costs.

(b) Use Credit Extensions under the Revolving Credit Facility on and after the
Closing Date (i) to provide credit support for the Albuquerque IRB Financing and
(ii) to finance working capital, capital expenditures and other general
corporate purposes, including Acquisitions and Restricted Payments otherwise
permitted hereunder.

 

111



--------------------------------------------------------------------------------

Section 7.12. Joinder of Subsidiaries as Guarantors.

(a) Obligations. Where any Domestic Subsidiary of the Parent (other than an
Excluded Domestic Subsidiary) that is not a Guarantor hereunder (a
“Non-Guarantor Domestic Subsidiary”) shall at any time:

(i) represent more than 3% of the consolidated assets or account for more than
3% of consolidated revenues for the Parent and its Subsidiaries,

(ii) together with all other such Non-Guarantor Domestic Subsidiaries as a
group, represent more than 10% of the consolidated assets or account for more
than 10% of the consolidated revenues for the Parent and its Subsidiaries, or

(iii) guarantee the obligations under the Senior Notes (if any) or the Bridge
Facility (if any),

then, in any such instance, the Parent will promptly, but in any event within 30
days of making such determination, cause the joinder of Non-Guarantor Domestic
Subsidiaries as Guarantors hereunder pursuant to Joinder Agreements (or such
other documentation reasonably acceptable to the Administrative Agent)
accompanied by Organization Documents and favorable opinions of counsel to each
such Domestic Subsidiary, all in form and substance reasonably satisfactory to
the Administrative Agent, such that after giving effect thereto the
Non-Guarantor Domestic Subsidiaries will not, individually or as a group, exceed
the foregoing threshold requirements.

(b) Guaranties and Support Obligations in Respect of other Funded Debt. The
Parent will not permit any of its Domestic Subsidiaries to give a guaranty or
other Support Obligation in respect of Funded Debt, unless (i) the guaranty or
other Support Obligation is otherwise permitted hereunder and (ii) such Domestic
Subsidiary shall have given a guaranty of the Obligations hereunder on an equal
and ratable basis by becoming a Guarantor pursuant to the terms hereof.

Section 7.13. Pledge of Capital Stock. Pledge or cause to be pledged:

(a) Domestic Subsidiaries. One hundred percent (100%) of the issued and
outstanding Capital Stock of each Domestic Subsidiary (other than any Excluded
Domestic Subsidiary) to the Collateral Agent to secure the Obligations within 30
days (or such later date as may be agreed to by the Administrative Agent in its
discretion) of the formation, acquisition or other receipt of such interests;
and

(b) First Tier Foreign Subsidiaries. Sixty-five percent (65%) of the issued and
outstanding Capital Stock of each First Tier Foreign Subsidiary and any Excluded
Domestic Subsidiary pursuant to clause (y) of the definition thereof to the
Collateral Agent to secure the Obligations within 60 days (or such later date as
may be agreed to by the Administrative Agent in its discretion) of the
formation, acquisition or other receipt of such interests.

In connection with the foregoing, there will be provided such pledge agreements
or pledge joinder agreements, together with such filings and deliveries to
perfect the liens and security interests therein (including, among other things,
undated transfer powers executed in blank where appropriate), Organization
Documents, resolutions and favorable opinions of counsel all in form, scope and
substance reasonably satisfactory to the Administrative Agent.

 

112



--------------------------------------------------------------------------------

Section 7.14. Pledge of Other Property.

(a) Personal Property. The Credit Parties will grant a security interest in all
of their personal property (other than Excluded Property) to the Collateral
Agent to secure the Obligations and, in connection therewith, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
security interests to the extent that such perfection is required by the
applicable Collateral Documents, Organization Documents, resolutions and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent. Such liens on personal
property and deliveries in connection therewith will be provided promptly, but
in the case of Subsidiaries formed or acquired after the Closing Date, in any
event within 30 days of formation or acquisition (unless a later date is
otherwise agreed to by the Administrative Agent).

(b) Real Property. Upon the acquisition of any Specified Real Property by a
Credit Party, within 90 days of the date of acquisition thereof (unless a later
date is otherwise agreed to by the Administrative Agent), the applicable Credit
Party will grant a mortgage lien on and security interest in the Specified Real
Property to the Collateral Agent to secure the Obligations and, in connection
therewith, deliver to the Collateral Agent any documents, or other deliverables,
required as part of the Real Estate Collateral Requirements.

Section 7.15. Landlord Consents. Use reasonable commercial efforts to promptly
obtain landlord consents, estoppel letters or waivers in respect of Collateral
held on material leased premises of the Credit Parties, as reasonably requested
by the Collateral Agent.

Section 7.16. Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents.

Section 7.17. Maintenance of Ratings. At all times, the Parent shall use
commercially reasonable efforts to maintain (i) a public corporate family rating
issued by Moody’s and a public corporate credit rating issued by S&P and (ii) a
public credit rating from each of Moody’s and S&P with respect to each of the
Facilities provided hereunder and the Senior Notes (if any).

Section 7.18. Post-Closing Obligations.

(a) Real Property Collateral. On or before a date which is 90 days following the
Closing Date (unless a later date is otherwise agreed to by the Administrative
Agent), the Real Estate Collateral Requirements shall have been satisfied with
respect to the Mortgaged Property as of the Closing Date.

(b) Insurance Certificates. On or before a date which is 90 days following the
Closing Date (unless a later date is otherwise agreed to by the Administrative
Agent), the Parent shall have delivered to the Administrative Agent certificates
of insurance of the Credit Parties evidencing liability and casualty insurance
meeting the requirements set forth in Section 7.07 of the Credit Agreement.

 

113



--------------------------------------------------------------------------------

(c) Control Agreements. On or before a date which is 90 days following the
Closing Date (unless a later date is otherwise agreed to by the Administrative
Agent), the Parent shall have delivered to the Administrative Agent Control
Agreements with respect to Deposit Accounts to the extent required pursuant to
the Security Agreement.

(d) Other. Take all such actions as shall be set forth on Schedule 7.18 within
the time periods specified on Schedule 7.18 (unless a later date is otherwise
agreed to by the Administrative Agent).

ARTICLE 8

NEGATIVE COVENANTS

From and after the Closing Date, until the Loan Obligations shall have been paid
in full or otherwise satisfied, and the Commitments hereunder shall have expired
or been terminated, the Parent shall not, and shall not permit any Subsidiary
to:

Section 8.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Credit Document securing the Loan Obligations,
including Cash Collateral and other Adequate Assurance pledged to the L/C Issuer
and the Swingline Lender to secure obligations of Defaulting Lenders;

(b) Liens securing Indebtedness permitted by Section 8.03(c);

(c) Liens securing obligations pursuant to a Swap Contract or Treasury
Management Agreement permitted hereunder in favor of a Person that was (or was
an Affiliate of) a Lender hereunder on the Closing Date or on the date such
transaction was entered into, but only to the extent that (i) for any Swap
Contract, the obligations under such Swap Contract are permitted under
Section 8.03(d), (ii) such Liens are on the same collateral that secures the
Loan Obligations and (iii) the obligations under such Swap Contract or Treasury
Management Agreement and the Loan Obligations share pari passu in the collateral
that is subject to such Liens;

(d) Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

(e) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (including, without limitation, security for bonds and/or amounts deposited
to secure the Danish Tax Assessment);

(f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60

 

114



--------------------------------------------------------------------------------

days or if more than 60 days overdue, are unfiled and no other action has been
taken to enforce such Lien or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(g) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(i) zoning restrictions, easements, rights-of-way, restrictions, reservations,
and other similar encumbrances affecting real property that, in the aggregate,
are not substantial in amount, and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

(k) Liens securing, or in respect of, obligations under Capital Leases or
Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(m) Liens on property or assets acquired in connection with a Permitted
Acquisition, provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03 and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition, such Liens are
not “blanket liens” and such Liens do not attach or extend to any other property
or assets;

(n) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Parent or any Subsidiary in
the ordinary course of business;

(o) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Parent and its Subsidiaries in the ordinary
course of business to the owners of such property which are operating leases;
provided that such Lien does not extend to any other property of the Parent and
its Subsidiaries;

(p) Liens such as banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business;

 

115



--------------------------------------------------------------------------------

(q) deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(r) Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 8.03(j);

(s) Liens securing Indebtedness permitted by Section 8.03(k);

(t) Liens on property or assets of Foreign Subsidiaries securing indebtedness of
Foreign Subsidiaries permitted by

Section 8.03(l);

(u) Liens securing obligations under the Convertible Notes;

(v) statutory Liens arising as a result of contributions deducted from members’
pay but not yet due under Canadian pension standards legislation and any
employer contributions accrued but not yet due under Canadian pension standards
legislation;

(w) leases and subleases granted to others in the ordinary course of business
and not interfering in any material respect with the business of the Parent and
its Subsidiaries, taken as a whole;

(x) deposits of cash in connection with the defeasance, discharge or redemption
of the 2014 Notes, the 2016 Notes and the Convertible Notes; and

(y) additional Liens so long as the aggregate principal amount of the
obligations so secured do not exceed $25,000,000 at any time outstanding.

Section 8.02. Investments. Make or permit to exist any Investments, except:

(a) cash and Cash Equivalents;

(b) Investments (including intercompany Investments) existing on the Closing
Date or committed to be made pursuant to an agreement existing on the Closing
Date, in each case listed on Schedule 8.02;

(c) (i) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Parent and its Subsidiaries in an aggregate
amount not to exceed $5,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes and
(ii) loans and advances to officers, directors and employees of the Parent or
any of its Subsidiaries to finance the purchase of capital stock of the Parent
in an aggregate amount not to exceed $5,000,000 at any time outstanding;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from (x) the grant of trade credit in the
ordinary course of business or (y) credit extended to customers who are natural
persons to finance the purchase of products of the Parent and its Subsidiaries
in an aggregate principal amount not to exceed (A) $7,500,000 made in any fiscal
year or (B) $20,000,000 outstanding at any time and (ii) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

116



--------------------------------------------------------------------------------

(e) Investments by the Parent or any Subsidiary in and to the Parent or any
other Credit Party;

(f) Investments by any Credit Party, on the one hand, in and to one or more
Subsidiaries that are not Credit Parties, on the other hand, in aggregate
principal amount not to exceed $50,000,000 at any time outstanding;

(g) Investments made (i) by and between Subsidiaries that are not Credit
Parties, (ii) by Foreign Subsidiaries in connection with the acquisition of the
equity or assets of suppliers, distributors and other Persons (other than the
Parent or any of its Subsidiaries) engaged in a business related to the business
conducted by the Parent and its Subsidiaries that will become a Foreign
Subsidiary or be owned by a Foreign Subsidiary following such acquisition to the
extent that such acquisition is funded with foreign generated cash flow or
Indebtedness of such Foreign Subsidiaries or (iii) otherwise by Foreign
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

(h) Investments to the extent that payment for such investments is made solely
with the Capital Stock of the Parent;

(i) (x) Permitted Acquisitions and (y) Investments of any Person that becomes a
Subsidiary on or after the Closing Date; provided that (A) such Investments
exist at the time such Person becomes a Subsidiary and (B) such Investments are
not made in anticipation or contemplation of such Person becoming a Subsidiary;

(j) Investments in joint ventures in an aggregate amount not to exceed
$30,000,000 at any time outstanding;

(k) Investments in respect of Swap Contracts permitted under Section 8.03(d);

(l) Investments by the Parent or any Subsidiary made in respect of the Danish
Tax Assessment;

(m) Investments not contemplated in the foregoing clauses hereof in an aggregate
outstanding amount not to exceed at any time (i) $50,000,000 plus (ii) so long
as no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto on a Pro Forma Basis, the Available ECF Amount; and

(n) Investments to effect the Reorganization.

Section 8.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 8.03 and
any Permitted Refinancing thereof;

(c) Permitted Incremental Equivalent Debt and Permitted External Refinancing
Debt and any Permitted Refinancing thereof; provided that it shall be a
condition precedent to the effectiveness of any Permitted Incremental Equivalent
Debt that (i) after giving effect thereto, the

 

117



--------------------------------------------------------------------------------

Aggregate Incremental Amount does not exceed the Incremental Cap, (ii) no
Default or Event of Default shall have occurred and be continuing immediately
prior to or immediately after giving effect to such Permitted Incremental
Equivalent Debt, (iii) the Parent is in compliance with the Financial Covenants,
determined as of the fiscal quarter of the Parent most recently ended for which
financial statements have been delivered pursuant to Section 7.01 and on an
Incremental Pro Forma Basis and (iv) the representations and warranties set
forth in Article 6 and in each other Credit Document shall be true and correct
in all material respects on and as of the date of such Permitted Incremental
Equivalent Debt, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(d) obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;

(e) unsecured intercompany Indebtedness among the Parent and its Subsidiaries to
the extent permitted by Section 8.02; provided that any such Indebtedness owed
by a Credit Party to a Subsidiary that is not a Credit Party shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent;

(f) (i) Indebtedness (including Indebtedness under Capital Leases, Synthetic
Lease obligations and purchase money obligations but excluding Indebtedness
arising under Capital Leases entered into in connection with a Sale and
Leaseback Transaction permitted under Section 8.05(f)) incurred to provide all
or a portion of the purchase price (or cost of construction or acquisition), in
each case, for capital assets and refinancings, refundings, renewals or
extensions thereof, provided that the aggregate principal amount of all such
Indebtedness shall not at any time exceed $100,000,000; and (ii) Indebtedness
arising under Capital Leases entered into in connection with a Sale and
Leaseback Transaction permitted under Section 8.05(f) and any Permitted
Refinancing thereof;

(g) Indebtedness under the Albuquerque IRB Financing in an aggregate principal
amount not to exceed $100,000 and any Permitted Refinancing thereof;

(h) other unsecured Funded Debt of the Credit Parties; provided that (i) no
Default or Event of Default shall exist immediately before or immediately after
giving effect thereto on a Pro Forma Basis, (ii) the Consolidated Total Net
Leverage Ratio as of the last day of the fiscal quarter of the Parent most
recently ended for which financial statements have been delivered under
Section 7.01, determined on a Pro Forma Basis, is less than 4.50:1.00, (iii) the
final maturity date of any such Funded Debt shall be no earlier than 91 days
following the Latest Maturity Date and (iv) the terms of such Funded Debt shall
not provide for any scheduled repayment, mandatory redemption, sinking fund
obligations or other payment (other than periodic interest payments) prior to
the date that is 91 days following the Latest Maturity Date, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default;

(i) Support Obligations by the Parent and its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder, provided that Support Obligations by
the Credit Parties with respect to Indebtedness of Subsidiaries that are not
Credit Parties is an Investment permitted by Section 8.02(b), (f), (l), (m) or
(n);

 

118



--------------------------------------------------------------------------------

(j) Indebtedness in an aggregate principal amount of up to $5,000,000 consisting
of letters of credit or bank guaranties issued to support the obligations of the
Parent or any Subsidiary incurred in the ordinary course of business;

(k) Indebtedness to finance the acquisition, construction, installation of
fixtures and equipment for the Kentucky Headquarters in an aggregate principal
amount not to exceed $20,000,000 and any Permitted Refinancing thereof;

(l) (i) Indebtedness of Foreign Subsidiaries owed to Persons other than the
Parent and any of its Subsidiaries in an aggregate principal amount not to
exceed $50,000,000 outstanding at any time and (ii) Indebtedness of Foreign
Subsidiaries incurred to satisfy the Danish Tax Assessment;

(m) Indebtedness outstanding under the Convertible Notes;

(n) Indebtedness outstanding under the Senior Notes (if any) and/or the Bridge
Facility (if any) in an aggregate principal amount not to exceed $375,000,000
and any Permitted Refinancing thereof;

(o) Indebtedness of any Person that becomes a Subsidiary on or after the Closing
Date; provided that (A) such Indebtedness exists at the time such Person becomes
a Subsidiary and (B) such Indebtedness is not made in anticipation or
contemplation of such Person becoming a Subsidiary; and

(p) other Indebtedness not contemplated in the foregoing clauses of this Section
in an aggregate principal amount not to exceed $25,000,000 at any time.

Section 8.04. Mergers and Dissolutions.

(a) Enter into a transaction of merger or consolidation; provided that such
mergers and consolidations shall be permitted to effect the Sealy Acquisition
and the Reorganization and provided further that so long as no Default or Event
of Default then exists or would result therefrom:

(i) the Parent and its Subsidiaries may merge or consolidate with any Credit
Party; provided that (A) if the Parent is a party to the merger or
consolidation, it shall be the surviving entity and (B) if the Parent is not a
party to the merger or consolidation, then the other Credit Party thereto shall
be the surviving entity;

(ii) a Subsidiary of the Parent that is not a Credit Party may merge or
consolidate with any other Subsidiary that is not a Credit Party; and

(iii) the Parent and its Subsidiaries may merge or consolidate with Persons that
are not Credit Parties, provided that (A) if the Parent is a party to the merger
or consolidation, it shall be the surviving entity, (B) if a Subsidiary of the
Parent that is a Credit Party is a party to the merger or consolidation, the
Subsidiary that is a Credit Party will be the surviving entity, and such
transaction shall be an Investment permitted under Section 8.02, (C) the
transaction shall be a Permitted Acquisition or a Permitted Disposition;

 

119



--------------------------------------------------------------------------------

(b) Credit Parties (other than the Parent) may (i) be dissolved or liquidated
into another Credit Party or (ii) otherwise have their existence terminated to
the extent that the assets of such Credit Party are distributed, upon such
termination, to one or more Credit Parties.

(c) Subsidiaries that are not Credit Parties may be dissolved, liquidated or
otherwise have their existence terminated.

Section 8.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition to or in favor of any Person, except:

(a) (i) Dispositions between and among Credit Parties, (ii) Dispositions between
and among Subsidiaries that are not Credit Parties and (iii) Dispositions
between Credit Parties, on the one hand, and Subsidiaries that are not Credit
Parties, on the other hand, provided that in the case of any disposition by a
Credit Party to a Subsidiary that is not a Credit Party, such Disposition shall
be (x) made at fair market value (as determined by the Parent in good faith) and
in the ordinary course of business or (y) an Investment permitted by
Section 8.02;

(b) other Dispositions by the Parent or any Subsidiary, provided that (i) at the
time of such Disposition, no Default or Event of Default shall exist or would
result from such Disposition, (ii) the aggregate book value of all property
Disposed of in reliance on this clause (b) in any fiscal year shall not exceed
an amount equal to ten percent (10%) of the aggregate book value of the assets
of the Parent and its Subsidiaries (including the Company and its Subsidiaries)
on the last day of the immediately preceding fiscal year, (iii) the
consideration for any such Disposition shall be at least 75% cash or Cash
Equivalents and (iv) such Disposition shall be for at least the fair market
value (as determined by the Parent in good faith) of the assets or property
subject to such Disposition; provided further that from and after the date on
which the aggregate book value of all property Disposed of in reliance on this
clause (b) during the term of this Credit Agreement exceeds twenty percent
(20%) of the aggregate book value of the assets of the Parent and its
Subsidiaries (including the Company and its Subsidiaries) as set forth on the
first financial statements delivered after the Closing Date pursuant to
Section 7.01(a) or (b) (other than any such financial statements relating solely
to periods prior to the Closing Date), the Net Cash Proceeds of all such
Dispositions shall thereafter be applied to prepay the Term Loans pursuant to
Section 2.06(b)(ii)(A) (without giving effect to the reinvestment rights set
forth therein).

(c) Dispositions consisting of the licensing or sublicensing of intellectual
property and licenses, leases or subleases of other property, in each case in
the ordinary course of business;

(d) use of cash and Cash Equivalents for transactions not expressly prohibited
hereunder;

(e) Dispositions permitted by Section 8.01, Section 8.02, Section 8.04 and
Section 8.06;

(f) a Sale and Leaseback Transaction with respect to the Kentucky Headquarters;
provided that (i) at the time of such Disposition, no Default or Event of
Default shall have occurred and be continuing or would result from such
Disposition, (ii) the consideration for any such Disposition shall be at least
75% cash or Cash Equivalents and (iii) such disposition shall be for at least
the fair market value (as determined by the Parent in good faith) of the
Kentucky Headquarters; and

 

120



--------------------------------------------------------------------------------

(g) Dispositions to effect the Reorganization.

Section 8.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) Subsidiaries of the Parent may pay dividends and make distributions in
respect of their Capital Stock ratably to their equity holders;

(b) the Parent may declare and make dividend payments or other distributions
payable solely in the common stock or other common equity interests of the
Parent;

(c) (i) the Parent may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests; and
(ii) the Parent may purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares issued in connection with the Reorganization from any Credit Party;
and

(d) the Parent may make other Restricted Payments in an aggregate amount not to
exceed (i) $20,000,000 less the aggregate amount of all prepayments of Junior
Financing made pursuant to Section 8.12(a)(iii)(A) plus (ii) the Available ECF
Amount, provided that, solely with respect to clause (ii) above, the
Consolidated Total Net Leverage Ratio as of the last day of the fiscal quarter
of the Parent most recently ended for which financial statements have been
delivered under Section 7.01, determined on a Pro Forma Basis, is less than
3.50:1.00.

Section 8.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent and its Subsidiaries on the Effective Date (or that would be conducted
after giving effect to the Transaction) or any business substantially related or
incidental thereto.

Section 8.08. Change in Fiscal Year. Change its fiscal year without the prior
consent of the Administrative Agent (except to align the fiscal year of the
Company and its Subsidiaries with the fiscal year of the Parent).

Section 8.09. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than (a) transactions on fair and reasonable terms substantially
as favorable to the Parent or such Subsidiary as would be obtainable by the
Parent or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (b) payment of reasonable compensation
(including reasonable bonus and other reasonable incentive arrangements) to
officers and employees, (c) reasonable directors’ fees, (d) Restricted Payments
permitted pursuant to Section 8.06, (e) reimbursement of employee travel and
lodging costs and other business expenses incurred in the ordinary course of
business, (f) Investments permitted by Sections 8.02(b), 8.02(c), 8.02(e),
8.02(f), 8.02(g) and 8.02(l), (g) Indebtedness permitted by Sections 8.03(b),
8.03(e) (to the extent permitted by Sections 8.02(e), (f) and (g)), 8.03(h) and
8.03(i) and (h) Dispositions permitted by Sections 8.05(a) and 8.05(g).

 

121



--------------------------------------------------------------------------------

Section 8.10. Use of Proceeds. Use the proceeds of any Credit Extension for any
purpose except as contemplated by Section 7.11. Any Credit Extension used for
the purpose contemplated by Section 7.11(b) shall not be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

Section 8.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter of the Parent ending
during any period set forth below to be less than the ratio set forth below for
such fiscal quarter.

 

Fiscal Quarter

  Minimum Consolidated Interest  Coverage
Ratio

Closing Date through September 30, 2013

  2.75:1.00

October 1, 2013 and thereafter

  3.00:1.00

(b) Consolidated Total Net Leverage Ratio. Permit the Consolidated Total Net
Leverage Ratio as of the last day of any fiscal quarter of the Parent ending
during any period set forth below to be greater than the ratio set forth below
for such fiscal quarter.

 

Fiscal Quarter

  Maximum Consolidated Total Net Leverage
Ratio

Closing Date through September 30, 2013

  5.50:1.00

October 1, 2013 through December 31, 2013

  5.25:1.00

January 1, 2014 through March 31, 2014

  5.00:1.00

April 1, 2014 through June 30, 2014

  4.75:1.00

July 1, 2014 through December 31, 2014

  4.50:1.00

January 1, 2015 through December 31, 2015

  4.00:1.00

January 1, 2016 and thereafter

  3.50:1.00

Section 8.12. Prepayments etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner the Senior Notes (if any), the Bridge
Facility (if any), any Permitted Incremental Equivalent Debt, any Permitted
External Refinancing Debt, any Indebtedness permitted by Section 8.03(h) or any
other Indebtedness that is subordinated to the Loan Obligations expressly by its
terms (other than Indebtedness among the Parent and its Subsidiaries) to the
extent permitted by any applicable subordination provisions (collectively, the
“Junior Financing”), except (i) any Permitted Refinancing thereof, (ii) the
conversion of any

 

122



--------------------------------------------------------------------------------

such Junior Financing to Capital Stock (other than Disqualified Stock) of the
Parent from the substantially concurrent issuance of new shares of its common
stock or other common equity interests and (iii) prepayments, redemptions,
purchases, defeasances and other repayments in respect to Junior Financings in
an aggregate amount not to exceed (A) $20,000,000 less the aggregate amount of
all Restricted Payments made pursuant to Section 8.06(d)(i) plus (B) the
Available ECF Amount; provided (x) no Default or Event of Default shall exist
immediately before or immediately after giving effect thereto on a Pro Forma
Basis and (y) solely with respect to clause (B) above, the Consolidated Total
Net Leverage Ratio as of the last day of the fiscal quarter of the Parent most
recently ended for which financial statements have been delivered under
Section 7.01, determined on a Pro Forma Basis, is less than 4.25:1.00.

(b) Amend, modify or change any term or condition of any documentation governing
any Junior Financing in a manner that would permit a payment not otherwise
permitted by Section 8.12(a), would contravene any subordination or
intercreditor provisions then in effect or would otherwise be materially adverse
to the interest of the Lenders.

Section 8.13. Burdensome Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Parent or any Credit Party to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Parent or any other Subsidiary or to guarantee Indebtedness
of the Parent or any other Subsidiary; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by Law, or by any Credit Document
or any document evidencing the Senior Notes (if any), the Bridge Facility (if
any), any Permitted Incremental Equivalent Debt or any Permitted External
Refinancing Debt, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the permitted sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (C) the foregoing shall not apply to restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to exist or be incurred hereunder, (D) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts (including joint venture agreements)
restricting the assignment thereof.

Section 8.14. Organization Documents. Amend, modify or change in any manner
materially adverse to the interests of the Lenders its Organization Documents.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES

Section 9.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Parent or any other Credit Party fails to pay (i) when and
as required to be paid herein any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Credit Document; or

 

123



--------------------------------------------------------------------------------

(b) Specific Covenants. The Parent or any other Credit Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01, 7.02,
7.03(a), 7.05, 7.10, 7.11, 7.12, 7.13, 7.14 or 7.18 or Article 8; or

(c) Other Defaults. The Parent or any other Credit Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Credit Document on its part to be performed or
observed and such failure continues for 30 days after the date upon which
written notice thereof is given by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Parent or any
other Credit Party herein, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be false or misleading in
any material respect when made or deemed made; or

(e) Cross-Default. (i) The Parent or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but after giving effect to any applicable
period of grace) in respect of any Indebtedness or Support Obligations (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Support
Obligations or contained in any instrument or agreement evidencing, securing or
relating thereto (in each case, after giving effect to any applicable period of
grace), or any other event occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Support Obligations (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Support
Obligations to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any Event of Default (as
so defined) under such Swap Contract as to which the Parent or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Parent or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Parent or such Subsidiary as a result thereof is
greater than $25,000,000; or

(f) Insolvency Proceedings, Etc. The Parent or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

124



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Parent or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against the Parent or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$25,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which (1) a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect or (2) the same is not discharged, satisfied or vacated; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

(j) Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

(k) Change of Control. There occurs any Change of Control.

Section 9.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitments of the Lenders to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

125



--------------------------------------------------------------------------------

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;
provided that upon the occurrence of an Event of Default under Section 9.01(f)
or (g), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 9.03. Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02(d)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable attorneys’ fees
and disbursements and amounts payable under Article 3) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including reasonable attorneys’ fees and
disbursements and amounts payable under Article 3), ratably among the Lenders in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans and L/C Borrowings, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and other Obligations, (ii) payment of
fees, premiums, scheduled periodic payments, breakage, termination and any
interest accrued thereon or other amounts owing in respect of any Swap Contract
between the Parent and any of its Domestic Subsidiaries and any Lender, or any
Affiliate of a Lender, to the extent that such Swap Contract is permitted
hereunder, (iii) payments of amounts due under any Treasury Management Agreement
between the Parent or any of its Domestic Subsidiaries and any Lender, or any
Affiliate of a Lender and (iv) the Administrative Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of the L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among such parties
in proportion to the respective amounts described in this clause Fourth payable
to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law; provided that,
subject to Section 2.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

126



--------------------------------------------------------------------------------

ARTICLE 10

ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authorization of Administrative Agent.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints (i) Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Credit Parties shall not have rights as a third party
beneficiary of any of such provisions.

(b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each other Credit Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. In connection herewith, the Administrative Agent,
as Collateral Agent, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Credit Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent, shall be entitled to the benefits
of all provisions of this Article 10 and Article 11 (including Section 11.04, as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Credit Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Credit Document, the Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein or therein,
nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Credit Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to the Collateral and the Credit Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the other Credit Documents with respect to the Collateral Agent.

 

127



--------------------------------------------------------------------------------

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default is given to the Administrative
Agent in writing by the Parent, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document

 

128



--------------------------------------------------------------------------------

or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

Section 10.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.06. Resignation of the Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Parent, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed to by
the Required Lenders) (the “Resignation Effective Date”)), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) Commencing on the Resignation Effective Date (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Credit Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a

 

129



--------------------------------------------------------------------------------

successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed to between the Parent and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Collateral Agent, the L/C
Issuer and the Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Collateral Agent, L/C Issuer and Swingline Lender, (ii) the
retiring Collateral Agent, L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

Section 10.08. No Other Duties. Anything herein to the contrary notwithstanding,
none of the Arrangers, book managers or syndication agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 10.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

 

130



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.10. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations, (B) Obligations described in clause (b) of the
definition thereof, and (C) Obligations described in clause (c) of the
definition thereof) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Credit Document, or (iii) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 8.01(k) or (u); and

(c) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or under any other Credit Document (unless such Person continues to
guarantee the Senior Notes (if any) or the Bridge Facility (if any)).

 

131



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10.

Section 10.11. Swap Contracts and Treasury Management Agreements. No Lender or
any Affiliate of a Lender that is party to any Swap Contract or any Treasury
Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Article 10 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. Except as expressly provided in Section 2.18,
2.19 and 2.20 and herein below, no amendment or waiver of, or any consent to
deviation from, any provision of this Credit Agreement or any other Credit
Document shall be effective unless in writing and signed by the Required Lenders
(or by the Administrative Agent on behalf of the Required Lenders upon receipt
of a consent and direction letter from the Required Lenders) and the Parent and
other Credit Parties, as the case may be, and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided that the Administrative Agent may, with
the consent of the Parent only, amend, modify or supplement this Credit
Agreement or any other Credit Document to (x) cure any ambiguity, omission,
defect or inconsistency (as reasonably determined by the Administrative Agent)
and (y) implement the “flex” provisions set forth in the Fee Letters so long as,
in each case, such amendment, modification or supplement does not adversely
affect the rights of any Lender in the applicable Facility or the L/C Issuer (it
being understood and agreed that (i) the reallocation of Commitments from one
Facility to another Facility, the Bridge Facility (if any) or the Senior Notes
(if any), (ii) any reduction in the maturity of a Facility and (iii) the
elimination of Section 11.06(i) do not adversely affect the rights of any Lender
or the L/C Issuer); provided further that:

(a) no such amendment, waiver or consent (however characterized) shall be
effective without the written consent of each Lender directly affected thereby
to:

 

132



--------------------------------------------------------------------------------

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) (it being understood and agreed that
amendment or waiver of any condition precedent set forth in Section 5.02 or of
any Default or Event of Default shall not be considered an extension or increase
in Commitments for purposes hereof);

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amount due to the Lenders (or any of them)
hereunder or under any other Credit Document;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the last proviso of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document; provided that only (A) the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate,” (B) the consent of
the applicable Required Facility Lenders shall be necessary to waive any
obligation of the Borrowers to pay interest at the Default Rate with respect to
Loans under any Facility, (C) the consent of the Required Revolving Lenders
shall be necessary to waive any obligation of the Borrowers to pay Letter of
Credit Fees at the Default Rate or (D) the consent of the Required Lenders shall
be necessary to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iv) change any provision of this Section 11.01(a) or the definitions of
“Aggregate Commitment Percentage,” “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder; provided that the definitions of “Required Revolving Credit
Lenders,” “Required Term A Lenders,” and “Required Term B Lenders” may be
amended with the written consent of each Lender under the applicable Facility;

(v) release all or substantially all of the Guarantors from their obligations
under the Credit Documents (other than as provided herein or as appropriate in
connection with transactions permitted hereunder);

(vi) except in connection with a Disposition permitted under Section 8.05 or as
permitted by Section 10.10, release all or substantially all of the Collateral;

(vii) change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of amounts required thereby;

(viii) except as expressly provided herein, amend or waive the manner of any
reduction in the Commitments or any repayment or prepayment of Loans as applied
among the Lenders or among the Facilities from the application thereof set forth
in Section 2.06(c) or Section 2.11(a), respectively; or

(ix) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder.

 

133



--------------------------------------------------------------------------------

(b) no such amendment, waiver or consent shall:

(i) other than in connection with the making of the initial Credit Extensions on
the Closing Date, waive any Default or Event of Default for purposes of
Section 5.02 or amend or waive the provisions of Section 5.02, in each case,
with respect to Revolving Credit Loans without the written consent of the
Required Revolving Credit Lenders;

(ii) postpone any date fixed by this Credit Agreement or any other Credit
Document for any scheduled reduction of any Facility hereunder or under any
other Credit Document without the written consent of each Appropriate Lender; or

(iii) by its terms directly and materially adversely affect the rights of
Lenders holding Commitments or Loans of one Facility differently from the rights
of Lenders holding Commitments or Loans of any other Facility without the
written consent of the applicable Required Facility Lenders.

(c) unless also consented to in writing by the L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of the L/C Issuer under this
Credit Agreement or any Issuer Document relating to any Letter of Credit issued
or to be issued by it;

(d) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;

(e) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and

(f) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;

provided that notwithstanding anything to the contrary contained herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (A) the Revolving Credit Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (B) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and any such determination
shall be binding on all the Lenders and (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

134



--------------------------------------------------------------------------------

Section 11.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 (as may be updated
from time to time); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Parent each may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

135



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent or any other Credit Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Parent’s or any other Credit Party’s or the Administrative
Agent’s transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Parent or any other Credit Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Parent, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Credit Party Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to the Parent or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swingline Loan Notices)
purportedly given by or on behalf of the Lead Borrower or any other Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Lead Borrower or any other Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

136



--------------------------------------------------------------------------------

Section 11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer, the Swingline Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided and provided under each other Credit Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to their
benefit (solely in their capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 11.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
respective Affiliates (including the reasonable fees, charges and disbursements
of separate counsel for the Administrative Agent and the Collateral Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Credit Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out -of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses

 

137



--------------------------------------------------------------------------------

incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit (provided that with respect the fees and
disbursements of counsel, all such Persons shall be represented by one primary
counsel and (x) any special counsel and local counsel in each relevant
jurisdiction retained by the Administrative Agent and (y) solely in the case of
a conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Person similarly situated, and for each of clauses (i) and
(ii) herein, such amounts shall be limited to those reasonable and documented
fees and actual disbursements of such counsel).

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Collateral
Agent, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee and environmental consultant),
incurred by any Indemnitee or asserted against any Indemnitee by the Parent, any
other Credit Party or any other Person arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, the syndication of the credit facilities provided for herein, or, in
the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Credit Agreement and the other Credit
Documents, (ii) the Commitment Letter and the Fee Letters and the transactions
contemplated thereby and the commitments and agreements thereunder, any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned, leased or operated by the Parent or any of its Subsidiaries or
any of their respective predecessors, or any Environmental Liability related in
any way to the Parent or any of its Subsidiaries, or any of their respective
predecessors, in each case relating to any of the foregoing or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Parent or any other Credit Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Credit Document, if the Parent or other such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise from disputes
solely among Indemnified Parties, and in such event solely to the extent that
the underlying dispute does not (1) arise as a result of an action, inaction or
representation of, or information provided by or on behalf of, the Credit
Parties or their Subsidiaries or Affiliates, or (2) relate to any action of such
Indemnified Party in its capacity as Administrative Agent or Arranger.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the

 

138



--------------------------------------------------------------------------------

Administrative Agent (or any such sub-agent), the Collateral Agent, the L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined in each case as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent, the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent or the L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for such direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee or from a breach in bad faith of such Indemnitee’s obligations
hereunder or under any Credit Document, in any case, as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
10 Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other obligations hereunder or
under any other Credit Document.

Section 11.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agree to pay to the Administrative Agent on demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement.

 

139



--------------------------------------------------------------------------------

Section 11.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither the Borrowers nor any other Credit Party
may assign or otherwise transfer any of their respective rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the related Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned and (B) in any
case not described in subsection (b)(i)(A), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of an assignment of the Revolving Credit Commitments
(and the Revolving Credit Loans relating thereto), and $5,000,000, in the case
of an assignment of the Term Commitments (or, from and after the Closing Date,
the Term Loans), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Parent otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

140



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 9.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Parent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; provided further that the Parent’s consent shall not be required during
the primary syndication of the Term Loans following the Closing Date to
financial institutions notified to the Parent in writing prior to the Closing
Date;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) the
Revolving Credit Commitments (and the Revolving Credit Loans relating thereto)
if such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment (for holding Revolving Credit Loans), an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Swingline Lender and the L/C Issuer shall be required for
any assignment in respect of the Revolving Credit Commitments (and the Revolving
Credit Obligations relating thereto).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (other than an
assignment from a Lender to one or more of its Affiliates or pursuant to
Section 11.13); provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, except as set
forth in Section 11.06(i), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural person; and

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or

 

141



--------------------------------------------------------------------------------

subparticipations, or other compensating actions, including funding, with the
consent of the Parent and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Aggregate Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
In addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by any of the
Parent, the L/C Issuer and the Lenders at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time (without notice to, or the
consent of, any Person) sell participations to any Person (other than a natural
person, a Defaulting Lender or the Parent or the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of

 

142



--------------------------------------------------------------------------------

its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso of Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Parent is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or of its other
Obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

143



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Parent and the Revolving Credit Lenders, resign as the L/C Issuer
and/or (ii) upon 30 days’ notice to the Parent, resign as the Swingline Lender.
In the event of any such resignation as the L/C Issuer or the Swingline Lender,
the Parent shall be entitled to appoint from among the Revolving Credit Lenders
a successor L/C Issuer or Swingline Lender hereunder; provided that no failure
by the Parent to appoint any such successor shall affect the resignation of Bank
of America as the L/C Issuer or the Swingline Lender, as the case may be. If
Bank of America resigns as the L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as the
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in L/C Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank
of America resigns as the Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Revolving Credit Lenders to make Base Rate Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (A) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (B) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(i) Assignments to the Parent. Notwithstanding anything to the contrary
contained in this Section 11.06 or any other provision of this Agreement, so
long as (x) no Default or Event of Default has occurred and is continuing or
would result therefrom and (y) as of the date of any assignment or transfer as
herein described, the Parent shall be in compliance with the Financial
Covenants, determined on a Pro Forma Basis, as of the last day of the fiscal
quarter of the Parent most recently ended for which financial statements under
Section 7.01 have been delivered, each Term B Lender shall have the right at any
time to sell, assign or transfer all or a portion of the Term B Loans owing to
it to the Parent on a non-pro rata basis, subject to the following limitations:

(i) Such sale, assignment or transfer shall be pursuant to one or more modified
Dutch auctions conducted by the Parent (each, an “Auction”) to repurchase all or
any portion of the Term B Loans; provided that (A) notice of and the option to

 

144



--------------------------------------------------------------------------------

participate in the Auction shall be provided to all Term B Lenders and (B) the
Auction shall be conducted pursuant to such procedures as the Auction Manager
may establish, which are consistent with this Section 11.06(i) and the Auction
Procedures and are otherwise reasonably acceptable to the Parent, the Auction
Manager and the Administrative Agent;

(ii) With respect to all repurchases made by the Parent pursuant to this
Section 11.06(i), (A) the Parent shall deliver to the Auction Manager a
certificate of an Authorized Officer stating that, as of the launch date of the
related Auction and the effective date of any such repurchase, it is not in
possession of any information regarding the Parent or its Subsidiaries, or their
assets, the Credit Parties’ ability to perform the Obligations or any other
matter that may be material to a decision by any Term B Lender to participate in
any Auction or repurchase any such Term B Loans that has not previously been
disclosed to the Auction Manager, the Administrative Agent and the non-Public
Lenders, (B) the Parent shall not use the proceeds of any Revolving Credit Loans
to repurchase such Term B Loans and (C) the assigning Term B Lender and the
Parent shall execute and deliver to the Auction Manager an Assignment and
Assumption with respect to such repurchase;

(iii) Following a repurchase by the Parent pursuant to this Section 11.06(i),
the Term B Loans so repurchased shall, without further action by any Person, be
deemed canceled and no longer outstanding (and may not be resold by the Parent)
for all purposes of this Credit Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Term B Lenders under this Credit Agreement or any other Credit
Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Credit Agreement or any other Credit
Document or (C) the determination of the Required Lenders or the Required Term B
Lenders, or for any similar or related purpose, under this Credit Agreement or
any other Credit Document. In connection with any Term B Loans repurchased and
canceled pursuant to this Section 11.06(i), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation; and

(iv) It is understood and agreed that any such repurchase of Term B Loans by the
Parent shall not be deemed a repayment of Term Loans (and shall, therefore, not
be deducted) for purposes of the mandatory prepayment under
Section 2.06(b)(ii)(C).

Section 11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee

 

145



--------------------------------------------------------------------------------

of or Participant in, any of its rights or obligations under this Credit
Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 11.06(b), or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent and its
obligations, (g) with the consent of the Parent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Parent.

For purposes of this Section, “Information” means all information received from
the Credit Parties or their Subsidiaries or Affiliates relating to the Credit
Parties or their Subsidiaries or Affiliates or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Credit Parties or their Subsidiaries or Affiliates,
provided that, in the case of information received from the Credit Parties or
their Subsidiaries or Affiliates after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Credit Parties or their Subsidiaries or Affiliates, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

Section 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Parent or any other Credit Party against any and
all of the obligations of the Parent or such Credit Party now or hereafter
existing under this Credit Agreement or any other Credit Document to such Lender
or the L/C Issuer, irrespective of whether or not the Lender or the L/C Issuer
shall have made any demand under this Credit Agreement or any other Credit
Document and although such obligations of the Parent or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Parent and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

146



--------------------------------------------------------------------------------

Section 11.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 11.10. Counterparts; Integration. This Credit Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Credit Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, except
as otherwise provided in the Commitment Letter or Fee Letters. Delivery of an
executed counterpart of a signature page of this Credit Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

Section 11.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Section 11.12. Severability. If any provision of this Credit Agreement or the
other Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Credit Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the L/C Issuer or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

147



--------------------------------------------------------------------------------

Section 11.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (c) any Lender gives a notice pursuant to
Section 3.02, (d) a Lender that does not consent to a proposed change, waiver,
discharge or termination (a “Non-Consenting Lender”) with respect to any Credit
Document requiring the approval of all the Lenders or of all the Lenders
directly affected thereby that has been approved by the applicable Required
Facility Lenders or, to the extent applicable, the Required Lenders, or (e) any
Lender is a Defaulting Lender, then the Lead Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Parent (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws;

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; and

(vi) the failure by any Lender described in clauses (a) – (e) above to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Lender, and the assignment of such Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

Section 11.14. Governing Law; Jurisdiction; Etc.

 

148



--------------------------------------------------------------------------------

(a) GOVERNING LAW. THIS CREDIT AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS CREDIT AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, AND, SUBJECT TO THE LAST SENTENCE OF THIS CLAUSE (B), EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT, HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE PARENT OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS

 

149



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.16. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Act. The Credit Parties shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 11.17. Termination. Notwithstanding any other provision to the contrary,
upon termination of the commitments hereunder and payment in full of all
Obligations (other than (a) contingent indemnification obligations,
(b) Obligations described in clause (b) of the definition thereof, and
(c) Obligations described in clause (c) of the definition thereof) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), the Collateral Documents and the security
interests created thereby shall terminate, all rights in the Collateral shall
revert to the applicable Credit Party and the Administrative Agent and the
Collateral Agent, at the request and sole expense of the Parent, will execute
and deliver such documents as the Parent shall reasonably request to evidence
such termination; provided that if an Event of Default shall have occurred and
is continuing, no such termination will be effective unless arrangements
satisfactory to the holders of the Swap Contact Obligations and Treasury
Management Obligations shall have been made, and will not affect provisions
which expressly survive termination.

Section 11.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Parent and each other Credit Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (a) (i) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Parent, each other Credit Party and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(ii) each of the Parent and the other Credit Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Parent and each other Credit Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Credit Documents;
(b) (i) the Administrative Agent, each Arranger and each Lender each is and has
been acting solely as a principal and, except as

 

150



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent, any other
Credit Party or any of their respective Affiliates, or any other Person and
(ii) the Administrative Agent, the Arrangers and the Lenders shall not have any
obligation to the Parent, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent, the other Credit Parties and
their respective Affiliates, and the Administrative Agent, the Arrangers and the
Lenders shall not have any obligation to disclose any of such interests to the
Parent, any other Credit Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Parent and the other Credit Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

TEMPUR-PEDIC INTERNATIONAL INC., a

Delaware corporation, as Parent

TEMPUR-PEDIC MANAGEMENT, LLC, a

Delaware limited liability company, as Lead

Borrower

By:

  /s/ William H. Poche  

 

  Name: William H. Poche   Title: Treasurer and Assistant Secretary

TEMPUR-PEDIC NORTH AMERICA, LLC, a

Delaware limited liability company, as Borrower

TEMPUR PRODUCTION USA, LLC, a Virginia

limited liability company, as Borrower

TEMPUR WORLD, LLC, a Delaware limited

liability company, as Guarantor

TEMPUR-PEDIC TECHNOLOGIES, INC., a

Delaware corporation, as Guarantor

DAWN SLEEP TECHNOLOGIES, INC., a

Delaware corporation, as Guarantor

TEMPUR-PEDIC MANUFACTURING, INC., a

Delaware corporation, as Guarantor

TEMPUR-PEDIC SALES, INC., a Delaware

corporation, as Guarantor

TEMPUR-PEDIC AMERICA, LLC, a Delaware

limited liability company, as Guarantor

By:

  /s/ William H. Poche  

 

  Name: William H. Poche   Title: Secretary and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

  /s/ Laura Call   Name: Laura Call   Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

By:

  /s/ Thomas C. Kilcrease Jr.   Name: Thomas C. Kilcrease Jr.   Title:   SVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

By:

  /s/ Ronnie Glenn   Name: Ronnie Glenn   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

By:

  /s/ Anthony A. Eastman   Name: Anthony A. Eastman   Title:   Underwriter

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender

By:

  /s/    Bryan Hulker   Name:  Bryan Hulker   Title:    SVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender

By:

  /s/    Mary-Alicha Weldon   Name:  Mary-Alicha Weldon   Title:    Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Lender By:   /s/    Philip R. Medsger  
Name:  Philip R. Medsger   Title:    Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:  

/s/    Collis Sanders

  Name:  Collis Sanders   Title:    Executive Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NORDEA BANK, as Lender By:  

/s/    Mogens R. Jensen

  Name:  Mogens R. Jensen   Title:    Senior Vice President

 

By:  

/s/    Gerald E. Chelius, Jr.

  Name:  Gerald E. Chelius, Jr.   Title:    SVP Credit

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as Lender

By:  

/s/ David W. Kee

 

Name:  David W. Kee

 

Title:    Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AMALGAMATED BANK, as Lender By:  

/s/ Jackson Eng

 

Name:  Jackson Eng

 

Title:    First Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

Lender

By:  

/s/ Marianne T. Meil

 

Name:  Marianne T. Meil

 

Title:    Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE

CORPORATION, as Lender

By:  

/s/ Paul Dellova

 

Name:  Paul Dellova

 

Title:    SVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PINNACLE BANK, as Lender

By:  

/s/ William H. Diehl

 

Name:  William H. Diehl

 

Title:    Senior Vice President

[Signature Page to Credit Agreement]